FILED
                                                                    14-0797
                                                                    1/7/2015 4:47:38 PM
                                                                    tex-3688319
                                                                    SUPREME COURT OF TEXAS
                                                                    BLAKE A. HAWTHORNE, CLERK


                           No. 14-0797
             ____________________________________________________


                       In the
                Supreme Court of Texas
             ____________________________________________________

                         IN RE STEVEN C. PHILLIPS,
                                 RELATOR.
             ____________________________________________________

                    On Petition for Writ of Mandamus to
                 the Texas Comptroller of Public Accounts
             ____________________________________________________

              RESPONDENT’S MANDAMUS RECORD
KEN PAXTON                         LESLI G. GINN
ATTORNEY GENERAL OF TEXAS          DEPUTY DIVISION CHIEF
                                   STATE BAR NO. 24050664
CHARLES E. ROY
FIRST ASSISTANT ATTORNEY           ERIKA R. SAMS
GENERAL                            ASSISTANT ATTORNEY GENERAL
                                   STATE BAR NO. 24083784
DAVID C. MATTAX
DEPUTY ATTORNEY GENERAL FOR        OFFICE OF THE ATTORNEY GENERAL
DEFENSE LITIGATION                 FINANCIAL LITIGATION, TAX, AND
                                   CHARITABLE TRUSTS DIVISION
ROBERT O’KEEFE                     P.O. BOX 12548 (MC 17-6)
DIVISION CHIEF                     AUSTIN, TEXAS 78711-2548
FINANCIAL LITIGATION, TAX, AND     TEL. (512) 936-0538
CHARITABLE TRUSTS DIVISION         FAX (512) 477-2348
                                   LESLI.GINN@TEXASATTORNEYGENERAL.GOV
                                   ERIKA.SAMS@TEXASATTORNEYGENERAL.GOV

                                   COUNSEL FOR RESPONDENT, TEXAS
                                   COMPTROLLER OF PUBLIC ACCOUNTS
·nlr s    U
                   ... -·· · - · ·--·-- . r

                   S     A      N
                                              TEX-A S   COM PTROLLER            of   PUBL I C
                                                                                                 •• •




                                                                                                 ACCOUNTS
                                                                                                                                       _
                                                                                                        ·•-&<00• - ·••.. - ... .,., ·- · - ·-·
                                                                                                                                                 ,,__.,   .....   _
                                                                                                                                                                  •   I




  J r---
       C- -0- -M
               - -8- - S- -i
               I
                                                                   WWW WINDOW . S TATE TX



t=::.::::=:::======== ::='.::===== === ==================:::::::==JI '-·/\;,.,;J :1__,
                                                             --i;\~}'.~~l~;;:+'/. ...
                                                                                            us

                                                                                                                                f
                                                                                                                                      ...;:::=:.
                                                                                                                                 ~'~. · ~~
                                                                                                                                       :f.:j~--~;·,\

                                                                                                                                    ~f.·   " ' ... ~
                                                                                                                                                                      •
                                                                                                                                                                      .

                                                                                                                                      ....=::.=;~




       October I4, 2009



       Mr. Vincent Castilleja
       Crime Records Services
       Texas Depm1rnent of Public Safety
       PO Box 4143
       Austin, Texas 78765

       Dear Mr. Castilleja:

       Pursuant to Chapter I 03 of the Civil Practice and Remedies Code, as amended by the
       81 st Legislature, a claimant is entitled to compensation in an amount equal to $25,000 multiplied
       by the number of years served as a registered sex offender.

       Please provide us a written statement verifying registration as a sex offender and length of
       registration including start and end dates for the fo llowing claimant.

                   Name                       DOB       Texas DL          SSN           TDCJ #               SID #
                                                         Number
                                                           n/a

       If you have any questions regarding this request, please caJI 5 I 2-936-6100 or Kristie Guerra @
       512-463-40 14.

       Sincerely,


       fif~.Ptlr~
      Leonard Higgins
      Comptroller's Judiciary Section
      PO Box 13528
      Austin, Texas 78711 -3528




                                                                                                                RMROOOOOl
                                                                        STATE OF TEXAS
                                                                     COMPTROLL ER'S OF FICE                                      .:tECEIV6-D
                                                                                                                                           q




      Claimant name and address




                                                                                                                                  P.O Box 13528
                                                                                                                               Auslin. TX 78711-3528
                                                                                                                Call 1-800.53 1-544 1. exi. 6·5985 or (51 2) 9 36-5985




    IA verified copy of pa rdon I court order showing actual innocence and justifying application.                                                      Enclosed


     A written statement from Texas Departmen t of Criminal Justice verifying length of incarceration in a Slate prison.                                Enclosed

     A written statement verifying the length of incarceration from any Texas County or Municipality where incarceraled in relation to
                                                                                                                                                        Enclosed
     the charges for which claimant is eligible to make lhe claim.

     If applicsb:e. ;; written statement from Texas Department of Criminal Justice verifying length of lime spent on parole.                            Enclosed


     If applicable, a written sta tement from the Te~as Department o f Public Safety verifying registration as a sex offender and length of
                                                                                                                                                        Enclosed
     registration.
     A certified copy each child support order . ii applicable, under w hich child support payments became due during the tim e the
     claimant served in prison and copies of the official child support payment records described by Section 234.009, Family Code.                      Enclosed
     for that eriod.
     For proof o f birth date provide a copy of birth certificate, or sl ate driver's license, or state ID, or a notarized statement verifying
                                                                                                                                                        Enclosed
     month. day and year of birth.



                            Total Amount of Claim Supported by the Attached Documentation:                                        'f-- p 0          0     0
                                                                                                                                                              CJ & ,~


                                                                   CLAIMANT'S CERTIFICATION
                      ,S71~v1?N
       I.~                                C ' I" ff I l lit"..J. do hereby certify that the amount requested is due and payable pursuant to Chapter
       103 o f the Texas Civil Practice and Remedies Code and I w ill immediately notify the Comptroller's Judiciary Section in writing of any cha nges or
       conditions which will disqualify this payment.

                   Claimant Signalure                                                                              Date


                                                                                                                          lo I J o J>




I approve this request for payment and to the best of my knowledge this request for payment is true and correct .
 ?mplies with Chapter 103 of the Texas Civil Practice and Remedies Code .

                                                                                                                       Date

                                                                                                                          ;o/o
                                                                                                                                                 RMR000002
~ ."   .   ..   ~· ·



                       ;   ... :·.:·   ···:.~·· ~·   ":," .




                                                              RMR 000003
TXDPS - TXDPS Publfo Sex Offender Registry - PHILLIPS,STEVEN CHARLES                                                                        Page I of 3



-~·=:~::-:.:~/'' ·111.,::~--~.:~-:~~_,,,===:==.:-_f"iJTXDPS - TXDPS Public Sex Offender Registry - PHILLIPS,STEVEN CHARLES                                       Page 2 of 3



                    Offenses

                    TX: 11990003 AGG SEXUAL ASSAULT

                    Victim       Victim      GOC          Time       Disposition     Discharge    Status
                    Sex          Age                                 Date
                    FEMALE       29                       40Y        6/11/1984       NO           PAROLE
                    Citation
                                                      TEXAS PENAL CODE §22.021

                    TX: 11990003 AGG SEXUAL ASSAULT

                    Victim       Victim      GOC          Time       Disposition     Discharge    Status
                    Sex          Age                                 Date
                    FEMALE       29                       30Y        8/24/1983       NO           PAROLE
                    Citation
                                                      TEXAS PENAL CODE §22.021

                    TX:36990013 INDECENCY W/A CHILD EXPOSES

                    Victim       Victim     GOC          Time       Disposition     Discharge    Status
                    Sex          Age                                Date
                    FEMALE       16                       10Y       6/11/1984       YES          UNKNOWN
                    Citation
                                                TEXAS PENAL CODE §21.11 (A)(2)

                    TX: 11990003 AGG SEXUAL ASSAULT

                    Victim       Victim     GOC          Time       Disposition     Discharge    Status
                    Sex          Age                                Date
                    FEMALE       27                       10Y       6/11/1984       YES          UNKNOWN
                    Citation
                                                      TEXAS PENAL CODE §22.021

                    TX:22990003 BURGLARY HABITATION INTEND OTHER FELONY

                    Victim       Victim     GOC          Time       Disposition     Discharge    Status
                     Sex         Age                                Date
                    FEMALE       27                       10Y       6/11 /1984      YES          UNKNOWN
                    Citation
                                                   TEXAS PENAL CODE §30.02 (D)

                    TX:22990003 BURGLARY HABITATION INTEND OTHER FELONY

                    Victim       Victim      GOC          Time       Disposition     Discharge    Status
                     Sex         Age                                 Date
                    FEMALE       29                       30Y        8/27/1982       NO           PAROLE
                    Citation
                                                   TEXAS PENAL CODE §30.02 (D)


                                                         Supplemental Photos :




                                                      Photo Reported - 12/28/2007




https://records. txdps.state. tx. us/DPS_ WEB/SorNew/PublicSite/index.aspx?Pagelndex=Indi...                 6/1 /2009
                                                                                                          RMR 000005
TXDPS -TXDPS Public Sex Offender Registry - PHILLIPS,STEVEN CHARLES                                                                                                                                                                       Page 3of3




                                                                                         Photo Reported - 12/28/2007


                     ,-- Notice                                                                                                                                                                                -------- --
                     i DPS cannot guarantee the records you obtain through this site relate to the person about
                     ' whom you are seeking information. Searches based on names, dates of birth and other
                     i alphanumeric identifiers are not always accurate. The only way to positively link someone to ,
                     '. a criminal record is through fingerprint verification. Ad.9JtiQD_ilLC11veat~                                                                                                                                                 ·


                     :.:•c •'···.:,,, "''" _,.,,,,. Cc;;·.cs·oc·.d. ihio: ;i•o .,, _ ,.," ·.:«·ci ""                        rrc I~~_g_s
                     D.,~J2.9_[_lJTI.~nt_gf__E'ubU~. _5afety b:1 Mi::: .::.~--:.1'-t.           :1,c   'fi;,·~   ·1._,, .;-;   ~·-::p. 1 r\ff;(·r,t   t'!   P1.f~1ic :'cifr:t/ ·~,   1·:-.-..µ,_   ,~!!1k·   r:)r i«;   ·:,··'t·.·-qr ·'i1_•,~'"-'
                     ,..,,_,,.., '"'··'" D·.'f'"' '"''·'·" d f ,,.;,, '-:;fc1y\   .f'>fivaQll'Qli_                         Tex as De par tm e.n t o.f. Crim.in.al. J,u.s t.i c..e..
                                                                                                                     Btad. Uv.lngston
                                                                                                                    Executive Director



 September 15, 2009
                                                                                                    RECEIVED
 Steves·Gharles ·Phillips ···
                                                                                                      DC\ 1 4 i.UUior, reinli!"grOl#·efltm.ittr311'1o»ocwty. (11ld ms1st•vicrtms of·~-

                                                           P.O. Box 99
                                                   HuntsVillc,.Tu.as.17342-009~
                                                         www.ldtj.Sta{C,IX.US




                                                                                                                                         RMR000007
            "~ e o. 11:;
                    , /·         2009 2: 55?"1
           , ....   ...   .
                                                                                                                                   R.~CEJ\I ED
              - -- ~
                                                                                                                                    ocl 1 {~ i1:1u~
                                                                                                                                               Bl~
                                          IN HIE'. CHAl1CERV COURT OF BOONE CIJUNTY , AR\l.AHS/\S


                    CllElll SUE Pl!ILLIPS,                                                                                             PLAINTIFF
                                Vs.                         No ...___ _

                    STEVEN CHARLES PHILLl?S ,                                                                                          DEFENDANT
•/. . .
~·...     - --···--                         ..                .., . . .


                                                                  DEC~EE
                                                                          -- • •   ·-   0   •••


                                                                                        Of niVORCE
                                                                                                  -   -   ••




\.
r                   NOH, on thi s 2nd            d~y   of Fa.bruary, 1978, comes on for hea r1 ng t he above styled
                    cause, and same fs submitted upon the oral testimony of pl ai ntiff and witness on
                    her behal f. t he official file, statement of counsel and other matters and things
                    before the Court , from all of wh ich the Court finds:

                'that t he part1es hereto are residents of Boone County, Arkansas, the defendan t
                    present ly be ing in the military service in Cer:nany: that t ne defendant ;was duly
                                                                                                                                                    I

                · notified by publ ication and by Attorney Ad L1tem , such ·proof of publk4t ion and
                "                                                                                                                                   i

                    Report of At torney Ad litem bei ng fil ed here1n1 that the Court has j urjsdict1on of
~___,.,_.!-!:'!~~1~~- .~l).Ll!:.l.P...~£.l;~J\'.~J).11!".·. '... ' '                                      •     ·. . .     ·- . . .        .        . ... .             :

r- .' .·            ihat t he pl a1nt1ff' has            alleq~d and establi shed. by competent test;~ny :~~--=~;
                -' proper grounds for divorce and a decree of absol ute divorce >hould be ! nt ered i n
                                                                                                                                                    I
                    her       f 3VOr .                                                                                                              :
                                                                                                                                                    I

                                                                                                                                                ' i
                    That to t his marriage was born one cMld, nam11ly-                                                                  that said .chil d ,Is
                . presently in the care and custody of thP. pl a intiff and she is fit and Proper person
                    to cont 1nue t he ca re ano custody of sa 1cl ch11 d. subject to the .defenqant ' s right of
                    reasonab1e vis1ta t1on with sa1 d child. That the defendan t shall pay t o t he                                                             plai~ tiff

                    ~or       t he support of said ch1 ld t he                      ~ um          of Sl 00 . 00 each nior.th.

I                   That. the defendant shoul d return                             in ~\ed1atel,y              to   p l~ int 1ff   three   box~s    of h9r persona l .
                                                                                                                                                .• ~    ' ~· ........   ··-· ..-·j
i'"
I                   items , whi ch she left in Gennany.                                                                                         ·
                                                                                                                                                                                     J •

                                                                                                                                                                                 ;·•• '~.
                                                                                                                                                                                       ..&*: .



                    !T IS, THEREFORE, BY THE COURT, Considered, Oroered , Adjudged and Oecreed tha t
                    µ ~o in t i ff ,     Cheri Sue      Ph1 1 1i~s.          should be and she 1s hP.reby granted a decree                                      of ~

                    absolu te divorce from t he               defend~nt ,                     Steven Charles Philli ps ; that the plaintiff i s
                    r.warded the tare und custody of the minor t hil d of t he parfies , subject to defendant \s ,.
                    right of          r~asonable       visi t ation         wi~h said child;                        that tha ·defendant         sho~ld       be and              I .~
                    he Is hereby           :>rd~rcd     to pay to t'rie plaintiff fo r                               th~   support of sa id child, t he suw :
                                                                                                                                                        .   ·,
                                                                                                                                                                                 ~

                                                                                                                                                                                 '
Seo. '5. 2009 2: 56PM
.. _.                                                                •)




                                                                                ;· : : :.~j,'!:.•1·~:·.
  or ~100.00 per   month; th                                                                                  .ARKANSAS DEPAB.T:M~NT. O.F U.ALTll                                            I 03 '76                        000103

               .
                    1.   r •,.c£ o~
                         . •· CC UIHY
                               . Boone
                                       Q1A·ri;
                                                                                    .   Bureau of..Y.!tal Statistics ·
                                                                                        CERTIFICATE OF LIVE BIRTH .



               ~~·--C~l~~~v~~~~o~·w~;~~:~:~l-O-C~A~T-IO-N~~~-'-~~~~~~~~~~1~~'-·~~f:ITYfa==~~r~
                                                                                                                           I   z. us~.:.t. R£s10£,C£
                                                                                                                                    ._STAY(
                                                                                                                                       PJ-kansas

                                                                                        .= o;=:=,=~.:~A~l~-C_A_T_I0-1~! ~~~~~~.--.-.-_.~·_-~_
                                                                                                                                                        .    •
                                                                                                                                                              Of    MOTKCR ('tl'~ER;:. ooti ICl)r"u u»i >
                                                                                                                                                                                           · o . CC'llltHY
                                                                                                                                                                                                 Boo1w

                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                               .. -. ·   .· .
                                                            (IF ~OT I»   M O• ~ IYU,
                          c. llAllE OF      •
       -'-7---'"""-·-- -f::trtr"#iJ;"· .. BOone County
                                                      .


                      •• IS 1'1.AC£ OF 81.llTlt IN511>( CITY LI MITS!
                                                                                       tl• C I YA!
               "'                                     Steven                                 Charles                            Phillips
               ~t-;;---;:~~=:'.:"-.::7.::~:::::-~~~~~>-'.:-:----=-:-=-=-:-:-:--::~=-----=.....,---=-~-~~-=:-;:--:-::---=~-:-=---~
               !:{  9. AGE ( AT TIME OF flUS llRTHl.    110. BIRTllPU.Ct IST~TE o• tOktt•rt (lllJ~YoU     I I. US(/A~ OCCUPATION

               ....            17          'rEA11s                    Tex.a~                               · U. S. Ariu.;(
                           1Z.   MAIDE!j NAM E                     f'l,.ST                                                                                                          13.   CO\.OA OR RACE
               o!
                                                                                                                                                                                    .· Wb.1.te ·.
               b 1 14. AGt; CAT T IWf ~F T~I! llATl:ll 1·~·
               ~ ----~-~~~hery'),_                                                                        Sue
                                                                              DIRTH PLACE CSTAH o•          FOUIGN    COUlllftll    I----------------,-------~
           ~                                              ~EARS                                                                                                                                    ~~'~!7c:t"a•.:';:~o ::'::,
                                                                                                                                                                                                                           6
                           ·                     ··                                        Arkansas                            ··
                          •7 .. INFORMANT -               NAME                                           RfU TfOM    ro C!tlLO                                                                     t u 1r   Ann CCMC! l'\le>t) l
.,                                                                                                          I-bther                                                                                             0




,.
:         ·;




                                                                 THIS IS ACERTIFIED COPY OF AN ORIGINAL·DOCUMENT
                         THI S IS TO CERTIFY, That the a bove is. an exnct r eproduction ot t he ori~-- ~
                         ina l certif icate which is on file in this office and .o f which I am legnl
                         =ustodian . . IN TES TIMONY WHEREOF, witness my hand and s~al of offi ce at .
                         Li tt1 e Rock , Arkansas.  (Do not acc~pt i.f i:ephotographed, or i f seal ca ; >- >.
                         not b e fe lt . The reproduction of this document is prohibited by la~
                         Arkan sas Sta tute 82-529_)

                                                                          J                                                 ~~-a~
                                                Max-ch ). 7, 1976
                                           . _...,.. ··1ra te -- - -·····                                                                      State Regis t rar                                                        f
                                                                                                                                                                                                                      RMROOOOlO
      . SEP -1 $~2009 09:04 From: INTEGRITY PRINT!~   9185283358   To: 18176228071


! .




                                                                                                 :f




                                                                                     RMROOOOll
SEP- 15- 2009 09:0:I IJJI rui: hearir1g, the F-lnint.i ff , 'l'!{At']                                          M. PHU•.LlPS, ilppei>r1ng
              in i~ers;n:-. Mtd by hat" attorMy, Jul I;; T>r.auqhon, and thl,E>l"illl      J'lt111·1   i"':s hlh i;,;irt ie"' ;;::; prc1ycd for;

                                    'l,1« t           the     Pl.Jinl·.1.f1'         l 1n.'>    ~n       a      resident            or       the Stilt.e of
              Oklahoin;, r ot "' pt!ciud ur six month!l next prP.cecJjng thil tiliuq l11oo'rein and
               f'lilintiff                   !;OOUld Ix: a.rilrded I.he te.:clu>< ivt!                           c-or~       011d

              '""-'".?:"U cs .          'J'he        lie 1·\;:1d;,11t.        ,,.11uuld       pay the s;um          or       Jl IJfl. ':iO per 1nonth            1.:lll lSEP-15-2009 09:05 From:INTEGRITY PRINTING                               9185283358                          To:l8176228071




                                  .t'l'    IS      'l'!ffiREfORE        ORDERL'I!, A!),flJ/XOED             AND DP.Ciii::EO by t.he Courl
             t11at        'ff.tACl        M. PHILLIPS, ]Jlainl.i ii                   l1erein,        ~ml                             C. PltILLIPS,
             l>.:!tl,ndant           r.erein,        r~     an!l thi;.y ure he.i;.,;,by en       ,;:         anr:l     l'1..JD DECREED by t/'1c                            court        triat
             tl1e Plaintirr is kend
             encl m1y ot'"?er ti.mes agrcc8t)l oo'h partili!s;.                                     'l:'h"' J.Jetrmdi•nt is 0,1;'(;lenxJ
             ctnd cliri>cted to pay the amount nl' $108.CiO per                                         11..:i11th   chi.J.rt dunriy
              tit"' minority oft.he child iw unti.l                                   f\ll"Lher        order         01:     tht:1       0nsible for any m0.th'"'~ lfli:lintenance ;:>ayr.ients, or both, impoz~

              b:r·     thi;; l.l&Tli!e.           Defend:;;nt~c           present         and/or          ful.ure           employer             or     ;:my
              person, dcpi.J."trnenl.                  of t.he     '.':l.111.i'! 01   1;o1hkctl i:;ubdivlsion thereof, owing
              1r~ir1ire.o;,     income or            periodic           earnings             t.o     ck,i0nii;i.'L·ty iu t;huir µos::;u:,rnion                                     and      c11rh        party
              rc.:lectsus, quit                   clwiins     and        wssi.gn:;i      r.o        tr1(• othr pr:trty all bi:; or hr
              rigl1L, 1·.H.h~ ;,r"l ·int..1.ru:;t, pr:;ro>nt                                   IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
           NOS. AP-76,010, AP-76,011, AP-76,012, AP-76,013 & AP-76,014


                EX PARTE STEVEN CHARLES PHILLIPS, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. F82-77700-Q; F82~ 77162-Q; F82-79140-Q; F82-86866-Q
       IN THE 204TH DISTRICT COURT FROM DALLAS COUNTY AND
       CAUSE NO. F82-77161-M IN THE 194rn DISTRICT COURT FROM
                            DALLAS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

cierk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated sexual abuse causes, sentenced to forty and thirty years' imprisonment, indecency with

a child, sentenced to ten years' imprisonment, burglary of a habitation, sentenced to thirty years'

imprisonment, and aggravated rape, sentenced to ten years' imprisorunent. The Fifth Court of

Appeals affirmed his convictions for one of the aggravated sexual abuse cases and the burglary of

                                                                                               DCT 0 6   ?OfHI




                                                                                            RMR 000014
·a habitation. Phillips v. State, No. 05-83-1058-CR (Tex. App.-Dallas, delivered October 26, 1984)

and Phillips v. State, No. 05-82-01260-CR (Tex. App.-Dallas, delivered January 4, 1984). Applicant

pleaded guilty to the other causes and no appeal was taken from those.

        Applicant contends that he has newly discovered evidence that he is actually innocent of

these offenses. The trial court has determined that no rational jury would have convicted Applicant

in light of the new evidence, which was previously unavailable to Applicant. The evidence, obtained

pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,

and not Applicant, who committed at least one of these offenses. Applicant is entitled to relief. Ex

parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

        Relief is granted. The judgments in Cause Nos. F82-77700-Q; F82-77162-Q; F82-79140-Q

and F82-86866-Q in the 204 1h District Court of Dallas County and Cause No. F82-77161-M in the

 1941h District Court of Dallas County are set aside, and Applicant is remanded to the custody of the

Sheriff of Dallas County to answer the charges against him.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



 Delivered: October 1, 2008
 Do Not Publish




                                                                                           RMR 000015
                                                                                           J    '/
                                                                                           1/r RECEIVED
'.



                                       WRIT NO. WX0890025-Q 1                                            OCT l 4 20091
     EXPARTE                                          §            IN THE 204th JUDICIAL

                                                      §            DISTRICT COURT

     STEVEN CHARLES PIDLLIPS                          §            DALLAS COUNTY, TEXAS

                                     ORDER GRANTING RELIEF

             The Court, having considered the allegations contained in Applicant's Application for ·.

                              2
     Writ of Habeas Corpus , Applicant's Memorandum of Law in Support ofHis Application for

     . Writ of Habeas Corpus, the State's Response, and official court records in the above

     numbered and entitled cause, makes the following findings of fact and conclusions of law:

                                       IDSTORY OF THE CASE

            On June 11, 1984, Applicant pled guilty to the offense of aggravated assault with a

     deadly weapon.       Pursuant to a plea bargain, Applicant was sentenced to ten years'

     confinement in the Texas Department of Criminal Justice, Institutional Division. Applicant

     did not appeal this conviction. Applicant discharged this sentence on June 3, 1992. See

     State's Exhibit A.

                                  ISSUES RAISED IN APPLICATION·.                   .

            In the instant writ application, Applicant contends thaf: (1) newly discovered evidence



     I The original case number for this writ was W82-79130-Q(B). The writ was refiled under the above .
     case number, WX0890025-Q, by order of this Court, at the request of the parties. The writ seeks .
     relief pursuant to Article I, Section 12 and Article 5, Section 8 of the Texas Constitution and Article
     11.05 of the Texas Code of Criminal Procedure. ·
     2 Tue.Court has also considered each of Applicant's ten additional applications for writs of habeas

                                                       1




                                                                                                   RMR 000016
establishes that he is actually innocent of the offense of which he was convicted; and (2) the

State failed to disclose statements material to guilt in violation of his due process rights.

                                        JURISDICTION

        Jurisdiction is proper under Article 11.05.         Applicant is not confined on this

conviction as he discharged his sentence approximately sixteen years ago, and he is not

facing other collateral consequences,

        SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW

FINDINGS OF FACT

        The Court makes the following findings of fact.

    1. On May 15, 1982, at approximately 9:30 a.m. a man in a hooded, gray sweatshirt, who
       was carrying a handgun, walked into an Elaine Powers Figure Salon in Garland,
       Texas, and commanded that the women in the salon disrobe while he masturbated.
       See Applicant ~s Exhibit 3 I.

    2. The assault was one of a string of sexual assaults in the Dallas area that were
       committed by a single individual.· Applicant was investigated and prosecuted for the
       crime spree .

   . 3. Applicant was charged with aggravated assault with a deadly weapon and indecency
        with a child as a result of the incident at Garland Elaine Powers Figure Salon.
        Applicant c:P,allenges his conviction for indecency with a child in writ number W82-
        79140-Q(B).

   4. Applicant was indicted for eleven offenses related to a string of sexual offenses that
      occurred in the Dallas area over a two-day period on May 14 and 15, 1982. He was
      also indicted for a sexual assault that occurred in February of 1982. The twelve cases
      were considered related by police because the offenses had similar manner and means,
      including but not limited to a man carrying a handgun wearing a gray hooded



corpus. Collectively the writs related to a single crime spree in Dallas in the Spring of 1982.

                                                 2




                                                                                              RMR 000017
    sweatshirt, covering part of his face, assaulting individuals, and driving a similar
    maroon car.

5. Appl1cant was identified by at least one victim as the perpetratorin.each of the twelve
   indicted cases. Wanda S., one of the victims in the Elaine Powers Figure Salon in
   Garland, identified Applicant in a live line-up approximately four weeks after the
   assault. Wanda S. initially identified Sidney Goodyear, not Applicant, as the man
   who assaulted her.

6. Prior to pleading guilty to the aggravated assault that is the subject of this writ,
   Applicant faced two trials for the assault of Mary B, ~ne of the other victims in the
   Dallas ·crime spree. In addition to being identified by Mary B. as her assailant, during
   the trials, Applicant was identified by Michelle H., Susan W., Lani B., and Shannon
   K., other victims in the Dallas crime spree, as the man responsible for the Dallas
   crime spree. Each of these victims testified to Applicant's bad· reputation. The
   testimony from the victims of other incidents in the Dallas crime spree was based on .
   what we now know was their inaccurate belief that Applicant was the perpetrator of
   the Dallas crime spree.

7. Applicant faced two separate trials for the assault of Mary B. He was first tried for
   burglary of a habitation, found guilty, and sentenced to thirty years' imprisonment. A
   year later he was tried for the charge of aggravated sexual abuse related to the same
   incident. Applicant testified at the first trial, but he did not testify in the guilt phase of
   the second trial.

8. At the first trial, Applicant presented a defense of misidentification and presented an
   alibi supported by his own testimony and the testimony of his wife, his sister-in-law;
   his brother-in-law, and-his uncle.

9. Applicant was found guilty artd sentenced to two concurrent thirty year terms in the
   two trials he faced related to the Mary B. assault. (RR: 191, 462).

1O. On June 11, 1984, Applicant pled guilty to this offense - aggravated assault with a
   deadly weapon - as well as eight other charges in the Dallas crime spree, after being
   convicted for burglary of a habitation and the aggravated sexual abuse. of Mary B. in
   which Michelle H. and the other victimi) in the Dallas crime spree testified against
   him.




                                             3




                                                                                           RMR 000018
11. The various Dallas area police departments where each of the incidents occurred
   communicated with one another regardirig suspects in these cases. Further, there was
   sharing of mformation with Kansas City police because they had experienced a string
   of similar offenses two weeks after the crime spree in Dallas.

12. Following the crimes in the Kansas City area which occurred on May 27, 1982,
    Kansas City police determined that Sidney Goodyear was responsible for the string of
    assaults in that jurisdiction. Goodyear's criminal history showed manner and means
    similar to the Pallas area offenses. See Applicant's Exhibits 1-34.

13. The fact that Goodyear was identified by Wanda S. as the man who assaulted her and
    the other women in the Garland Elaine Powers Figure Salon was not shared with
    Phillips or his counsel. See Applicant's Exhibit 40.

14. In the· case of victim Connie P ., Ms. P. identified Applicant as her assailant in an
   aggravated sexual assault. This case was unlike the others in time (it occurred in
   Febniary whereas the others were committed May 14 and 15), and the manner and
   means were dissimilar. Police were made aware that Applicant was not responsible
   for this offense prior to his first trial in the burglary of a habitation of Mary B. See
   Applicant's Exhibit 37-38. This information· was not shared with Applicant or his
   counsel. See Applicant's Exhibit 40. The case was dismissed after Applicant pled
   guilty to the remaining indictments. See Applicant's Exhibit.39.

15. On June 6, 2001, Applicant filed a pro se motion for DNA testing of the evidence
    collected in the complainant Mary B. cases. He was denied testing, appealed it, and
    lost. While attempting to seek relief from the Court of Criminal Appeals, the State
    agreed to testing on June 21, 2007. See State's Exhibit B.

16. The DNA results excluded Applicant as the perpetrator in the rape of Mary B., thus
    also exonerating him from breaking into her apartment to commit said rape. See ·
    Applicant's Exhibit 35.

17. The State pursued DNA testing of Sidney Goodyear. Results showed that Goodyear
    was in fact responsible for the rape of Mary B. See Applicant's Exhibit 35.

18.After linking Goodyear's DNA to the rape of Mary B.; the State gathered the
   following information about Goodyear: Goodyear committed a string of sexual
   assaults throughout the coui1try in the 1960s, 1970s, and 1980s and was wanted by
   many local jurisdictions and the Federal Bureau ofinvestigations; Goodyear's crimes
   in other jurisdictions were nearly identical to the manner and means used in the Dallas


                                           4




                                                                                     RMR 000019
      area crime spree; Goodyear was an.initial suspect in the Dallas crime spree; Goodyear
      owned a car and handgun that were consistent with the car and handgun used by the
      perpetrator in the Dallas crime spree; Goodyear was identified as the perpetrator inthe
      Dallas crime spree by at least o:ne of the victims; and the evidence the State possessed
      at the time of Applicant's prosecution that implicated Goodyear was not disclosed tb
      Applicant.

GROUND ONE: ACTUAL INNOCENCE

C::::ONCLUSIONS OF LAW

   19.The Court concludes that the DNA results excluding Applicant and implicating
      Goodyear in the assault of Mary B. were unknown to Applicant at the time of trial and
      that Applicant's failure to discover this information was not due to a lack of due
      diligence on his part.

  20. The Court concludes that the DNA results are newly discovered evidence that create a
      doubt as to the efficacy of the verdict sufficient to undermine confidence in the
      verdict.     ·

  21. The Court concludes that the State and Applicant agree that Goodyear, not Applicant,
      committed the assault at the.Elaine Powers Figure Salon in Garland.

 . 22. The Court concludes that the DNA results implicating Goodyear in the Dallas crime
       spree and excluding Applicant are supported by -the following information: Goodyear
       committed nearly identical crimes throughout the country both before and after the
       Dallas area crime spree; the. Dallas police have at all times believed that each of the
       crimes in Dallas were committed by the same individual; Goodyear owned th.e same
       type of car and handgun that was used in the Dallas crime spree; Goodyear was an
       initial suspect and identified by at least one of the victim's in the Dallas crime spree;
       the victims in Dallas, including, but not limited to, Wanda S., and Mary B., provided
       police similar descriptions of the perpetrator; and the assaults occurred within hours
       of each other.

  23. The Court concludes that relief should be granted to Applicant on his claim of actual .
      innocence.

  24. The Court concludes that Applicant's ground for relief should be granted and the
      conviction set aside under authority of Ex parte Elizondo, 947 S.W.2d 202 (Tex.
      Crim. App. 1996), in that Applicant has shown by clear and convincing evidence that


                                              5




                                                                                          RMR 000020
      no reasonable juror would have convicted him in light of the newly discovered DNA
      evidence and the other evidence demonstrating Goodyear's guilt and Applicant's·
      innocence.

GROUND Two: BRADY CLAIMS

. CONCLUSIONS OF LAW.

   25. The Court concludes that the State failed to disclose material exculpatory evidence as
       is required by Bradyv. Maryland, 373 U.S. 83 (1963), and that Applicant is entitledto
       reliefbecause there is a reasonable probability that had the exculpatory evidence been
       disclosed the outcome of the proceedings against Applicant would have been
       different. United States v. Bagley, 473 U.S. 667, 682 (1985); Thomas v. State, 841
S.W.2d 399, 404 (Tex. Crim. App. 1992).

   26. The Court conCludes that Sidney Goodyear was a suspect in the crime spree for which
       Applicant was investigated and prosecuted in Dallas. The Court· also finds that
       Goodyear committed similar offenses throughout the country before and after the
       DallaS crime spree. The Court also finds that at least one of the victims in the Dallas
       crime spree identified Goodyear as the assailant in the Dallas crime spree.

   27. The Court concludes that while the Dallas area police ideritified Goodyear as a
       suspect in the Dallas crimes, knew he committed similar crimes in Kansas City two
       weeks after the crime spree in Dallas, and knew that at least one victim in Dallas
       identified Goodyear, this information was not disclosed to Applicant or his attorney.

   28". The Court also concludes that, prior to Applicant's first trial, the Dallas Police
      confirrm~d that John Parks, not Applicant, committed the assault of Connie P .,_one of
      the Dallas victims who initially identified Applicant as her assailant. The Court finds
      that this information confirming that Applicant was actually innocent of the assault on
      Connie P. and the information that the police knew that Connie P. misidentified
      Applicant as her assailant was not disclosed to Applicant or his attorney until after he
      was found guilty at two trials and after he pled guilt)' to nine additional charges
      related to the Dallas crime spree.

  29. The Court concludes that the evidence identified in paragraphs 26:.28 constitutes
     material, exculpatory evidence which should have been disclosed to Applicant. The
     Court finds that there is a reasonable probability that there would have been a
     different outcome at Applicant's trials and that he would not have pled guilty to the
     remaining charges had the favorable evidence been disclosed by the State.


                                              6




                                                                                        RMR 000021
   30. The Court concludes that the State and Applicant agree that Applicant is entitled to
       relief based on the State's failure to disclose the favorable evidence identified in
       paragraphs 26-28.

   31. The Court agrees and concludes that relief should be granted and the conviction set
                                   of
       aside under the authority Brady v. Maryland, 373 U.S. 83 (1963).

                                  ORDERS OF THKCOURT

The Court ORDERS the following:

   1. Applicant's writ of habeas corpus is granted pursuant to Article 11.05 of the Texas

      Code of Criminal Procedure.

   2. Applicant's conviction is vacate.ct based on a showing that he is actually innocent of

      the crime pursuant to Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).

  3. Independently, Applicanes conviction is vacated based on the State's failure to

      disclose material, exculpatory evidence as is required by Brady v. Maryland, 373 U.S.
83 (19_61).

  4. The CLERK is instructed to forward a copy of this ORDER to Applicant's counsel

      and to counsel for the State .

                         . -k.,
      SIGNED this     !)'"   day of     a#                '2008




                                                 ~
                                                . 204m JUDICIAL DISTRICT COURT



                                            7




                                                                                      RMR 000022
                                                       .~:n
                                                         .~




'.77~.




::.·:·
    . J                     JUl 2




                  ;~·:i·
               ];~;:




                   ~:               ·;

 $:       ~;      ·~·
          :?      .?.~·l.

                                    ·~·   RMR 000023
MOTION TO DISMISS PROSECUTION
STATE OF TEXAS                                           §                                                    IN THE 204m
                                                         §
v.                                                       §                JUDICIAL DISTRICT COURT OF
                                                         §
STEVEN CHARLES PHILLIPS                                  §                       DALLAS COUNTY, TEXAS
                                                         §
NO. F82-86866-Q(B)                                       §
                                                         §
                                                         §

                                              MOTION TO DISMISS

         NOW COMES the District Attorney of Dallas County, Texas, and asks this Court to dismiss the

above-entitled and numbered cause for the following reasons, to-wit:

         The Defendant stands charged with the offense of aggravated rape. The Defendant pied guilty to this

offense and was sentenced to ten years in prison.            Post-conviction DNA testing establishes that the

Defendant did not commit this offense.

          The Defendant filed a writ of habeas corpus alleging that he was actually innocent of the charged

offense and that the State failed to tum over exculpatory evidence. The State agreed that the Defendant was

entitled to relief.   This Court issued findings of fact and a recommendation that relief be granted and

transmitted them to the Texas Court of Criminal Appeals. On October 1, 2008, the Court of Criminal

Appeals granted relief on actual innocence grounds, set aside the Defendant's conviction, and remanded the

case to this Cowi.

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this case be

dismissed because Steven Charles Phillips has shown that he is actually im1ocent of the c!2-iJTged offense.
                                                                                          ~)                         ':j:
                                                                                         :. 'O   MOTION TO DISl\IISS PROSECUTION
STATE OF TEXAS                                         §                                              IN THE 204rn
                                                       §
v.                                                     §               JUDICIAL DISTRICT COURT OF
                                                       §
STEVEN CHARLES PHILLIPS                                §                       DALLAS COUNTY, TEXAS
                                                       §
NO. F82-79140-Q(B)                                     §
                                                       §
                                                       §

                                             MOTION TO DISMISS

         NOW COMES the District Attorney of Dallas County, Texas, and asks this Court to dismiss the

above-entitled and numbered cause for the following reasons, to-wit:

         The Defendant stands charged with the offense of indecency with a child. The Defendant pled guilty

to this offense and was sentenced to ten years in prison. Post-conviction DNA testing conducted in one of

the Defendant's eleven related cases establishes that the Defendant did not commit this offense.

         The Defendant filed a writ of habeas corpus alleging that he was actually innocent of the charged

offense and that the State failed to turn over exculpatory evidence. The State agreed that the Defendant was

entitled to relief.   This Court issued findings of fact and a recommendation that relief be granted and

transmitted them to the Texas Court of Criminal Appeals. On October 1, 2008, the Court of Criminal

Appeals granted relief on actual innocence grounds, set aside the Defendant's conviction, and remanded the

case to this Court.

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this case be

dismissed because Steven Charles Phillips has shown that he is actually innocent of the charged offense.




       NOV O7 2008                                                                                                   ~
                                                                                                                     0
                                                                                                                     z
                                          UY/,· c__h aeJ
                                                                                                                     H
                                                                                               ::-•                  0
     liSmissed on Motr.1n nf nkt. Attv.                                                        -..:
                                                                    A'sst. Dist. Attv. l
                                             vJa.10
                                                                       ~~\
                                                                                           )
                                                                                                -··
                                                                                                ,_.




        ~~~
     Michael Ware                  (__
     Assistant District Attorney      ·
     Dallas Cotmty, Texas




                                                                                                              RMR 000025
MOTlON TO DISMISS PROSECUTION
STATE OF TEXAS                                              §                                     IN THE 204rn
                                                            §
v.                                                          §              JUDICIAL DISTRICT COURT OF
                                                            §
STEVEN CHARLES PmLLIPS                                      §                     DALLAS COUNTY, TEXAS
                                                            §
NO. F82-77162-Q(B)                                          §
                                                            §
                                                            §

                                                  MOTION TO DISMISS

         NOW COMES the District Attorney of Dallas County, Texas, and asks this Court to dismiss the

above-entitled and numbered cause for the following reasons, to-wit:

         The Defendant stands charged with the offense of aggravated sexual abuse. The Defendant was

convicted of this offense in August of 1983 and was sentenced to thirty years in prison. Post-conviction

DNA testing establishes that the Defendant clid not commit this offense.

         The Defendant filed a writ of habeas corpus alleging that he was actually innocent of the charged

offense and that the State   fail~d   to turn over exculpatory evidence. The State agreed that the Defendant was

entitled to relief.   This Court issued findings of fact and a recommendation that relief be granted and

transmitted them to the Texas Court of Criminal Appeals.           On October 1, 2008, the Court of Criminal

Appeals granted relief on actual innocence grounds, set aside the Defendant's conviction, and remanded the

case to this Court.

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this case be

dismissed because Steven Charles Phillips has shown that he is actually innocent of the charged offense.




                                                                                                     I
                                                                                                   -....J



           NOV 0 7 2008




     Michael Ware
     Assistant District Attorney
     Dallas County, Texas




                                                                                                            RMR 000026
MOTION TO DISMISS PROSECUTION
STATE OF TEXAS                                                §                                        INTHE204rn
                                                              §
v.                                                            §            JUDICIAL DISTRICT COURT OF
                                                              §
STEVEN CHARLES PHILLIPS                                       §                    DALLAS COUNTY, TEXAS
                                                              §
NO. F82-77161-Q(B)                                            §
                                                              §
                                                              §

                                                    MOTION TO DISMISS

         NOW COMES the District Attorney of Dallas County, Texas, and asks this Court to dismiss the

above-entitled and numbered cause for the following reasons, to-wit:

         The Defendant stands charged wit11 the offense of burglary of a habitation. The Defendant was

convicted of this offense in August of 1982 and was sentenced to thirty years in prison. Post-conviction

DNA testing establishes that the Defendant did not commit this offense.

         The Defendant filed a writ of habeas corpus alleging that he was actually innocent of the charged

offense and that the State failed to turn over exculpatory evidence. The State agreed that the Defendant was

entitled to relief.   This Court issued findings of fact and a recommendation that relief be granted and

transmitted them to the Texas Court of Criminal Appeals. On October 1, 2008, the Court of Criminal

Appeals granted relief on actual innocence grounds, set aside the Defendant's conviction, and remanded the

case to this Court.

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this case be

dismissed because Steven Charles Phillips has shown that he is actually innocent of the charged offense.




      NOV 0'7 2008                            fl    I
     il-i.smissed on Motlbn of Dist.   l\t~y. ( / '1 ; J   Ct e_,   j
                                                   IJG/e__;



     Michael Ware                                                       Crai
     Assistant District Attorney                                             · 1al District Attorney
     Dallas County, Texas                                               Dallas County, Texas




                                                                                                               RMR 000027
                                                                                                                ...__,_


MOTION TO DISMISS PROSECUTION                                                                5EB- c,o
STATE OF TEXAS                                           §                                     IN THE 204rn
                                                         §
v.                                                       §             JUDICIAL DISTRICT COURT OF
                                                         §
STEVEN C!L\RLES PHILLIPS                                 §                     DALLAS COUNTY, TEXAS
                                                         §
NO. FSZ-77700-Q(B)                                       §
                                                         §
                                                         §

                                                  MOTION TO DISMISS

         NOW COMES the District Attorney of Dallas County, Texas, and asks this Court to dismiss the

above-entitled and numbered cause for the following reasons, to-wit:

         The Defendant stands charged with the offense of aggravated sexual abuse. The Defendant pied

guilty to this offense and was sentenced to forty years in prison. Post-conviction DNA testing conducted in

one of the Defendant's eleven related cases establishes that the Defendant did not commit this offense.

         The Defendant filed a writ of habeas corpus alleging that he was actually innocent of the charged

offense and that the State failed to turn over exculpatory evidence. The State agreed that the Defendant was

entitled to relief.   This Court issued findings of fact and a recommendation that relief be granted and

transmitted them to the Texas Court of Criminal Appeals. On October 1, 2008, the Court of Criminal

Appeals granted relief on actual innocence grounds, set aside the Defendant's conviction, and remanded the

case to this Court.

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this case be

dismissed because Steven Charles Phillips has shown that he is actually innocent of the charged offense.




        Nov o 7 zoos

          Oi'smissed on Motion of Dist. At-l:y.   (fY} ,· chae {        Asst. Dtst. Affy.J
                                                  Warf:..-/              --L2 -
                                                                       ~--




          ~:rdh/"~
     Michael Ware
     Assistant District Attorney
     Dallas County, Texas




                                                                                                           RMR 000028
l '




                               Texa s Department of C riminal Ju s tice
                                                                                                                           Brad Livingston
                                                                                                                           Executive Director



      November lJ, 2009
                                                                     RECEIVlE.0
                                                                     . ..
      Leonard Higgins
      Comptroller's Judiciary Section                                  NOV l 8 2.009!
      Texas Comptroller of Public Accounts
      P.O. Box 13528                                                           ~rt~\.
      Austin, Tx. 78711-3528

      RE: Phillips, Steven Charles

      The files of this Agency have been reviewed on offender Steven Charles Phillips,
      pursuant to your request.

      Offender Phillips was received into TDCJ custody on 2-22-1983 from Dallas County on eight-10-year
      sentences, two- JO-years, and a 40-year sentence, with sentences to run concurrent.

      Offenses        County          Cause Number                Sentence         Sentence Dnte         Date of Offense     Sentence Begin     Maximum
                                                                                                                                  Date          fapiretion

      Aggravated      Dallas         F82·82743-NKQ                10-years           6-11-1 984            5-15-1982           6-4-1982          6-3-1992
      Assault
      Aggravated      Dallas         F82-79130-JKQ                10-ycars           6-11-1 984            S-15·1982           6-4-1982          6·3-1992
      Assault
      Aggravated      Dal las        F82-76748· NKQ               I 0-years          6-11-1984             5· 14-1982          6-4-1982          6·3-1992
      Assault
      Aggravated      Dallas         F82-86990·JKQ                10-years           6·11-1984             4-22-1 982          6-4-1982          6-3·1992
      Assault
      Burglary        Dallas         F82-8 7051-JKQ               10-years           6-11-1984             5-14-1982           6-4-1982          6-3-1 992
      Habit3tion
      Burglary        Dallas         F82-77699-QKQ                JO-years           6-1 1-1984            S-14-1982           6-10-1982         6-9-1992
      Habitation
      Aggrava ted     Oallas       F82-86866-NKNKQ                10-ycars           6-11-1984             5-1 4-1982          6-4-1982         (6-3-1992)
      Rave                                                                                                                    (10-27-08 vcr CCA mandalel
      Indece ncy      Oallas         f82-7? 140-J KQ              JO-yea rs          6-11-1984             5-15-1982           6- 10-1982       ( 6-9-1992)
      W/Child                                                                                                                 (10-27-08 per CCA Mandatcl
      Burglary        Dallas         F82-771Gl -NKM               JO-yea rs          8-27-1982             5-14-1982          6-10-1982
      Habitation                                                                                                              (10-27-08 pe r CCA Mandate)
      Aggn ~111ed
      Sexual Abuse    Dallas      f82-77162-NKMKQ                 JO-years           3.•24-1983            5-14-1982          6-4-1 983
      W/DW                                                                                                                   {10-27-08 per CCA i\landate)
      Aggrava ted
      Sexual Abuse    Dallas         F82.-77700-QKQ               4()-ycars          6-11-1984             5-14- 1982          6-4-1982
                                                                                                                              (10-27-08 per CCA Mandate)

      Offender Phillips was released from TDCJ custody on mandatory superv1s1on on I 0-23- 1996, and
      returned to TDCJ custody on 1-7-1998 with jail credit allowed from 5-14-1997 due to violation of
      mandatory supervision, and pursuant to revocation warrant of arrest issued 11 - 18- 1997 by the Parole
      Division. Offender Phillips was again released from TDCJ custody on 12-28-2007 on mandatory
      supervision and remained on supervision until the Court of Appeals issued a mandate on cause numbers
      F82-86866-NKNKQ, F82-79140-.JKQ, F82-77161-NKM, F82-77162-NKMKQ, and
      F82-77700-QKQ, setting the cases aside on 10-27-2008.
                                Our mi.uirm Is to provide public .wfeo•. promote positive change in qffender
                                  belurvior. ,·ci11tegrate offend~rs into soC'iety. and .a~sis1 victims of Cl'ime.

                                                                P.O. Oox 99
                                                       Huntsville. Texas 77342-0099
                                                           www.tdcj .stat1:.lx .us

                                                                                                                                           RMR 000029
'   ''

         Phillips, Steven Charles TDCJ# 351441
         Page 2

         Offender Phillips spent a total of 2-years, I-month, and 10-days on mandatory supervision on the
         two 30-years, and the 40-year sentence in cause numbers F82-77161-NKM, F82-77162-NKMKQ, and
         F82-77700-QKQ. The sentences in the two IO-year sentences in cause numbers F82-86866-NKNKQ and
         F82-79140~JKQ expired on 6-3-1992, and 6-9-1992, while Offender Phillips was in TDCJ custody.


         Offender Phillips served a total of 25-years and 3-days of calendar time on these sentences, and is not
         under TDCJ jurisdiction.




         ~~
         Charley Valaez
         PS-III
         Offender Time Management
         Classification and Records
         (936) 437-6380



         cc: file




                                 Our mission is to provide public safety, promote positive change 111 r!ffender
                                  behm,ior, reintegrate offenders into society. and assist victims of crime.

                                                               P.O. Box 99
                                                      Huntsville, Texas 77342-0099
                                                          www. tdcj.state. tx. us

                                                                                                                  RMR 000030
                                                              C.HILD SUPPORT ENFORCEMENT
                                                                                       Post Office 8ox 637
                                                                               l:krryville. Arkansas 72616
                                                                                    Phone: {870) 423·2979
                                                                                  Toll Fn:c(877) 900-151 4
                                                                                      Fa.x: (!170) 423-4n35
                                                                                http://www.sllllc.ar.uslPage I c .
                                                               AJUPage 2 o_

                                                      RCT Sratm; LookUp

 Code       Descrtptioo                        Code        Deocriµtion
  00    Regular callection                      H       Hold
  01    Prior Collection                        I       identified
  02    IRS Collection                          M       MaDual Distribution
  03    Staie !«:venue Coll""'iion              0       Out Of Balance
  04    ESD Collection                          R       Researcli
  GS    Advance \Undistrihuted Er.cess)         s       SHEF Special Handling
  lJ    Increase Regular Coliectiorus           x       Refund
   12   Increase Advance
  13    Increase ESD
   14   Increase IRS
  15    Increase Stlite Revenues
  16    Increase Prior Collections
  21    Decrease lli:gu!ar Collections
  22    De;;:rease Adv.llJlce
  23    Decrease ESD
  24    Dccreas.e IRS
  25    Decrease State Revenuc
  26    Decrease Prior Collections



                        Indicator LwkUp                                                 DISB. Hold LookUp

 Code         Description                                        Code            Description
 AAC        Applied To Anothcr Case (i.)                           A          Address Hold
 HOL        On Hold                                                D          Daily Disbursem~1t Hold
 RNN        Refunded To NCP                                        I          6Month Hold
 IUN        Identified But Undistributed                           F          Futtm:Huld
 RSC        Ri:searcl1, Sbef, Out Of Balance                       L          Less Than Zero Dollar Hold
                                                                   w          Welfare Disttibutio11 Hold
                                                                   p          Deceased Hold
                                                                   E          Foster Care Hold




DISCLAlMER: PURSUANT TO ARK. CODE ANNO § 9· 14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF Cl-ULD SUPPORT ENFORCEMENT THROUGH ITS
STATE DISTRIBUTION Ul\TJ.T SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTIFIED PAY
HISTORY MUST BE IN WRITING FROM THE CLlSTDDlAN, NON-CUSTOD1AL PARENT OR THEIR AITORNEY OF RECORD TO THE STATE DISBURSEMENT UNIT, CERTlf!ED
PAY HISTORY REQUEST, P. 0. BOX 8128, UTILE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AV AlLABLE THROUGH THE LOCAL
COURT CLERKS OFflCE.




 11/23/2009
                                                                                                                                        RMR 000033
Page L
                                                                 ARKANSAS CRlLD SUJ'PORT TRACKING SYSTEM
                                                                        PA Yt.fEN'f IDSTORY REPORT
                                                                       FR.OM : 01/01/1976 TO : 11123/20119


                            Case ID:
                            Payor ID:                            Name:         PIID..L1PS C S11:"VEN                     Docket Number:
                            Payee ID:                            Name:         MACU!vfBER S CHERJ
                           NO O'.K.T y;,. ·,1.-IBHT imce~ IS:.lUlID·B': THI: CWl1-C£ or cmr..o W !'!lOOT ENf'O!lC£ME!'f f TI!R-OL!GH IT£
ST ATE DISTRIBUTION UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT IDSTORY. A REQUEST FOR A CERTIFIED PAY
HISTORY MUST BE TN WRITING FROM THE CUSTODIAN, NON-CUSTODI AL r ARENT OR THEIR ATIORNEY OF RECORD ro THE STATE DISBURSEMENT UNlT, CERTIFIED
PAY HISTORY REQUEST, P. 0. BOX 8128, LI TILE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AV All.ABLE THROUGH THE LOCA L
COURT CLERKS OFFICE.




 11/23/2009
                                                                                                                                                                  RMR 000034
Page2 01

             Receipt T)pe                            RCT   Statu~   LookUp

 Code      Dw:ription                         Cade          Description
  0[}   Regular collection                     H       Hold
  01    Prior Collection                       I       Identified
  02    IRS Collection                         M       Manlllll Di~tribution
  03    State Revenue Collection               0       Out Of Balance
  04    BSD Collection                         R       Research
  05    Advance (1Jncfatributed Excess)        s       SHEP Special Har1dling
  11    Increase Regular Collections           x       Refund
  12    Increase Advance
  13    Increase BSD
  14    Increase IRS
  15    Increase Stare R.1wenues
  16    Incroase Prior CollectiollS
  21    Decrease Regular Collections
  22    Decrease Advance
  23    D~easeESD
  24    Decrease IRS
  25    Decrease State Revenue
  26    Decrease Prior C-0llections



                         Indicatnr LookUp                                               DISB. Hold LookUp

 Code          Description                                     Code            De£criptlou
 AAC        Applioo To Anothtlf Case (s)                         A           Address Hold
 HOL        On Hold                                                 D        Daily Disbursement Hold
 RNN        Refunded To NCP                                          l       6Month Hold
 IUN        Identified But Undistributed                            F        Future Hold
 RSC        Research., Shef, Out Of Balance                         L        Less 1118ll Zero Dollar Hokl
                                                                    w        Welfare DiWibution Hold
                                                                    p        Deceased Hold
                                                                    E        Foster Care Hold




DISCLAIM.ER: PURSUANT TO ARK. CODE ANNO§ 9-14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF CHILD SUPPORT ENFORCEMENTIBROUGH ITS
STA TE DISTRJBUTlON UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHlLD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTIFIED PAy
msroRY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR THEIR ATTORNEY OF RECORD TO 1HE STATE DlSBURSEMENT UNI l, CERTIFIED
PA y msTORY REQUEST, P. 0. BOX 8128, LlTI'LE ROCK, AR 72203. UNOff!C!AL COPIES OF CHILD SUPPORT PAYMENT RECQRDS MA y BE AVAILABLE IBROUGH THE LOCAL
COURT CLERKS OFFICE.



l 1!23/2009
                                                                                                                                           RMR 000035
   s u s

JI
                  A   N
                                TE X A 5   C0 MPTR0 LL ER             of   PU B L IC      A C C O U NT S
   c   0      M   B   s                        P.O Box 13:32 6 • AUSl lH, TX 78 71 1·3!52 8




 November 24, 2009



 Mr. Steven C. Phillips



 Dear Mr. Phillips:

 The Comptroller's Judiciary Section is in receipt of your claim and supporting documentation
 requesting wrongful imprisonment compensation. The claim has been approved for the follow ing
 amount and pursuant to Section 103.15l(a), Texas Civil Practice and Remedies Code, the payment will
 be mailed within 30 days of the date of this letter.

           Lump-sum payment: $1,262,500.00

        Pursuant to Section 103.00J(b), Texas Civil Practice and Remedies Code, the claim was
        reduced because of concurrent sentences served from June 4, 1982 through June 9, 1992. 17ze
        sentences served under cause numbers F82-82743 -Q, F82 -79130-Q, F82-76748-Q, F82-
        86990-Q, F82-8705J-Q and F82-77699-Q ran concurrently with cause numbers F82-86866-Q,
        F82-79140-Q, F82-77161-M, F82-77162-Q and F82 -77700-Q. (See attachment) The court
        order submitted by the claimant did not grant relieffo r the sentences served under cause
        numbers F82-82743-Q, F82-79130-Q, F82-76748-Q, F82-86990-Q, F82-87051-Q and F82-
        77699-Q.

 In addition, any compensalion for child support payments determined by the Comptroller to be owed
 under Section l03.052(a)(2), Texas Civil Practice and Remedies Code, will be paid within 30 days of
 the date of this letter. In accordance with Section 103.052(c), Texas Civil Practice and Remedies Code,
 any compensation for child support payments will be paid on the claimant's behalf in a lump-sum
 payment to the state disbursement unit, as defined by Section 101.0302; Texas Family Code, for
 dis tribution to the obligee under the child support order. The Comptroller will notify the claimant of
 the amount of any payment made on the claimant's behalf to the state disbursement unit.

 If you have any questions or need additional infonnalion. please contact the Comptroller's Judiciary
 Section by e-mail at leonard.higgins@cpa.state.tx..us or by phone at 1-800-531-5441 , extension 6-
 6100.

 Sincerely,

 ~-P{J;r:--
 Leonard Higgins
 Comptroller' s Judiciary Section

 Attachment




                                                                                                RMR000036
1--                                                                                                                                                                                                                                           --· - ....

                 s u s                        ;\       N
                                                                              T EXAS                 C 0 MP TR 0 L L ER                                   fJ./      PU BL IC                    AC C 0 U N T S
         ;_
          i! - -- -· -- - -- -......:•                                                                                                                                                                                                                 ;

;         !      C        0         YI        B          S
                                                                    1
                                                                                                               PO Sox 1:35 28 • Au3T•N. TX 78 7 11 .'.3526                                                                   ff-~                      j
i           i                                                                                                                                                                                                             '('.-:-\~~i-~~l-j I
i;·::::-.:.::::-;:=:::::::=.::::::-.:.::;::~=-=::::::=:::::.::.:::::::-.:::=:=:::-:.·.::.:.:::::==:::::::-.:-::::::-.:::;:::::-_-:.~:::::::.-=::-.::::::::.::-.::::::::-:-..::..--::~7'"-===--:::::::::::::::::::::::::::::::::.:·:::::::::'.\\~~

              December 23, 2009                                                                                                                                                                                                  ..... ·



              Mr. Steven C. Phillips



              Dear Mr. Phillips:

              Enclosed is your wrongful imprisonment compensation lump-sum payment in the amount of
              $1,262,500.00. Pursuant to Section 103.00l(b), Texas Civil Practice and Remedies Code, the claim
              was reduced because of concurrent sentences served from June 4, 1982 through June 9, 1992. The
              sentences served under cause numbers F82-82743-Q, F82-79130-Q, F82-86748-Q. F82-86990-Q, F82-
              8705 l-Q and F82-77699-Q ran concurrently with cause numbers F82-86866-Q, F82-79 l40-Q, F82-
              77161-M, F82-77162-Q and F82-77700-Q.

              The Comptroller's Judiciary Section received additional court orders submitted on your behalf by Mr.
              Randall E. Turner on December 17, 2009. The additional orders were received after the 10 day time
              period prescribed for applications to cure under Section 103.051(d), Texas Civil Practice and
              Remedies Code. The Comptroller will , however, consider the additional orders if a new compensation
              claim is submitted for the time during which the six concurrent sentences were served.

          · In addition, it appears that the claimant may be entitled to compensation for child support payments
            under Section I03.052(a)(2), Texas Civil Practice and Remedies Code. However, based on the records
            submitted, the Comptroller is unable to detennine the appropriate amount of compensation that may be
            owed under Section 103.052(a)(2). If supplemental information is submitted which enables a
            determination of the appropriate amount owed, then payments will be made in accordance with Section
            l03.052(c), Texas Civil Practice and Remedies Code. Such payments will be paid on the claimant's
            behalf in a lump-sum payment to the state disbursement unit, as defined by Section 101.0302, Texas
            Family Code, for distribution to the obligce under the child support order. The Comptroller will notify
            the claimant of the amount of any payment made on the claimant's behalf to the state disbursement
            unit.

              If you have any questions or need additional information, please contact the Comptroller's Judiciary
              Section by e-mail at leonard.higgins@cpa.state.tx.us or by phone at 1-800-53 1-5441, extension 6-
              6100.

              Sincerely,



              ~~i;;~
              Comptroller's Judiciary Section




                                                                                                                                                                                                            RMR000037
                                                                          STATE OF TEXAS
                                                                       COMPTROLLER'S OFFICE




      Claimant name ana aaaress




                                                                                                                                P.O. Box 13526
                                                                                                                             Auslin, TX 78711-3528
                                                                                                               Call 1-800-531-5441, ext. G-5985 or {512) 936-5985




     A verified copy of pardon I court order showing actual innocence and justifying application.                                                    Enclosed


     A written statement from Texas Department of Criminal Justice verifying length of incarceration in a S tate prison.                             Enclosed

     A written statement ve rifying the length of incarceration from any Texas County or Municipality where inca rcerated in relation to
     the charges for wh ich daimant is eligible to make the claim.
                                                                                                                                                     Enclosed       D
     If applicable, a written statement from Texas Department of Criminal Justice verifying length of time spent on parole.                          Enclosed       D
     If applicable, a written statement from the Texas Department of Publlc Safety verifying registration as a sex offender and length of
     registration.
                                                                                                                                                     Enclosed       D
     A certified copy each child support order , if applicable, under which child support payments became due during the time lhe
     claimant served in prison and copies of the official child support payment records descnbed by Section 234.009, Family Code,
     for that eriod .
                                                                                                                                                     Enclosed       D
     For proof of birth date provide a copy of birth certificate, or state driver's license, or state ID, or a notarized statement verifying
                                                                                                                                                     Enclosed
     month, day and year of birth.



                             Total Amount of Claim Supported by the Attached Documentation:                                    jf / . (,, o o, ;; oo ~

                                                                  CLAIMANT'S CERTIFICATION

         ~q~:,;iL:....:::..;:.:::::_,,___L.-...::!l""-"i,4--i~L::--~--,,-,--,• do hereby certify that the amount requested is due and payable pursuant to Chapter
       103 of the Texas Civil Practice and Re e ies Code and I will immediately notify the Comptroller's Judiciary Section in writing of any changes or
       conditions which will disqualify this payment.
                   Claimanl Signalure                                                                            Dale

                                                                                                                        Of     o·1       10




     AOdresstCity/S1a1eJzlp code




sign ...
here r                                                                                                                                             /!)
                                                                                                                                           RMR000038
Leonard Higgins                                      01-07-10
Comptrollers Judiciary Section
Texas State Comptroller of Public Accts.
PO box 13528
Austin, Texas 787 11-3528

Re: your 11-24-09 letter

Dear Mr. Higgins,

Please find the enclosed documents noted in your letter: Court orders
granting relief for sentences served under cause numbers F82-82743-Q, F-
82-79130-Q, F82-76748-Q, F82-86990-Q, F82-8705 1-Q and F82-77699-Q.

I hope these orders will enable you to proceed with my claim.

Thank You,



~ e , ;:,J,.:tt.j'-4
Steven C. Phillips


Attachment




                                                                   RMR000039
                                                                                                                                                                  \    .. :. ..                                   . ':"'
:   .....• .   .... ·:.:· ...... ~ :····   .·...... .· .·~: . .....   -~·   ....... . ':,, :   ·~   . ... . .. ) ........ .      .      ..                             .
                                                                                                                              .... .....· •...: ..·.-..·................... .. •••..   ·:~ ..   .... •... =--'!:.'l.:.• .....       . -.:· -t .   ~ · ··




                                                                                                                                                                                                                                RMR 000040
'•
       ,.

                               Texas De p a r tment of Cr i mi n a l Justice
                                                                                                                       Brad Livingston
                                                                                                                       Executive Director

                                                                                      RECEIV ED
     November 13, 2009                                                                  t'\O ~ 1 8 2.QU9
     Leonard Higgins
     Comptroller's Judiciary Section
                                                                                                 \5!~
     Texas Comptroller of Public Accounts
     P.O. Box 13528
     Austin, Tx. 787 11-3528

     RE: Phillips, Steven Charles

     The files of this Agency have been reviewed on offender Steven Charles Phillips,
     pursuant to your request.

     Offender Phillips was received into TDCJ custody on 2-22-1983 from Dallas County on eight-10-year
     sentences, two- 30-years, and a 40-year sentence, with sentences to run concurrent.

     Offenses        County            Cause Number              Sentence        Sentence Date       Date of Offense     Sentence Begin     Maximum
                                                                                                                              Date          Expiration

     Aggravated      0 3llas          F82-82743-NKQ              10-years          6-1t-1984            5- 15-1982         6-4-1982          6-3-1992
     Assault
     Aggravated      Dalt as          F82-79130-JKQ              10-years          6-1 1-1 984          5-15-1982          6-4-1982          6-3-1 992
     Assault
     Aggravaled      Dallas           F82· 76748-N KQ            10-years          6-1 1-1984           5-14-1982          6-4-1982          6-3-1992
     Assault
     Aggravated      Dallas           F82-86990-JKQ               JO-years         6-1 1-1984           4·22-1982          6.;1-1982         6-3-1992
     Assault
     Burglary        Dallas           F82-8705 l-JKQ              IO·}'Cars        6-11-1984            5-14-1982          6-4 -1 982        6-3-1992
     Habitation
     Burglary        Dallas           F82-77699-QKQ              10-ycars          6- 11-1984           5-14-1982          6-10-1982         6-9-1992
     Habitation
     Aggravated      Oallas         F82-86866-NKN KQ             JO-years          6-11- 1984           5-14-1?82          6-4-1982         (6-3-1992)
     Raoe                                                                                                                 OC>-27-08 oer CCA mandate)
     Indec ency      Oallas           1782-79140-JKQ             10-yca rs         6-11-1984            5-15-1982          6-10-1982        ( 6-9-1992)
     W/Child                                                                                                              110-27--08 ner CCA i\landatel
     Burglary        Oallas          F82-77 l61-NKM              JO-years          8-27-1982            5-14-1982         6-10-1982
     Habitation                                                                                                           (10-27-08 oer CCA Mandate)
     Aggravated
     Se:tual Abuse   Dallas        F82-77162-NKMKQ               JO-years          8-24-1983            5-14-1?82         6-4-1983
     \ V/DW                                                                                                               (10-27-08 per CCA Manda te)
     Aggravated
     Sexual Abuse    Dallas           F82-77700-QKQ              40-ycars          6-11-1984            S-14- 1982         6-4-1982
                                                                                                                          (10-27-08 per CCA Mandate)

     Offender Phi llips was released from TDCJ custody on mandatory superv1s1on on 10-23- 1996, and
     returned to TDCJ custody on 1-7-1998 with j ail credit allowed from 5-14- 1997 due to violation of
     mandatory supervision, and pursuant to revocation warrant of arrest issued 11-1 8- 1997 by the Parole
     Division. Offender Phillips was again released from TDCJ custody on 12-28-2007 on mandatory
     supervision and remained on superv ision until the Court of Appeals issued a mandate on cause numbers
     F82-86866-NKNKQ, F82-79140-JKQ, F82-77161-NKM, F82-77162-NK.MlPhillips, Steven Charles TDCJ# 351441
Page2

Offender Phillips spent a total of I-years, 4-months, and 20-days on mandatory supervision on the
two 30-years, and the 40-year sentence in cause numbers F82-77161-NKM, F82-77162-NKMKQ, and
F82-77700-QKQ. The sentences in the two 10-year sentences in cause numbers F82-86866-NKNKQ and
F82-79140-JKQ expired on 6-3-1992, and 6-9-1992, while Offender Phillips was in TDCJ custody.

Offender Phillips served a total of 25-years and 3-days of calendar time on these sentences, and is not
under TDCJ jurisdiction.

Sincerely,




Offender Time Management
Classification and Records
(936) 437-6380



cc: file




                        Our mission is to provide public safety. promote positive change in offender
                         behavior, reintegrate offenders into society, and assist victims of crime.

                                                      P.O. Box 99
                                             Huntsville, Texas 77342-0099
                                                 www.tdcj.state.tx.us
                                                                                                       RMR 000042
..



                  IN THE COURT OF CRIMINAL APPEALS
                              OF TEXAS
                 NOS. AP-76,010, AP-76,011, AP-76,012, AP-76,013 & AP-76,014


                     EXP ARTE STEVEN CHARLES PHILLIPS, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS. F82-77700-Q; F82-77162-Q; F82-79140-Q; F82-86866-Q
            IN THE 204rn DISTRICT COURT FROM DALLAS COUNTY AND
            CAUSE NO. F82-77161-M IN THE 194rn DISTRICT COURT FROM
                                 DALLAS COUNTY


            Per curiam.

                                              OPINION

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

     cierk of ihe trial court transmitted to this Court these applications for writs of habeas corpus. Ex

     parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

     aggravated sexual abuse causes, sentenced to forty and thirty years' imprisonment, indecency with

     a child, sentenced to ten years' imprisonment, burglary of a habitation, sentenced to thirty years'

     imprisonment, and aggravated rape, sentenced to ten years' imprisonment. The Fifth Court of

     Appeals affirmed his couvictions for one of the aggravated sexual abuse cases and the burglary of

                                                                                                   .OCT 0 6 ?nn!I



                                                                                                  RMR 000043
1   1   I   ~

        '


                ·a habitation. Phillips v. State, No. 05-83-1058-CR (Tex. App.-Dallas, delivered October 26, 1984)

                and Phillips v. Stale, No. 05-82-01260-CR (Tex. App.-Dallas, delivered January 4, 1984). Applicant

                pleaded guilty to the other causes and no appeal was taken from those.

                        Applicant contends that he has newly discovered evidence that he is actually innocent of

                these offenses. The trial court has determined that no rational jury would have convicted Applicant

                in light of the new evidence, which was previously unavailable to Applicant. The evidence, obtained

                pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,

                and not Applicant, who committed at least one of these offenses. Applicant is entitled to relief. Ex

                parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

                        Relief is granted. The judgments in Cause Nos. F82-77700-Q; F82-77162-Q; F82-79140-Q

                and F82-86866-Q in the 204 1h District Court of Dallas County and Cause No. F82-77161-M in the

                194 1h District Court of Dallas County are set aside, and Applicant is remanded to the custody of the

                Sheriff of Dallas County to answer the charges against him.

                        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

                Institutions Division and Parole Division.



                Delivered: October 1, 2008
                Do Not Publish




                                                                                                           RMR 000044
                                          WRIT NOS.

         W82-77162-Q(B), W82-77699-Q(B), W82-77700-Q(B), W82-79130-Q(B),
         W82-79140-Q(B), W82-82743-Q(B), W82-86748-Q(B), W82-8686,6-Q(B),
         W82-86990-Q(B), and W82-87051-Q(B)i (,A) f:>d-- ~ 111 Let - {YI,~~) ~'.          .'
EXPARTE                                      )       IN THE 204th CRIMINAL .
                                             )
                                             )       DISTRICT COURT                         -         (_,)
                                             )                                        -.-.. ·
                                                                                                0
STEVEN CHARLES PHILLIPS                      )       DALLAS COUNTY, TEJEAS'
                                                                                 ~~




     MOTION CLARIFYING JURISDICTION AND PROCEDURAL REMEDY FOR
                APPLICANT'S WRITS OF HABEAS CORPUS

       Applicant Steve Charles Phillips files this motion amending his Memorandum of Law in

Support of his Application for Writ of Habeas Corpus.

       Mr. Phillips has ten applications for habeas corpus pending in this Court. These

applications were filed on June 20, 2008 and challenge convictions associated with the following

case numbers: F82-77162 (aggravated sexual abuse), F82-77700 (aggravated sexual abuse), F82-

79140 (indecency with a child), F82-86866 (aggravated rape), F82-77 699 (burglary of a

habitation), F82-79130 (aggravated assault), F82-82743 (aggravated assault), F82-86748

(aggravated assault), F82-86990 (aggravated assault), and F82-8705 l (burglary of a habitation).

Each of these ten writs was filed pursuant to Article 11.07 of the Texas Code of Criminal

Procedure. On July 3, 2008, Mr. Phillips filed an amendment pursuing habeas relief pursuant to

Article 11.05 of the Texas Code of Criminal Procedure, Article V, Section 8 and Article I,

Section 12 of the Texas Constitution.

       Mr. Phillips files this motion to clarify the jurisdictional grounds and procedural remedies

for each of his applications. For his applications for writ of habeas corpus for the following

convictions, Mr. Phillips asserts thatArticle 11.07 is the exclusive remedy: F82-77162, F82-




                                                                                                    RMR 000045
 77700, F82-86-866, and F82-79140. 1 However, for the six remaining applications for writs of

 habeas corpus pending in this Court (convictions F82-77699, F82-79130, F82-82743, F82-

 867 48, F82-86990, and F82-8705 l) Mr. Phillips only seeks habeas relief pursuant to Article

 11.05 of the Texas Code of Criminal Procedure, Article V, Section 8 of the Texas Constitution,

 and Article I, Section 12 of the Texas Constitution.

         To the extent that Mr. Phillips has previously asserted that Article 11.07 is the proper

 remedy for the six writs associated with the following convictions: F82-77699, F82-79130, F82-

 82743, F82-86748, F82-86990, and F82-87051, he seeks to amend the applications to rely solely

 on Article 11.05 of the Texas Code of Criminal Procedure, Article V, Section 8 of the Texas

· Constitution, and Article I, Section 12 of the Texas Constitution.

                Respectfully submitted this   :1_ day of July, 2008


                                                        ~
                                                        Bar Card No. 20369600
                                                        Sorrels, Udashen & Anton
                                                        2301 Cedar Springs Road, Suite 400
                                                        Dallas, Texas 75201
                                                        (214) 468-8100
                                                        Fax (214) 468-8104

                                                        Jason Kreag
                                                        Barry Scheck
                                                        Innocence Project, Inc.
                                                        100 Fifth Avenue, 3rd Floor
                                                        New York, NY 10011
                                                        (212) 364-5340
                                                        Fax (212) 364-5341

                                                        Attorneys for Mr. Phillips


         1
          Mr. Phillips also has an application for writ of habeas corpus pending in the 194th
 Judicial District Court concerning his conviction in case number F82-7716 l. Mr. Phillips
 continues to seek relief from that conviction under art. 11.07.




                                                                                           RMR 000046
                               CERTIFICATE OF SERVICE

        On this!]_ day of July, 2008, a true and correct copy of Applicant Steven Charles
Phillips' Motion Clarifying Jurisdiction and Procedural Remedy for Applicant's Writs of Habeas
Corpus was delivered to the District Attorney of Dallas County, Texas.




                                                  R~




                                                                                    RMR 000047
                                   WIUT NO. WX0890028-Q 1

EXPARTE                                           §            IN THE 204tb JUDICIAL

                                                  §            DISTRICT COURT

STEVEN CHARLES PHILLIPS                           §            DALLAS COUNTY, TEXAS

                                ORDER GRANTING RELIEF

        The Court, having considered the allegations contained in Applicant's Application for

Writ ofHabeas Corpus 2, Applicant's Memorandum ofLaw in Support ofHis Application for

Writ of Habeas Corp_us, the State's Response, and official court records in the above

numbered and entitled cause, makes the following findings of fact and conclusions oflaw:

                                   HISTORY OF THE CASE

        On June 11, 1984, Applicant pled guilty to the offense of aggravated assault with a

deadly weapon. 'P\irsuan( to a plea oilrgain, Applicant was sentenced to ten years'

confinement in the Texas Department of Criminal Justice, Institutional Division; Applicant

did not appeal this conviction. Applicant discharged this sentence onJune 3, 1992. See
                                                                                                          ··.·-~\"'




State's Exhibit A.

                            ISSUES RAISEDJN APPLICATION

       In the instant writ application, Applicant contends that: (1) newly discovered evidenc;e



I The qriginal case number for this writ was W82-86990-Q(B} The writ was refiled tlllderthe above
case munber, wX0890028-Q, by order of this Court, at the request of the parties. The writ seeks
relief pursuant to Article I, Section 12 and Article 5, Section 8 of the Texas Constitution and Article
11.05 of the Texas Code of Criminal Procedure.
2 The Court has also considered each of Applicant's ten additional applications for writs of habeas




                                                                                                   RMR 000048
                  establishes that he is actually innocent of the offense of which he was convicted; and (2) the

                  State failed to disclose statements material to guilt in violation of his due process rights.

                                                                        JUIUSDICTlON

                            Jurisdiction is proper under Article 11.05.                   Applicant is not confined on this

                  conviction as he discharged his sentence approximately sixteen years ago, and he is not

                  facing other collateral consequences.

                            SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW

                  FINDINGS OF FACT

                            The Court makes the-following findings of fact.

                       1. On April 22, 1982, at approximately 8: 10 p.m., a man in a hooded, gray sweatshirt,
                          who was carrying a handgun and holding a piece of clothe over his face, walked into
                          the laundry factilty at an apartment complex and sexually assaulted Lani B. See
                          Applicant's Exhibit 25. (At some poillt after the assault, but before Applicant's trials,
                          Lani B. changed her name to Lani T)

                       2. The assault was one of a string of similar sexual assaults that occurred in the Dallas
                          area in the spring of 1982 that were committed by a single individual.

                     3., Applicant was indi~:ted for el.even qffenses in the Dallas area crime spree. Ten of
                          these offenses 9ccurred over a two-day period on May 14 and 15, 1982, and one
                        .~occurred on-April 22, 1982. The assault on April22, 1982, is the subject of this writ.                                       'i;~'·
             .... "c./i'r~~i?;}f,£fmtwas .also indicted for a sexual assault that occurred in February of 1982.
                     <      4. Applicant was identified by at least one victim as the perpetrator in each of the twelve -
         indicted cases. Lani B. identified Applicant in a photo line-up approximately one
         month after her assault and in a live line-up over six weeks after her assault.

      5. Prior to pleading guilty to the aggravated assault that is the subject of this writ,
         Applicant faced two trials for the assault of Mary B, another victim in the Dallas
         crime spree. Applicant was fow1d guilty of burglary of-a habitation in the_ first trial
         and aggravated sexual abuse in the second trial, and he was sentenced to concurrent
         thitiy year terms for the assault of Mary B.

      6. In addition to Mary B, several victitns in the Dallas crime spree testified during
         Applicant's trials and identified hitn as the man responsible for the Dallas critne
         spree. Michelle H., one of the victin1s from May 14, 1982, identified Applicant and
         testified at both ofl_iis trials for the ~sault ofMaryJLin add_i!i_cm~ Lani B., testified at
         Applicant's second trial. Lani B. testified that Applicant had a bad reputation and_
         improperly stated on cross-examination that she was not a complaining witness in this
         case, when in fact, she was. (RRl :'205-207). Other victitns from the Dallas crime
         spree, Susan W. and ShannonK., also testified at-Applicant's second trial. The
         testitnony from the victims of other incidents in the Dallas crime spree was based on
         what we now know was their inaccurate belief that Applicant was the perpetrator of
         the Dallas crim,e spree.

      7. Applicant testified at the first trial, but he did not testify in the guilt phase of the
         second triaL At the first trial, Applicant presented a defense of misidentification and
         presented an alibi supported by his own testimony and the testimony of his wife, his
         sister-in-law, his brother-in-law, and his uncle.

      8. - On June 11, 1984, Applicant pled guilty to this offense - aggravated assault with a
          deadly weapon related to the assault of Lani B. - as well as eight oilier charges in the
          Dallas critne ,spree; ,,after being ·convicted for burglary- of a habitation and the          ·   ~
           aggravated sexual abuse ofMary B.

      9. The variotii'LD.anaJE.ate.a police departments where each of the incidents occurred
         communica{ed\vith one another regarding suspects in these cases. Further, there was
         sharing of information with Kansas City police because they had experienced' a string
         of similar offenses·tW-0.;;weeks after the critne spree in Dallas.

      10.Following the crimes in the Kansas City area which occurred on May 27, 1982,
         Kansas City police detennined that Sidney Goodyear was responsible for the string of
         assaults in that j~risdiction. Goodyear's ci·iminal history showed manner and means

                                                  3




---~------~------~-----




                                                                                                 RMR 000050
               similar to the Dallas area offenses. See Applicant's Exhibits 1-34.

            11. Goodyear was identified by one Dallas victim, Wanda S., as the man who assaulted
                her. This information was not shared with Phillips or his counsel. Sge Applicant's.
                Exhibit 40: She later identified Applicant as the man who assaulted her.

            12. In the case of victim Connie P., Ms. P. identified Applicant as her assailant in an
               aggravated sexual assault. This case was unlike the others in time (it occurred in
               February whereas the others were committed May 14 and 15), and the manner and
               means were dissimilar. Police were made aware that Applicant _was not responsible
               for this offense prior to his first trial in the burglary ofa habitation of Mary B. See
               Applicant's Exhibit 37-38. This information was not shared with Applicant or his
               counsel. See Applicant's Exhibit 40. The case was dismissed after Applicant pied
               guilty to the remaining indictments. See Applicm;t 's Exhibit 39.

            13.0n June 6, 2001, Applicant filed a prose motion for DNA testing of the evidence
               collected in the complainant Mary B. cases. He was denied testing, appealed· it, and
               lost. While attempting to seek relief from the Court of Criminal Appeals, the State
              agreed to testing on June 21, 2007. See State's Exhibit B.

~..,   ..
            14. The DNA results excluded Applicant as the pefR~trator in the rape of Mary _B,, thus
                also exonerating him from breaking into her apartment to commit said rape. See
                Applicant's Exhibit 35. ·

            15. The State pursued DNA testing of Sidney Goodyear. Results showed that Goodyear
                was in fact responsible for the rape of Mary B. See Applicant's Exhibit-:35. ·

            16.After linking Goodyear's DNA to the rape of Mary B., the State gathered the
               following information about Goodyear: Goodyear committed a string of sexual
               assaults throughout the country inthe 1960s, 1970s, and 1980s andwas wantedblf
               many local jurisdictions and the Federal Bureau.oflnvestigations; Goodyear's crimes
               in other jurisdictions were nearly identical to the manner and means used in the Dallas
               area crime spree; Goodyear was .'1:Il initial suspect in the Dallas crime spree; Goodyear
               owned a car and handgun that were consistent with the car and handgun used by the
               perpetrator in the Dallas crime spree; Goodyear was identified ai?the perpetrator in the
               Dallas crime spree by at least one of the victims; and the evidence the State possessed
               at the time of Applicant's prosecution that implicated Goodyear was not disclosed to
               Applicant.



                                                                                                           ..
                                                                                                         .:· ·:,_   .. :-::::::-;::·.
                                                       4




                                                                                             ...   ~-




                                                                                                        RMR 000051
           GROUND ONE: ACTUAL INNOCENCE

           CONCLUSIONS OF LAW

             17. The Court concludes that the DNA results excluding Applicant and implicating
                 Goody em· in the assault of Mary B. were unknown to Applicant at the time of trial and
                 that Applicant's failure to discover this information was not due to a lack of due
                 diligence on his part.

             18. The Court concludes that the DNA results are newly discovered evidence that create a
                 doubt as to the efficacy of the verdict sufficient to undennine confidence in the
                 verdict.

             19. The Court concludes that tl1e State and Applicant agree that Goodyear, not Applicant,
                 committed the assault of Lani B.

             20. The Court concludes that the DNA results implicating Goodyear in the Dallas crime
                 spree and excluding Applicant are supported by the following information: Goodyear
                 committed nearly identical crimes throughout the country both before and after the
                 Dallas area crime spree; the Dallas police have at all times believed that each of the
                 crimes in Dallas were committed by the same individual; Goodyear owned the same
                 type of car and handgun that was used in the Dallas crime spree; Goodyear was ari
                 initial suspect and identified by at least one of the victim's in the Dallas crime spree;·
                 the victims in Dallas, including, but not limited to, Lani B. and Mary B., provided
                 police similar descriptions of the perpetrator; and the assaults occurred within hours
. .-:.·'         ofeach other.        "

             21. The Court concludes that relief should be granted to Applicant on hi_s. clairr:t of act:llal
                 innocence.

             22. The Court concluA,s>·Jhat Applicant's ground for relief sholJld_be granted .947 S.W.2d 202 (Tex.
                 Crim. App. 1996), in that Applicant has shown by cl~ar and convincing evidence that
                 no reasonable juror would have convicted him in light of the newly discovered DNA
                 evidence and the other evidence demonstrating Goodyear's guilt and Applicant's
                 innocence.




                                                          s
                                                                            ·...




                                                                                                          RMR 000052
GROUND Two: BRADY CLAIMS

CONCLUSIONS OF LAW


  23. The Court concludes that the State failed to disclose material exculpatory evidence as
      is required by Brady v. Maryland, 373 U.S. 83 (1963), and that Applicant is entitled to
      relief because there is a reasonable probability that had the exculpatory evidence been
      disclosed the outcome of the proceedings against Applicant would have been
      different. United States v. Bagley, 473 U.S. 667, 682 (1985); Thomas v. State, 841
      S.W.2d 399, 404 (Tex. Crim. App. 1992).

  24. The Court concludes that Sidney Goodyear was a suspect in the crime spree for which
      Applicant was investigated and prosecuted in Dallas. The Court also finds that
      Goodyear committed similar offenses throughout the country before and after the
     ·Dallas crime spree. The Court also finds that at least one of the victii;ns in the Dallas
      crime spree identified Goodyear as the assailant in the Dallas crime spree.

  25. 'rhe Court concludes that wh1Je the Dallas area police identified Goodyear as a
      suspect in the Dallas crimes, knew he committed similar crimes in Kansas City two
      weeks after the crime spree in Dallas, and knew that at least one victim in Dallas
      identified Goody ea~:, this infonnation was not disclosed to Applicant or his attorney.

  26. The Court also concludes that, prior to Applicant's first trial, the Dallas Police
      confirmed that John Parks, not Applicant, committed the assault of Connie P., one of
      the Dallas victims who initially identified Applicant as her assailant. The Court finds
      that this information confirming that APJ2licant was actuallyiunocent of the assault on
      Connie P. and the infornrntion that thepofice knew that Connie P. misidentified
      Applicant as her assailant was not disclosed to Applicant or his attorney until after he
      was found guilty at two trials and after he pied guilty to nine additional charges
   ···related to the Dallas crime spree.

  27. The Court concludes that the evidence identified in paragraphs 24-26 constitutes
      material, exculpatory evidence which should have been disclosed to Applicant. The
      Court finds that there is a reasonable probability that there would have been a
      different outcome at Applicant's trials an    29. The Comt agrees and ,c9ncludes that relief should be granted and the conviction set
        aside under the authority of Brady v. Maryland, 373 U.S. 83 (1963).


                                           ORDERS OF THE COURT

       The Court ORDERS the following:

    1. Applicant's writ of habeas corpus is granted pursuant to Article 11.05 of the Texas

       Code of Criminal Procedure.

    2. Applicant's conviction is vacated based on a showing .that he is actually innocent of

       the crime pursuant to Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).
                                 -    .
    3. Independently, Applicant's conviction is vacated based on the State's failure to

       1isclose material, exctilpatory evidence as is required by Bradyv. Maryland, 373 U.S.



    4. The CLERK is instructed to forward a copy of this ORDER to Applicant's counsel

       and to counsel for the State.

                        fr.
     --- SIGNED this·-£ day of                 .au>/         ,2008



                           -   ·:·:....,
                                                   ·arg~--0
                                                       204ru JUDICIAL DISTRICT COURT




                                                   7


-



                                                                                          RMR 000054
                                             WRIT NO. WX0890024-Q 1

   EXPARTE                                                           §              IN THE 204th JUDICIAL

                                                                     §              DISTRICT COURT

   STEVEN CHARLES PHILLIPS                                           §              DAL~ASCOUNTY,TEXAS


                                      ORDER GRANTING RELIEF
                          i
                          i
              The Co~rt, having considered the allegations contained V1Applicant's1?-pplication for
                          i                                                             '
  Writ ofHabea~ Corpus 2, Applicant's Memorandum ofLaw in Support ofHis Applicationfor
               I
  Writ of Habefs Corpus, the. State's Response, and official! court records in the above.
                          '                                       .                -
  numbered
       .·
           and:entitled cause,
                          ;
                               makes  the following findings of:
                                                                 fact and conclusions
                                                                                '
                                                                                      oflaw::..:                               '




                                             HISTORY OF THE CASE

              On June 11, 1984, Applicant pled guilty to the offense of burglary of a habitation.
              -           !                                               . .           !



  Pursuant to a ~lea bargain, Applicant wllil sentenced to ten ye~rs' confinemerif in the T:xas

  Department of Criminal Justice, Institutional Division. Aipplicant did not appeal this
.. :\;·i;l:~stablishes that he is actually innState failed to disclose statements material to guilt in violation of his due process rights.

                                        JURlSDICTION

        Jurisdiction is proper W1der Article 11.05.          Applicant is not confined on this

conviction as he discharged his sentence approximately sixteen years ago, and he is not

facing other collateral consequences.

        SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW

FINDINGS OF FACT

     __ The Coutt makes the following findings of fac!-_ _

    1. On May 14, 19 82, a man in a hooded, gray sweatshirt arid boots, who was carrying a
       handgun, approached victinl Michelle H. around 1: 15 p.m. while she was sunbathing
       next to the pool at an apartment complex. See Applicant's Exhibit 27.

    2. }'he assailant forced the victim at gunpomt into the apartment where she was staying
       with a friend, commanded her to disrobe, and orally raped her. No DNA or other
       physical evidence was gathered from the crime scene. _ · · -                                     --...__,_

   3. The assault of Michelle H;·occurred less than two hours before the assault of Mary B.,
      another of the approximately 60 victims involved in the Dallas crime spree for which
      Applicant was prosecuted.
                 '                              .:;!J•'.


   4. Applicant was indicted for eleven offe~'es related to a string of sexm1l offenses that
      occurred in theJ)allas area over a two-day period on M,ay 14 and.15, 1982. He was
      also indicted for a sexual assault that occurred in February of 1982. The twelve cases
      were considered related by police because the offenses h11d similar manner and means,
      including but not limited to a man carrying a handgun wearing a gray hooded
      sweatshirt, _coveriqg part of his face, assaulting individuals, and driving a similar




corpus. Collectively the writs related to a single crime spree in Dallas in the Spring of 1982.
                                               '2




       --------------------------~--------------
                                                                                             ---




                                                                                                  RMR 000056
5. Applicant was identified by at le¥t one victim as the perpetrator in each of the twelve
   indicted cases. Michelle H. identified Applicant as her assailant in a photo line-up·
   approximately four weeks after her assault.

6. Michelle H. also identified Applicant as her attacker in the two trials Applicant faced
   for the offenses against victin1 Mary B. (1RR2: 27; 2RR1: 194, 198). In addition to
   Michelle H., Susan W., Lani B., and Shannon K., other victims in the Dallas crime
   spree, also testified at-Applicant's second trial. Each of these victims testified to
   Applicant's bad reputation. Thetestimony from the victims of other incidents in the
   Dallas crime spree was bas~d on what we now know was their inaccurate belief that
   Applicant was the perpetrator of the Dallas crime spree.

7. Applicant faced two separate trials for the assault of Mary B. He was first tried for
   burglary ofa habitation, found gµilty, and sentenced to thirty years' imprisomm;nt. A
   year later he was tried for the charge of aggravated sexual abuse related to the same
   incident. Applicant testified at the first trial, but he did not testify in the guilt phase of
   the second trial:

8. At the first trial, Applicant presented a defense of niisideritification and presented an
   alibi supported by his own t~stimony and the testimony of his wife, his sister-in-Jaw,
   his brother-in-law, and his uncle.

9. Applicant was fourid guilty and sentenced to two concurrent thirt;l year terms in the
   two trials he face_d related to the Mary B. assault. (RR: 191, 462).

lO~On  June 11, 1984, Applicant pied guilty to this offense - burglary ofa habitation
   related to the assault of Michelle H. - as well as eight other charges in the. Dallas
   crime spree, after: being convicted for burglary of a habitation and the aggravated
   sexual abuse of Mary B. in which MicheHeH. testified against him.-- ·                            , .., ·

11. The various Dallas area police departments where each of the incidents occurred
    communicated with one another regarding suspects in these cases. Further, there was ·
    sharing of infomrntion with Kansas City police because they had experienced a string
    of siniilar offenses two weeks after the crime spree in Dallas;

12. Following the crimes in the Kansas City area which occurred ou May 27, 1982,
    Kansas City police determined that Sidney Goodyear was responsible for the string of
    assaults in that jurisdiction. Goodyear's criminal history showed manner and means
   siillllado.the Dallas area offense'$. ·see Applicant's "Exhibits I-34. --,,, ·

                                             3




                                                                                            RMR 000057
13. Goodyear was· identified by one Dallas victim, Wanda S., as the man who assaulted
    her. This information was not shared with Phillips or his counsel. See Applicant's
    Exhibit 40. She later identified Applicant as the man who assaulted her.

14. In the case of victim Connie P., Ms. P. identified Applicant as her assailant in an
    aggravated sexual assault. This case was unlike the others in time (it occurred in
   February whereas the others were committed May 14 and 15), and the manner and
   means were dissimilar. Police were made aware that Applicant was not responsible
   for this offense prior to- his first trial in the burglary of a habitation of Mary B. See
   Applicant's Exhibit 37-38. This information was not shared with Applicant or his
   counsel. See Applicant's Exhibit 40. The case was dismissed after Applicant pled
   guilty to the remaining indictments. See Applicant's Exhibit 39.

15. On June 6, 2001, Applicant filed a prose motion for DNA testing of the evidence
    collected in the complainant Mary B. cases .. He was denied testing, appealed it, and
    lost. Whil~ attempJin__g to seek relief frorr{the Court of Criminal Appeals, the State
    agreed to testing on June 21, 2007. See State's Exhibit B. ··

16. The DNA results excluded Applicant as the perpetrator in the tape of Mary B., thus
    also exonerating him from breaking into her apartment to c01rimit said rap~ .. See
    Applicant's Exhibit 3~.                                                                      ,

17. The State pursued DNA testing of Sidney Goodyear. Results showed that Goodyear
    was in fact responsible for the rape of Mary B. See Applicant's Exhil;>it 35.

18.After linking Goodyear's DNA to the rape of Mary B., the State gathered the
   following infonnation about Goodyear: Goodyear committed a string of sexual .
   assaults throughout the country in the 1960s, 1970s, and 1980s and was wanted by
   mar1y local jurisdictions and the Federal Bureau ofinvestigations; Goodyear's crimes
   in other jurisdictions were nearly identical to the marmer and means used in the Dallas
   area crime spree; Goodyear was an initial suspect in the Dallas crime spree; Goodyear
   owned a car and handgun that were consistent with the car ar1           GROUND ONE: ACTUAL INNOCENCE


           CONCLUSIONS 01< LAW


              19. The Court concludes that the DNA results excluding Applicant and implicating
                  Goodyear in the assault of Mary B. were unknown to Applicant at the time Df trial and
                  that Applicant's failure to discover this infonnation was not due to a lack of due
                  diligence on his part.

              20. The Court concludes that the DNA results are newly discovered evidence that create a
                  doubt as to the efficacy of the verdict sufficient to undennine confidence in the
                  verdict.

              21. The Court concludes that the State and Applicant agree that Goodyear, not Applicant,
                  committed the crimes against Michelle H.                           ·

              22. The Court concludes that the DNA results implicating Goodyear in the Dallas crime
                  spree and excluding Applicant aresupported by the following information: Goodyear
                  committed nearly.identical crimes throughout the cotmtry bo£l;1before and a~er the
                  Dallas area crime spree; the Dallas police have at all times believed that each of the
                  crimes in Dallas were committ~d by the same ~dividual; Goodyear owned the sa~e
                  type of car and handgun that was used iri. the Dallas crime spree~ 'Goodyear was an
                  initial suspect and identified by at least one of the victim's in the Dallas crime spree;
                  the victims in Dallas, including, but not limited to, Michelle H. and MaryB., provided
                  police similar descriptions of the perpetrator; and the assaults occurred within hours
                  of each other ..

              23. The Court concludes that relief should be granted to Applicant on his claimofactual ·· · ·•"
                  innocence.

              24. The Court concludes that Applicant's ground for relief should be granted and the
                  conviction set aside under authority ofEx parte Elizondo, 947 S.W.2d 202 (Tex.
                  C1:im. App. 1996), in that Applicant has shown by clear and convirldri.g evidence that
                  no reasonable juror would have convicted himin light of the newly discovered DNA
                  evidence and the other. evidence demonstrating Goodyear's guilt and Applicant's
                  innocence.
                                                                               ::,.,·




                                                         5                                   ·~~,


                                                                                               .. -.. ::.~   ....



~----•v~   ¥                 GROUND Two: BRADY CLAIMS

            ·CONCLUSIONS OF LAW

                   25. The Court concludes that the State failed to disclose material exculpatory evjdence as
                       is required by Brady v. Maryland, 373 U.S. 83 (1963), and that Applicant is entitled tD
                       relief because there is a reasonable probability that had the exculpatory evidence been
                       disclosed the outcome of the proceedings against Applicant would have been
                       different. United States v. Bagley, 473 U.S. 667, 682 (1985); Thomas v. State, 841
                       S.W.2d 399, 404 (Tex. Crim. App. 1992).

                   26. The Court concludes that Sidney Goodyear was a suspect in the crime spree for which
                       Applicant was investigated and prosecuted in Dallas. The Court also finds that
                       Goodyear   31. The Court agrees and concludes that relief should be granted and the conviction set
      aside under the authority of Brady v. Maryland, 373 U.S. 83 (1963}


                             ORDERS OF THE COURT

     The Court ORDERS the following:

  1. Applicant's writ of habeas corpus is gran_ted pursuant to Atiicle 11.05 of the Texas

     Code of Criminal Procedure.

  2. Applicant's conviction is vacated based on a showing that he is actually innocent o.(

     the crime pursuant to Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).

· · 3: Independently, Applicant's conviction is vacated based on the State's failure to

     disclose material, exculpatory
                             .
                                    evidence
                                    -
                                             as is required by Bradyv. Maryland, 373 ....U.S.

     83 (1967).

  4. The CLERK is instructed to forward a copy ofthi's ORDER to Applicant's counsel .,,

     and tci counsel forthe State.


                          -IP·
     SIGNED   this-~ day of _____~+,,.                                    WRIT NO. WX0890025-Q 1

 EXPARTE                                           §            IN THE 204th JUDICIAL

                                                   §            DISTRICT COURT

 STEVEN CHARLES PHILLIPS                           §            DALLAS COUNTY, TEXAS

                                 ORDER GRANTING RELIEF

         The Court, having considered the allegations contained ~Applicant's Application for

 Writ of Habeas Corpus 2, Applicant's Memorandum ofLaw in &upporfofHis Application for

 Writ of Habeas Corpus, the State's Response, and official court records in the above

 numbered and entitled cause, makes the following findings of fa9t and conclusions of law:

                                    HISTORY OF THE CASE

        O~ June    11, 1984, Applicant pied guilty to the offense of aggravated assault with a

 deadly weapon.       Pursuant to a plea bargain, Applicant was sentertced to ·ten y.ears'

· confinement in the '[exas Department of Criminal Justice, Institutional Division. Applicant

 did not appeal this conviction. Applicant discharged this sentence on June 3, 1992. See

 State's Exhibit A.

                             ISSUES RAISED IN APPLICATION

        In the instant writ application, Applicant contends that:(,!) newly discovered evidence



 I The original case nwnber for this writ was W82-79130-Q(B). The writ V{as refiled under the above
 case number,_WX0890025-Q, by order ofthis Court, at the request of the parties. The writ seeks
relief pursuant to Article I, Section 12 and Article 5, Section 8 of the. Texas Constitution and Article
 11.05 of the Texas Code of Criminal Procedme.                           ·
}The Court has also considered each of Applicant's ten additional applicatfons for writs of habeas
                                                                                                   ..-.
                                                   1




                                                                                                    RMR 000062
 establishes that he is actually innocent of the offense of which he was convicted; and (2) the

 State failed to disclose statements material to guilt in violation of his due process rights .

                                         .fURISDICTION

        Jurisdiction is proper under Article 11.05.           Applicant is not confined on this

 conviction                         sweatshirt, covering part of his face, assaulting individuals, and driving a similar
                        maroon car.

                    5. Applicant was identified by at least one victim as the perpetrator in each of the twelve
                       indicted cases. Wanda S., one of the victims in !he Elaine Powers Figure Salon in
                       Garland, identified Applicant in a live line-up approximately four weeks after the
                       assault. Wanda S. initially identified Sidney Goodyear, not Applicant, as the man
                       who assaulted her.

                    6. Prior to pleading guilty to the aggravated assault that is the subject of this writ,
                       Applicant faced two trials for the assault of Mary B, one of the other victims in the
                       Dallas crime spree. In addition to being identified by Mary B. as her assailant, during
                       the trials, Applicant was identified by MichelleH., Susan W., Lani B., and Sharu10n
                       K .• other victims in the Dallas crime spree, as the man responsible for the Dallas
                       crime spree. Each of these victims testified to Applicant's bad reputation. The
                       testimony from the victims of other incidents in the Dallas crime spree was based on
                       what we now know was their inaccurate belief that Applicant was the perpetrator of
                       the Dallas crime spree.         .

                  ··· 7. Applicant faced two separate trials for the assault of Mary B. He was first tried for
                        . burglary of~ habitation, found guilty, arid sentenced .to thirty years' imprisonment. A
                       year later he was tried for the charge of aggravated sexual abuse related to the same .
                       incident. Applicant testified at the firsttri~f, but he did not testify in the guilt phase of
                       the second trial. ..

                    8. At the first trial, Applicant presented a defense of misidentification and presented an
                       alibi supported by his own testimony and the testimony of his wife, his sister-in-law,
                       his.brother-in-law, and his uncle.                                                              .. -_

,,. ·-   ~-   .
                   · 9. Applicant was found guilty·and sentenced to two concurrentthirtyy,ear.terms in the
                        two trials he faced related t~ the Mary B. assault. (RR: 191, 462).
                                                       ' ~"':.' :-·

                    10. On June 11, 1984, Applicant pied guilty t9 this offense - aggravated assault with a
                         deadly weapon - as well as eight other charges in the Dallas crime spree, after being
                        convicted for burglary of a habitation and the aggravated sexual abuse of Mary B. in
                        which Michelle H. and the other victims in the Dallas crime spree testified against
                     : ·him.




                                                                      3




                                                                                                               RMR 000064
11. The various Dallas area police departments where each of the incidents occurred
    communicated with one another regarding suspects in these cases. Fµrther, th.ere :W'!S. ,
    sharing of information with Kansas City police because they had experienced a string
    of similar offenses two weeks after the crime spree in Dallas.

12.Following the crimes in the Kansas City area which occmred on May 27, 1982,
   Kansas City police determined that Sidney Goodyear was responsible for the string of
   assaults in that jurisdiction. Goodyear's criminal history showed manner and means
   similar to the Dallas area offenses. See Applicant's Exhibits 1-34.

13. The fact that Goodyear was identified by Wanda S. as the man who assaulted her and
    the other women in the Garland Elaine Powers Figure Salon was not shared with
    Phillips or his counsel. See Applicant's Exhibit 40.

14. In the case of victim Connie P ., Ms. P. identified Applicant as her assailant in an
   aggravated sexual assault. This case was unlike the others in time. (it occmTed in
   February whereas the others were committed May 14 and 15), and the manner and
   means were dissimilar. Police were made aware that Applicant was not responsible
   for this offense prior to his first trial in the burglary ofa habitation of Mary B. See
   Applicant's Exhibit 37-38. This information was not shared with Applicant or his
   counsel. See Applicant's Exhibit 40. The case was dismissed after Applicantpled
   guilty to the remaining indictments. See Applicant's Exhibit 39.             .

15. On June 6, 2001, Applicant filed a pro se'inotion for DNA testing Of the evidence
    collected in the complainant Mary B. cases. He was denied testing, appealed it, and·
    lost. While attempting to seek relief from the Court of Criminal· Appeals,'the State
    agreed to testing on June 21; 2007. See State's Exhibit B.

16. The DNA results excluded Applicant as the perpetrator in the rape ofMary B., thus _
    also exonerating- him· from breaking- into her·-apfil1t:Jjl~i:ttl~~ommit said rape. See
    Applicant's Exhibit 35. --                             ·

17. The State pursued DNA testing of Sidney Goodyear. Results showed that Goodyear
    was in fact responsible for the rape of Mary B. See Applicant's Exhibit 35.

18.After linking Goodyear's DNA tb the rape of Mary B., the State gathered the
  following information about Goodyear: . Goodyear c.ommitted a string of sexual
   assaults throughout the country in the 1960s, 1970s, and.1980s and was wanted by
   many localjurisdicti.ons an~ the;);"e~erall,?l.11,"t;al!: pf.Investigations; Goodyear's crimes
   in oth_er}urisdictions were nearly idei1tical to the manner and means used in the Dallas

                                             4




                                                                                              RMR 000065
     area crime spree; Goodyear was an initial suspect in the Dallas crime spree; Goodyear
     owned a car and handgun that were consistent with the car and handgun used by the
     perpetrator in the Dallas crime spree; Goodyear was identified as the perpetrator in the
     Dallas crime spree by at least one of the victims; and the evidence the State posses~ed
     at the time of Applicant's prosecution that implicated Goodyear was not disclosed to
     Applicant.

GROUND ONE: ACTUAL INNOCENCE

CONCLUSIONS OF LAW

  19. The Court concludes that the DNA results excluding Applicant and implicating
      Goodyear in the assault ofMary B. were unknown to Applicant at the time of trial and
      that Applicant's failure to discover this infonnation was not due to a lack of due
      diligence on his part.

  20. The Court concludes that the DNA results are newly discovered evidence that cre:ate a
      doubt as to the efficacy of the verdict sufficient to undermine confidence in the
      verdict.

  21. The Court concludes that the State and Applicant agree that Goody~ar, not Applicant, ·
    . committed the assault at the Elaine Powers Figure Salon in G_(lrland. · ·

  22;The Court concludes that the DNA results implicating Goodyear in the Dallas cfime
     spree and excluding Applicant are supported by the following information: Goodyear
     committed nearly identical crimes throughout the courttry both before and after the
     Dallas area crime spree; the Dallas police have at all times believed that each of the ·    -......
     crimes in Dallas were committed by the same individual;. Go.odyear.owned the.smne
     type of car and handgun that was used in the Dallas crime spree; Goodyear w.as.an
     initial suspect and identified by at least one of the victim's in the Dallas crime-spree;
     the victims in Dallas, including, but not limited to, WandaS,; and.Mary B., provided
     police similar descriptions of the perpetrator; and the assaults occurred within hours
     of each other.

  23. The Court concludes that relief should be granted to Applicant on his claim of actual
     ·ilinocence.

  24. The Court concludes that Applicant's ground for relief should be granted and the
      conviction set aside under authority of Ex parte Elizondo, 947 S.W.2d 202. (Tex,
      Crim. App. 1996), in that Applicant has shown by        dear
                                                            and convincing evidencetl~~t

                                                          5




                     ·--'-~.~..,,,,,.
                  ·-··   _..   ··-----------~·----·----




                                                                                        RMR 000066
     no reasonable juror would have convicted him in light of the newly discovered DNA
     evidence and the other evidence demonstrating Goodyear's guilt and Applicant's
     innocence.

GROUNDTWO: BRADY CLAIMS

CONCLUSIONS OF LAW

  25. The Co mt concludes that the State failed to disclose material exculpatory evidence as
      is required by Brady v. Maryland, 373 U.S. 83 (1963), and that Applicant is entitled to
      relief because there is a reasonable probability that had the exculpatory evidence been
      disclosed the outcome of the proceedings against Applicant would have been
     .different. United States v. Bagley, 473 U.S. 667, 682 (1985); Thomas v. State, 841
      S.W.2d 399, 404 (Tex. Cri'm. App. 1992).

  26. The Court concludes that Sidney Goodyear was a suspect in the crime spree for which
      Applicant was investigated and prosecuted in Dallas. The Court also finds that
      Goodyear committed sin1ilar offenses throughout the country before and after the
      Dallas crime spree. The Court also finds that at least one of the victims in the Dallas .
      crime spree identified Goodyear as the assailant in the Dallas crime spree.

  27. The Court concludes that while the Dallas area police identified Goodyear as a
      suspect in the Dallas crimes, kiiew he committed similar crimes in Kansas City two.
     weeks after the crime spree in Dallas, and knew that at least one victim in Dallas
      identified Goodyear, this information was not disclosed to Applicant or his attorney.

  28. The Court also concludes that, prior to Applicant's first trial, the Dallas Police
      confirmed that John Parks, not Applicant, committed the assault of Connie P., one.of ...
      the Dallas victims who initially identified Applicant as her assailant. The Court . finds
      thatthis information confirming that Applicant was actually innocent of the assault on .·· ·
      Connie P. and the information that the police knew that Connie P. misidentified
      Applicant as her assailant was not disclosed to Applicant or his attorney i.mtil after he
      was found guilty at two trials and after he pled guilty to nine additional charges
      related to the Dallas crime spree.

                                                                                                     :-:·
  29. The Court concludes that the evidenc.e identified in paragraphs 26-28 constitutes,,,,                 .:.



     material, exculpat01y evidence which should have been disclosed to Applicant. The.
      Court finds that there is a reasonable probability that there would have been a -
     different outcome at Applicant's trials and that he would not have pied guilty to the
     remaining charges had the favorable evidence been disclosed by the Sfate.

                                             6




                                                                                   •




                                                                                            RMR 000067
   30. The Court concludes that th~ State and Applicant agree that Applicant is entitled to
       relief based on the State's failure to disclose the favorable evidence identified in
       paragraphs 26"28.

  31. The Court agrees and concludes that relief should be granted and the conviction set
      aside under the authority of Brady v. Maryland, 373 U.S. 83 (1963).

                                 ORDERS OF THE COURT

The Cowi ORDERS the following:

   1. Applicant's writ of habeas corpus is granted pursuant to Article 11.05 of the Texas

       Code of Criminal Procedure.

  2. Applicant's conviction is vacated based on a showing that he is actually innocent of

       the crime pursuant to Ex partf Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).

  3.   Indcp~!!de~tly,   Applicant's    convic~~on_i~ va~"1ted   based on the State_) failure to

       disclose material, exculpatory evidence as is required by Brady v. Maryland, 373 U.S.

       83 (1967).

  4. The CLERK is instructed to forward a copy of this ORDER to Applicant's counsel

       and to counsel for the State.

                              :.k•
       SIGNED this       !)    day of    df                  , 2008




                                                    ~~.
                                                     204TH JUDICIAL DISTRICT COURT




                                                7




                                                                                             RMR 000068
                                     WRIT NO. WX0890026-Q 1

  EXPARTE                                           §            IN THE 204th JUDICIAL

                                                    §            DISTRICT COURT

  STEVEN CHARLES PHILLIPS                           §            DALLAS COUNTY, TEXAS

                                  ORDER GRANTING RELIEF

         Tee Court, having considered the allegations contained in Applicant's Application for

  Writ of Habeas Corpus 2, Applicant's Memorandum of Law in Support of His Application for

  Writ of Habeas Corpus, the State's Response, and official court records in the above

 numbered and entitled cause, makes the following findings of fact and conclusions of law:

                                     HISTORY OF THE CASE

         On June 11_, 1984, Applicant pied guilty to the offense of aggravated assault with a

 deadly weapon.          Pursuant to a plea bargain, Applicant was sentenced to ten years'

 confinement in the Texas De,~artmentofCriminal Justice, Inst~h!tional Division. Applicant

 -did not appeal this conviction. Applicant discharged this sentence on June 3, 1992. See

 .State's F;xhibit A..

                              ISSUES RAISED IN APPLICATION

         In the instant writ application, Applicant conte~g§ that: O) newly discovered evidence




   I The origin.JI! case number for this wTit was W82-82743-Q(B). The writ was ri:;filed under the above
  case nwnb~r, WX0890026-Q, by order of this Court, at the request of the parties. The writ seek~
  relief p~rsuant to Article I, Section 12 and Article 5, S~ction 8 of the Texas Constitution and Article
··I 1.05 of1he Texas Code of Criminal Procedure.
  '.!The Court has also considered each of Applicant's ten additional,establishes that he is actually innocent of the offense of which he was convicted; and (2) the

State failed to disclose statements material to guilt in violation of his due process rights.

                                            JURISDICTION

        Jurisdiction is proper under Alticle 11.05.               Applicant is not confined on this

conviction as he discharged his sentence approximately sixteen years ago, and he is not

facing other collateral consequences.

        SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW

FINDIN    individuals, and driving a sin1ilar maroon car.

4. Applicant was identified by at least one victim as the perpetrator in each of the twelve
   indicted cases. Susan W., one of the victims at the Elaine Powers Figure Salon in
   Carrollton, identified Appli_cant in a photo line~up.

5. Prior to pleading guilty to the aggravated assault that is the subject of this .writ,
   Applicant faced two trials for the assault of Mary B, another victim in the Dallas
   crime spree. Applicant was found guilty of burglary -of a habitation in the first trial
   and aggravated sexual abuse in the second trial, and he was sentenced to concurrent
   thiriy year terms for the assault of Mary B.

6. In addition to Mary 13, several victims in the Dallas crime spree testified during
   Applicant's trials and identified him as the man responsible for the Dallas crime
   spree. Michelle H., one of the victims from May 14, 1982, identified Applicant and
   testified at both of his trials for the assault ofMary B. Susan W., one of the victin1s at
   the Elaine Powers Figure Salon in Carrollton, testified at Applicant's second trial.
   Susan W. testified that Applicant had a bad reputation and improperly stated on cross-
   examination that she was not a complaining witness in this case, when in fact, she
   was. (RRl: 199-204). Other victims from the Dallas crime spree, Lani B. and
   Sharinon K., also testified at Applicant's second trial. The testimony from the victims
   of other incidents in the Dallas crime spree was based on what we now know was
   their inaccurate be1iefthat Applicant was the perpetrator of the Dallas crime spree.
                                                              :c·'



7. Applicant testified at the first trial, but he did not testify in the guilt phase ofthe
     second trial. At the first trial, Applicant presented a defense of misidentification and
     presented an alibi supported by his own testimony and the testimony of his wife, his
____ sister-in-law, his brother-in-law, and his unQle,

8-.-·Dn Jun}!-11, 1984, Applicant pled guilty to this offense - aggravated assault-with a
     deadly-weapon related.to the assault at the Elaine Po~vers in Carrollton-as well as- -
     eight other charges in the Dallas crime spree, after being convicted for burglary of a
    foibitatiori"and the aggravated sexual abuse of Mary B.

9. The various Dallas area police departments where each of the incidents ·occurred
·.. ~unicated 'with one another regarding suspects in these cases. Further, there was
    s11aring.,0f information with Kansas City police because they had experienced a string
    of similar offenses two weeks .after the crime spree in Dallas.
                                         ....;.·~



                                                    :,··,;·




                                              3




                                                                                          RMR 000071
  IO.Following the crimes in the Kansas City ar~a. which occurred on May 27, 1982,
     Kansas City police determined that Sidney Goodyear was responsible for the string of
     assaults in that jurisdiction. Goodyear's criminal history showed manner and means
     similar to the Dallas area offenses. See Applicant's Exhibits 1-34.

  11. Goodyear was identified by one Dallas victim, Wanda S., as the man who assaulted
      her. This information was not shared with Phillips or his counsel. See Applicant's
      Exhibit 40. She later identified Applicant as the man who assaulted her.

  12. In the case of victim Connie P., Ms. P. identified Applicant as h~r assailant in an
     aggravated sexual assault. This case was unlike the others in time (it occurred in
     February whereas the others were committed May 14 and 15), and the manner and
     means were dissimilar. Police were made aware that Applicant was not responsible
     for this offense prior to his first trial in the burglary of a habitation of Mary B. See
     Applicant's Exhibit 37-38. This information was not shared with Applicant or his
     counsel. See_ Applicant's Exhibit 10. The case was dismissed after Applicant pled
     guilty to the remaining indictments. See Applicant's Exhibit 39.              ·

  13. On June 6, 2001, Applicant filed a prose motion for DNA testing of the evidence
      collected in the complainant Mary B. cases. He was de.p.ied testing, appealed it, and
     lost. While atte~pting to seek relief from the Court of Criminal Appeals, the State
      agreed to testing on June 21, 2007. See State.;s Exhibit B.

  14. The DNA results excluded Applicant as the perpetrator in the rape of Mary B., thus
      also exonerating him from breaking into her apartment to commit said rape. See
     Applicant's Exhibit 35.

  15. The State pursued DNA testing of Sidney Goodyear. Results showed that Goodyear
      was in fact responsible for the rape of Mary B· See Applicant's Exhibit 35.

      16.After linking Goodyear's DNA to the rape of Mary B., the State gathered the
         following information about Goodyear: Goodyear committed a string of sexual                 ----..
         assaults throughout the country in the 1960s, 1970s, and 1980..s-aiid was wanted by
...:..,, niaily local jurisdictions and the. Federal Bureau oflnvestigations; Goodyear's critnes
         in other jurisdictions were nearly identical to the maruier and means used in the Dallas
         area crime spree; Goodyear was an initial suspect in the Dallas criiffe spree; Goodyear
         owned a car and handgun that were consistent with the car and handgun used by the
         perpetrator in the Dallas crime spree; (}oodyear was identified as the perpetrµt9r in the
         Dallas crime spree by at least one of the victims; ~nd tl~~-evide~ce the State possessed

                                               4




                                                                                              RMR 000072
     at the time of Applicant's prosecution that implicated Goodyear was not disclosed to
     Applicant.

GROUND ONE: ACTUAL INNOCENCE

CONCLUSIONS OF LAW

  17. The Court concludes that the DNA results excluding Applicant and implicating
      Goodyear in the assault of Mary B. were unknown to Applicant at the time of trial and
      that Applicant's failure to discover this infomrntion was not due to a lack .of due
      diligence on his part.

  18. The Court concludes that the DNA results are newly discovered evidence that create a
      qoubt as to the efficacy of the verdict sufficient to undennine confidence in the
  - verdict.

  19~ TheCourt concludes that the State and Applicant agree that Goodyear, not Applicant,
     cmrunitted the assault at the Elaine Powers Figure Salon.in Carrollton.

  20. The Court concludes that the DNA results implicating Goodyear in the Dallas crime
      spree and excluding Applicant are supported by the following information: Goodyear
      con~nitted nearly identical crimes throughout the country' both before and after the
      Dallas area crime spree; the Dallas police have at all times believed that each of the
      crimes in Dallas were cmrunitted by the same individual; Goodyear o\Vned the same
      type ofcar and handgun that was used in the Dallas crime spree; Goodyear was an
    jpitial suspect and identified by at least one of the victim's in the Dallas crime spree;
      the victims in Dallas, including, but not limited to, Susan W. and Mary·B., provided
      police similar descriptions of the perpetrator; and the assaults occm:red within hours
      of each other.

  21. The Court concludes that relief should be granted to Applicant on his claim of actual
      mnocence.

  22. The Court concludes that Applicant's ground for relief should be granted and the
      conviction set aside under authority ofE;; parte Elizondo, 947 S:W. 2d 202 (Tex ..··
      C1im. App. 1996), in that Applicant has shown by clear and convincing evidence
      no reasonable juror would have convicted him in light of the newly discoveredDNA
      evidence. and the other evidence demonstrating Goodyear's guilt and Applicant's .
      mnocence.




                                                                                     ·:.;;..   ..
                                         ....      ~

                                                •. -   ·c~·-
                                                       ..   -   -   "-_.-




                                                                                                    RMR 000073
       GROUND TWO: BRADY CLAIMS

       CONCLUSIONS OF LAW

         23. The Court concludes that the State failed to disclose material exculpatory evidence as
             is required by Brady v. Mmyland, 373 U.S. 83 (1963), and that Applicant is entitled to
             relief because there is a reasonable probability that had the exculpatory evidence been
             disclosed the outcome oL the proceedings against Applicant would have been
             different. United States v. Bagley, 473 U.S. 667, 682 (1985); Thomas v. State, 841
             S.W.2d 399, 404 (Tex. Crim. App. 1992).                ·

         24. The Court concludes that Sidney Goodyear was a suspect.in the crime spree for which
             Applicant was investigated· and prosecuted in Dallas. The Couti also finds that
             Goodyear committed similar offenses throughout the country befor~ and after the
             Dallas crime spree. The Court also finds that at least one of the victims in the Dallas
             crime spree identified Goodyear as the assailant in the Dallas area crime spree.

         25. The Court concludes that while the Dallas area police identified Goodyear as a
             suspect in the Dallas crimes, knew he committed similar crimes in Kansas City two
             weeks after the crime spree in Dallas, and knew that at least one victim in Dallas
             identified Goodyear, this information was not disclosed to Applicant or his attorney.

         26. The Court also concludes that, prior to Applicant's first trial, the Dallas Police
             confinned that John Parks, not Applicant, committed the assault of Connie P., one of
             the Dallas victims who initially identified Applicant as her assailant. 'The Court finds
             that this information confaming that Applicant W£!? actually innocent of the assault on
             Connie P. and the infonnation that the police knew that Connie P: misidentified
             Applicant as her assailant was not disclosed to Applicant or his atto_mey until after he
. •.         was found guilty at two trials and after he pied guilty to nine additional charges
             related to the Dallas crime spree.

         27. The Court concludes that the evidence identified in paragraphs 24-26 constitutes
            material, exculpatory evidence which should have been disclosed to Applicant. The
            Court finds that there is a reasonable probability that' there would have· been a
            different outcome at Applicant's trials and that he would not have pied guilty to the
            remaining charges had the favorable evidence been disclosed by the State.

         28. The Court concludes that the State and Applicant agree that Applicant is e;;fltfod to
             relief based on the State's failure to disclose the favorable evidence identified in

                                                    6


                                                                                                        .
                                                                                                        -   ~




                                                                                                  RMR 000074
   paragraphs 24-26.

29. The Court agrees and concludes that relief should be granted and the conviction set
    aside under the authority of Brady v. Maryland, 373 U.S. 83 (1963).

                            ORDERS OF THE COURT

   The Court ORDERS the following:

l. Applicant's writ of habeas corpus is granted pursuant to Article 11.05 of the Texas

   Code of Criminal Procedure..

2. Applicant's conviction is vacated based on a showing that he_ is ac_tually innocent of

   the crime pursuant to Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).

3. Independently, Applicant's conviction is vacated based on the State's failure to

   disclose material, exculpatory evidence as is required by Bradyv. Mmyland, 373 U.S.

   83 (1967) ..

4. The CLERK is instructed to forward a copy of this ORDER to Applicant's counsel

   arid to counsel for the State.


                       -~            dA~~
   SIGNED this . {      . day   of_,,_~
                                   _ _,,,o;-----' 2008




                                                DG    ENA LEVARIO
                                             204rn JUDICIAL DISTRICT COURT




                                         7




                                                                          ___   ,..




                                                                                      RMR 000075
    ''




                                                WRIT NO. WX089002State failed to disclose statements material to guilt in violation of his due process rights.

                                           JURISDICTION

          Jurisdiction is proper under Article 11.05.          Applicant is not confined on this
                             .·'    '·



conviction as he discharged his sentence approximately sixteen years ago, and he is not.

facing other collateral consequences.

          SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW

FINDINGS OF FACT

          The Court makes the following findings of fact.

    1-. On May 14, 1982, at approximately 11 :45 p.m., a man in a hooded, gray sweatshirt,
        who was carrying a handgun, broke into an apartment.of Beverly S. See Applicant's
        Exhibit 30.

   2. The assailant forced Beverly S. and five other women who were present in the
      apartment to take off their clothing and perform various sexual acts.

   3. The assault was one of a string of similar sexual assaults that occurred in the Dallas
      area in the spring of 1982. For example, several hours before the assault of Beverly
      S., the perpetrator assaulted three other women in other apartment complexes in
      Dallas. In total, there were approximately sixty victims in the Dallas crime spree,
      eac~ describing the same peI]Je1r· -S. Applicant was identified by at least one victim as the perpetrator in each of the twelve
      indicted cases. On June 4, 1982, Beverly S. and two of the other women, Sandra W.
      and Shannon K., identified Applicant in a live line-up as the perpetrator of the
      burglary and sexual assault.

 6. Prior to pleading guilty to burglary of a habitation of Beverly S's apartment,
    Applicant faced two trials for the assault of Mary B. Applicant was found guilty of
    burglary of a habitation in the first trial and aggravated sexual abuse in the second
    t1ial, and he was sentenced to concurrent thirty year terms.

 7. In addition to Mary B, several victims in the Dallas crime spree testified during
    Applicant's trials and identified him as the man responsible for the Dallas crime
    spree. Michelle H., one of the victims from a similar crime at a different apartment
    complex on the afternoon of May 14, 1982, identified Applicant andtestified at both
    of his trials for the assault of MaD' B. Susap.. W., L~i B., and Sh~~n K., other
    victims in the Dallas crime spree, testified at Applicant's second trial. Shannon K.,
    one of the victims in Beverly S's apartment, testified during the punishment phase of
    Applicant's seco1id trial, outside of the presence of the jury, that Applicant had
    assaulted her. (RRl: 213). In the presence of the jury, she testified that Applicant had
    a bad reputation. (RR!: 268): The testimony from the victims of other incidents in
    the Dallas crime spree was based on what we now know was their inaccurate belief
    that Applicant was the perpetrator of the Dallas crime spree.                .

 8. Applicant testified at the first trial, but he ·did not testify in the guilt phase of the
    second trial. At the first trial, Applicant presented a defense of misidentification and
    presented an alibi supported by his own testimony and the testimony of his wife, his
   ·sister-in-law, his brother-in-law, and his uncle.

 9. On June 11, 1984, Applicant pled guilty to this offense - burgi~ ·q(~J1apitation
    related to the assault-OfBeverly S.-as.well as eight-0ther charges intheDallas crime ·
    spree, after being convicted for burglary of a habitation and the. aggravated sexual
    abuse of Mary B.

 10. The various Dallas area police departments where each of the incidents occurred
     communicated with one another regarding suspects in these cases. Further, there was
     sharing of infom1ation with Kansas City police because they had experienced a string
     of similar offenses two weel   assaults in that jurisdiction. Goodyear's criminal history showed manner and means
   similar to the Dallas area offenses. See Applicant's Exhibits 1-34.

12. Goodyear was identified by one Dallas victim, Wanda S., as the man who assaulted
    her. This information was not shared with Phillips or his counsel. See Applicant's
    Exhibit 40. She later identified Applicant as the man who assaulted her.

13. In the case of victim Connie P., Ms. P. identified Applicant as her assailant in an
   aggravated sexual assault. This case was unlike the others in time (it occurred in
   February whereas the others were committed May 14 and 15), and the manner and
   means w~re dissimi!ar. Police were made aware that Applicant was not responsible
   for this offense prior to his first trial in the burglary of a habitation of Mary B. See
   Applicant's Exhibit 37-38. This information was not shared with Applicant or his
   younsel. See Applicants f:xhibit 40. The case was dismissed after Applicant pied
   guilty to the remaining indictments. See Applicant'~fixhibit 39.

14. On June 6, 2001, Applicant filed a pro se motion for DNA testing of the evidence
    collected in the complainant Mary-B·. cases. He was denied testing, appealed it; and
    lost. While attempting to seek relief from the Court of Criminal Appeals, the State
    agreed to testing on June 21, 2007. See State's Exhibit B.

is. The DNA results excluded Applicant as the perpetrator in the rape of Mary B., thus
   also exonerating him from breaking into her apartment to commit said rape. See
   Applicant's Exhibit 35.

l6.The State pursued DNA testing ofSidlley Goodyear. R~sults showed that GoodyearGROUND ONE: ACTUAL INNOCENCE

CONCLUSIONS OF LAW

     18. The Court concludes that the DNA results excluding Applicant and implicating
       ·Goodyear in the assault ofMary B. were unknown to Applicant at the time of trial and
       -that Applicant's failure to discover this information was not due to a lack of due
         diligence on his part.

     19. The Court concludes that the DNA results are newly discovered evidence that create a
 ·       doubt as to the efficacy of the verdict sufficient to undermine confidence in the
         verdict.

     20. The Court concludes that the State and Applicant agree that Goodyear, not Applicant,
         committed the assault of Beverly S. and her friends.

     21. The C.o.i:Jrt c-~ncludes that the DNA results implicating Goodyear in the Dallas crime
        spree and excluding Applicant are supported bythe following info1mation: Goodyear ..
        committed nearly identical crimes throughout the country both before and after the
        .Dallas area crime spree; the Dallas police have at all times believed that each of the
        crimes in Dallas were committed by the same individual; Goodyear owned the same
        fype of car and handgun that was used in the Dallas crime spree; Goodyear was an
        initial suspect and identified by at least one of the victim's in the Dallas crime spree;
        the victims in Dallas, including, but not limited to, Beverly S., Shannon K., Sandra
        W., and Mary B., provided police similar descriptions of the perpetrator; and the.
        assaults occurred within hours of each other.

     22. The Court concludes that relief should be granted to Applicant on his claim of actual
         innocence.

     23. The Court concludes that Applicant's ground for relief should be granted and the
          conviction set aside under authority. of Ex parte Elizondo, 94 7 · S. W. 2d 202 (Tex.
          Crim. App. 1996), in that Applicant has shown by clear and convincing evidence that
          no reasonable juror would have convicted him in light of the newiy discovered DNA
          evidence and the other evidence demonstrating Goodyear's guilt and Applicant's
       . .i!moc_GROUND Two: BRADY CLAIMS


CONCLUSIONS OF LAW

  24_. The Court concludes that the State failed to disclose material exculpatory evidence as
       is required by Brady v. Maryland, 373 U.S. 83 (1963), and that Applicant is entitled to
       relief because there is a reasonable probability that had the exculpatory evidence been
       disclosed the outcome of the proceedings against Applicant would have been
       different. United States v. Bagley, 473 U.S. 667, 682 (1985); Thomas v. State, 841
       S.W.2d 399, 404 (Tex. Crim. App. 1992).

  25. The Court concludes that Sidney Goodyear was a suspect in the crime spree for which
      Applicant was investigated and prosecuted in Dallas. The Court also finds that
      Goodyear committed similar offenses throughout the country .before and after the
      Dallas crime spree. The Court also finds that at least one of the victims in the Dallas
      crime spree identified Goodyear as the assailant in the Dallas crime spree.

  26. The Court concludes that while the Dallas area police identified Goodyear as a
      suspect in the Dallas crin1es, knew he committed similar crimes in Kansas City two
      weeks after the crime spree in Dallas, and knew that at least one victim in Dallas
      iqentifie_d Goodyear,Jhis information was not disclosed to Applical)t or his attorney.
         .    .   .   .   --~   .··   .   .                                 .


  27. The Court also concludes that, prior to Applicant's first trial, the Dallas Police
      confirmed that Jolu1Parks, not Applicant, committed the assaultof:Qonnie P., one of
      the Dallas victims who initially identified AppliCant as her assailant. The Court finds
      that this information confinning that Applicant was actually innocent of the assault on ,
    · Connie P. and the information that the police knew that Connie P. misidentifi.e:d ··· •
      Applicant as her assailant was no} disclosed to Applicant or his attorney until after he
      was found guilty at two trials and after he pied guilty to nine .ad..ditional charges
      related to the Dallas crime spree.

  28. The Court concludes that the evidence identified in paragraphs 25-27 constitutes
      material;,,yX\jUJpatory evidence which should have been disclosed to Applicant. The
      Court finds that there is a reasonable probability that there would have been a
   ., differenJ~}ltcome at Applicant's trials and that he would not have pied guilty to the·
      remainiiigchatges had the favorable evidence been disclosed by the State.

 · 29.The Court ¢oncludes that the State and Applicant agree that Applicant is entitled to
      relief based on the State's failure to disclose the favorable evidence identified in
     ·paragraphs 25-27.




                                                                                           RMR 000081
30. The Court agrees and conc;ludes that relief should be granted and the conviction set
    aside under the authority of Brady v. Maryland, 373 U.S. 83 (1963).


                                       ORDERS OF THE COURT

   The Court ORDERS the following:

1. Applicant's writ of habeas corpus is granted pursuant to Article 11.0§ of the Texas

   Code of Criminal Procedure.

2. Applic_imt's conviction is vacated bast:;d on a showing that he is actually innocent of

   the crime pursuant to Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 199.6).

3. Independently, Applicant's conviction is vacated based on the State's failure to

   disclose materiat exculpatory evidence as is required by Brady v. Maryland, 373 U.S.

  -83 (1967).
4. The CLERK is instructed to forward a copy of this ORDER to Applicant's counsel

   and to counsel for the State.

  _-            -_         -A
   SIGNED this       .t:;'      day of         dup.,                      ,2008




                                                              d?~
                                                              JUDGE LENA LEVARIO
                                                              204111 JUDICIAL DISTRICT COURT




                                                       -7




                       ---- --- ---   ------------~----.------------·   -------------------




                                                                                              RMR 000082
                                   WRIT NO. WX0890027-Q 1

EXPARTE                                                    §    IN THE 204th JUDICIAL

                                                           §    DISTRICT COURT

STEVEN CHARLES PHILLIPS                                    §    DALLAS COUNTY, TEXAS

                                 ORDER GRANTING RELIEF

        The Court, having considered the allegations contained in Applicant's Application for

Writ of Habeas Corptis2 , Applicant's Memorandwn ofLaw in Support ofHis Application for

_\V'.rit of Habeas Corpus, the _State's Response, and official court records in the above

nwnbered and entitled cause, makes the following findings of fact and conclusions of law:

                                   HISTORY OF THE CASE

        On June} I,, 1984, Applicant pied guilty to the offense of aggravated assault with a

deadly weapon.       Pursuant to a plea bargain, Applicant was sentenced to ten years'

confinement in the Texas Department of Criminal Justice, Institutional Division. Applicant

did 11ot appeal this conviction. Applicant discharged this sentence on June 3, 1992. See

State's Exhibit A.

                            ISSUES RAISED IN APPLICATION

       In the instant writ application, Applicant contends that: ( 1) newly discovered evidence




l The original cast; number for this writ was W82-86748-Q(B). The writ was refiled under the above
case number, WX0890027-Q, by order of this Court, at the request of the parties. The writ seeks
relief pursuant to Article I, Section 12 and Article 5, Section 8 of the Texas Constitution and_ Article
                                                                                                           --~
11.,PS of the Texas Code_ of Criminal Procedure.
2 The Court has.also considered.each of Applicant's ten.additional applications for writs of habeas




                                            .   ·-   -··




                                                                                                      RMR 000083
  establishes that he is actually innocent of the offense of which he was convicted; and (2) the

  State failed to di-sclose statements material to guilt in violation of his due process rights.

                                             JURISDICTION

          Jurisdiction is proper under Article 11.05.              Applicant is not confined on this

  conviction as he discharged his sentence approximately sixteen years ago, and he is not

  facing other collateral consequences.

          SPECIFIC FINDINGS OF FACT AND CONCLUSIONS OF LAW

  FINDINGS OF FACT

          The Court makes the following findings of fact .

     . I. On MayJ4, 1982, at approximately. 2:15 p.m., a man in a hooded, gray sweatshirt,
          who was carrying a handgun, approached victim Carrie S. and her boyfriend, Mike
          W., as they sunbathed next to an apartri:ient swimming pool. See Applicant's Exhibit
          28.                     -                                            -

      2. The assailant forced victim Carrie S. to take off her clothes and "model" for him.

      3. The assault was one of a string of similar sexual assaults that occurred in the Dallas
         areain the spring of 1982. For example; approximately one hour before the assault of
         C~ie S.,_a similar assault occurred at_~_dj(ferent apartment complex. pool in Dallas, _
         4uring which the perpetrator assaulted Michelle H. Additionally, less than one hour
         after the .assault of Carrie·. S., another similar assault occurred at third apartment-.
         comp.lex, during which the perpetrator assaulted Mary B. In total, there were
         approximately sixty victims in the Dallas crime spree, each describing the same
         perpetrator.

      4. ·Applicant was indicted for eleven offenses in the Dallas area crime spree. Ten of
          these offenses occurred over a two-day period on May 14 and 15, 1982, and one
          occurred on April 22, 1982. Applicant was also indicted for a sexual assault that



.. .corpus . ..Collecti:vely the writs.related to. a single crime spree in Dallas in the .Spring of 1982.

                                                       2




                                                                                                            RMR 000084
   occurred in February of 1982. The twelve cases were considered related by police
   because the offenses had similar manner and means, including but not limited to a
   man carrying a handgun wearing a gray hooded sweatshirt, covering part of his face,
   assaulting individuals, and driving a similar inaroon car.

5. Applicant was identified by at least one victim as the perpetrator in each of the twelve
   indicted cases. Carrie S. identified Applicant as her assailant in a photo line-up.

6. Prior to pleading guilty to the assault of Canie S., Applicant faced two· trials for·the
   assault of Mary B. Applicant was found guilty of burglary of a habitation in the first ·
   trial and aggravated sexual ab!;lse. i,n the second trial, and he was sentenced to
   concunent thirty year terms.
   -                                                          .
7. In addition to Mary B, several victims in the Dallas crime spree testified during
   Applicant's trials and identified him as the man responsible for the Dallas crime
   spree. Michelle H., Susan W ., Lani B., and Shannon K., other victims in the Dallas
   crirne spree, testified at Applicant's second trial. Each of these victims testified to
   Applicant's bad reputation. The testimony from the victims of other irlCidents in the
   Dallas crime spree was based on.what we now know was their inaccurate belief that
   Applicant was the perpetrator of the Dallas crime spree.

8. Applicant testified at the first trial, but he did not testify in the guilt phase of the
   second trial. At the first trial, Applicant presented a defense of misidentific;ation and
   presented an alibi supported by his own testimony and the testimony ofliis _wife, his
   sister-in-law, his brother-_in-law, and his uncle.

9. On June 11, 1984, Applicantpled guilty to this offense - aggravated assaultwith a
   deadly weapon related to the assault.of Carrie S. - as well as eight other charges in the
   Dallas crime spree, after being convicted for burglary of a habitation and the
   .aggravated sexual-al;mse:ofMary R

10. The various Dallas area police departments where each of the incidents occuITed
    communi_cated with one another regarding suspects in these cases. Further, there was
    sharing of ir1formation with Kansas City police because they had experienced a string
    of sirnilar offenses two weeks after the crime spree ir1 Dallas.

11.Following the crimes in the Kansas City area which occurred on May 27, 1982,
   Kansas City police determined that Sidney Goodyear was responsible for the string of
   assaults in that jurisdiction. Goodyear's criminal history showed manner and means
   similar to the Dallas area offenses. See Applicant's Exhibits 1-34.

                                            3




                                       •
         0   n •   :.~ -~=n~•nn   •-•--n•••---·-•-•·-·---·•••••-••--•-




                                                                                          RMR 000085
 12. Goodyear was identified by one Dallas victim, Wanda S., as.the man who assaulted
     her. This info1mation was not shared with Phillips or his counse(·See Applicant's
     Exhibit 40. She later identified Applicant as the man who assaulted her.

 13. In the case of victim Connie P., Ms. P. identified Applicant as her assailant i.n an
    aggravated sexual assault. This case was unlike the others. in time (it occurred in
    February whereas the others were committed May 14 and 15), and the manner and
    means were dissimilar. Police were made aware that Applicant was not responsible
     for this offense prior to his first trial in the burgl.ary of a habitation of Mary B. See
    Applicant's Exhibit 37-38. This information was not shared with Applicant or his
    counsel. See Applicant's Exhibit 40. The case was dismissed after Applicant pied
    guilty to the remaining indictments. See Applicant's Exhibit 39.
     -
 14. On June 6, 2001, Applicant filed a pro semotion for DNA testing of the evidence
     collected in the complainant Mary B. cases. He was denied testing, appealed it, and
     lost. While attempting to seek relief from the Co_urt of Crhninal Appeals, the State
     agreed to testing on June 21, 2007. See State's Exhibit B.

 15. The DNA results excluded Applicant as the perpetrator in the rape of Mary B. 1 thus
     also exonerating him from breaking into her apartmentto commit.said rape. See
     Applicant's Exhibit 35.                     .                        .

 16. The State pursued DNA testing of Sidney Goodyear. Results showedl:hat Goodyear
     was in fact responsible for the rape of Mary B. See Applicant's Exhibit 35.

· 17.After lillking Goodyear's DNA to the rape of Mary B., the State gathered the
     following information about Goodyear: Goodyear col11111itted a string of sexual
     assaults throughout the country ill the 1960s, 1970s, and 1980s and was wanted by
     manylocaljurisdictions and the Federal Bureau.oflnvestigations; Goodyear's crhnes
     in other jurisdictions were nearly ide11tical to the manner and means used ill the Dallas
     area crime spree; Goodyear was an illitial suspect in the Dallas crime spree; Goodyear
     owned a car and handgWl that were consistent with the car and handgun used by the
     perpetrator in the Dallas crime spree; Goodyear was identified as the perpetrator in the
     Dallas crin1e spree by at least one of the victims~ and the evidence the State possessed ·
     at the time of Applicant's prosecution that implicated Goodyear was not disclosed to
    Applicant.                            ··




                                            4
                                                                           ..     --
                                                                                ---


                                                         '




                                                                                           RMR 000086
GROUND ONE: ACTUAL INNOCENCE


CONCLUSIONS OF LAW


  18. The Court concludes that the DNA results excluding Applicant and implicating
      Goodyear in the assault of Mary B. were unknown to Applicant at the time of trial and
      thatApp1reant's failure to discover this information was not due to a lack of due
      diligence on his part.

  19. The Court concludes that the DNA results are newly discovered evidence that create a
      doubt as to the efficacy of the verdict sufficient to undermine confidence in the
      verdiCt.

  20. The Court concluqes that the State and Applicant agree that it is highly probable that
      Goodyear, not Applicant, committed the assault of Carrie S.

  21. The Court concludes that the DNA results implicating Goodyear in the Dallas crime
      spree and excluding Applicant are supported by the following infom1ation: Goodyear
      committed nearly identical crimes throughout the country both before and after the.
      Dallas area crime spree; the Dallas police have at all times believed that each ofthe
      crimes in Dalias were committed by the same individual; Goodyear owned the same
      type of car and handgun that was used in the Dallas crime spree; Goodyear was an
      initial suspect and identified by at least one of the victim's in the Dallas crime spree;·
      the victims in Dallas, including, but not limited to, Carrie S. and Mary B., provided
      police similar descriptions of the perpetrator; and the assaults occurred within hours
      of each other.

  22. The Court concludes that relief should be granted to Applicant on his claim Qf a.ch!{t!:&:,J';;,    GROUND Two: BRADY CLAIMS


    CONCLUSIONS OF LAW


        24. The Court concludes that the State failed to disclose material exculpatory evidence as
            is required by Brady v. Mmyland, 373 U.S. 83 (1963), and that Applicant is entitled to
            relief because there is a reasonable probability that had the exculpatory evidence been
            disclosed the outcome of the proceedings against Applicant would have been
            different. United States v. Bagley, 473 U.S. 667, 682 (1985); Thomas v. State, 841
            S.W.2d 399, 404 (Tex. Crim. App. 1992).

        25. The Court concludes that Sidney Goodyear was a suspect in the crime spree for which
            Applicant was investigated and prosecuted in Dallas. The Court also finds that
            Goodyear committed similar offenses throughout the coLmtry before and after the
            Dallas crime spree. The Court also finds that at least one of the victims in the Dallas
            crime spree identified Goodyear as the assailant in the Dallas crime spree.

        26. The Comt concludes that while the Dallas area police identified Goodyear as a
            suspect in the Dallas crimes, knew he committed similar crimes in Kansas City two
            weeks after the crime spree in Dallas, and knew that at least one victim in Dallas
            identified Goodyear, this information was not dis~!osed to Applicant or his attorney.

         · 27. The Court also concludes that, prior to Applicant's first trial, the Dallas Police
                    confinned that Jolm Parks, not Applicant, committed the assault of Connie P., one of
                    the Dallas victims who initially identified Applicant as her assailant. The Court finds
      ,·_'.-;~:.,.. that this information confinning that Applicant was actually innocent of the assault on
.:'.>''~~~§.,eonnie P. and the info1mation that the police knew that Connie P. misidentified
 · .. - · .. ··':Applicant as her assailant was not disclm;ed to Applicant or hi!) attorney until after he
                    was found guilty at two trials and ·after he pied guilty to nine additional charges
                  . related to the Dallas crime spree.                      ..

        28. The Court concludes that the evidence identified in paragraphs 25-27 constitutes
           material, exculpatory evidence which should have been disclosed to Applicant. The
            Court Tmds that there is a reasonable probability that there would have been a
           different outcome at Applicant's trials and that he would not have pied guilty to tlle
           remaining charges had the favorable evidence been disclosed by the State.

        29. The Court concludes that the State and Applicant agree that Applicant is entitled to
            relief based on the State's failure to disclose the favorable evidence identified in
            paragraphs 25-27.

                                                      6




                                                                                                       RMR 000088
30. The Court agrees and concludes that relief should be granted and the conviction set
    aside under the authority of Brady v. Maryland, 373 U.S. 83 (1963).

                            ORDERS OF THE COURT

   The Court ORDERS the following:

l. Applicant's writ of habeas corpus is granted pursuant to Article 11.05 of the Texas

   Code of Criminal Procedure.

2. Applicant's conviction is vacated based on a showing that he is actually innocent of

   the crime pursuan_t to Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996).

3. -·....Independently,·-· Applicant's conviction is vacated based on the State's
    ;.-.                                                                      ...
                                                                                  failure to

   disclose material, exculpatory evidence as is required by Brady v. Maryland, 373 U.S.

   83 (1967).

4. The CLERK is instructed to forward a copy of this ORDER to Applicant's counsel

   and to counsel for the State.


                                                                                                 ...:
                                                                                               .:'




                                           7



                             •




                                                                                        RMR 000089
                                                                                                                ::.:u.
CHlLD SUPPORT ENFORCEMENT TRANSMITTAL #2 ·SUBSEQUENT ACTIONS
PP,tflionor •                                            IV-Dease:              [ ] TANF
                                                                                [ J IV-E FOSTER CARE
                                                                                [ J MEDICAID ONLY
R!l8pondenl
                                                                                [ J FOAM EA ASSISTANCE
                                                                                [ ] NEVER ASSISTANCE
                Steven ?hi \Ii ~s                        Non-IV-0 Case:         [ J

                                                                                                                                FILE STAMP
To: (Agency Name and Alt.!ress)

      Leona.rd.. l.Ji j~'ns
                                                                           Responding FIPS Code                                 State
                                                                           Aeopot1dlng IV·D Case No. -   - - - -- - - -- - - -- - -
       ( 51 ~) 03l, ..- b I        gtf-                                    Responding Tribunal No.


From:     (Conract Person, Jllg11ncy, Address, Phone, Fax, E-mali)         Initiating FIPS Code                                 Slats

 Lt) f- 1si-.e,.-
 00 'E -       P.:e«'-) Vl \~.                                             Initiating IV·O Casa No.

                                                                           Initiating Tribunal No.

Send Payments To: (if different from above)                                Payment FIPS CoCHILD SUPPORT ENFORCEMENT TRANSMllTAL #2 ~SUBSEQUENT ACTIONS
Pet'. CHILD SUPPORT ENFORCEMENT TRANSMITTAL #2 ·SUBSEQUENT ACTIONS
Petitioner                                            IV-D Case:              [ ] TANF
                                                                              [ ] IV-E FOSTER CARE
                                                                              [ J MEDICAID ONLY
Rospondenl
                                                                              { J FORMER ASSISTANCE
                                                                               [ ] NEVER ASSISTANCE
              'Steven ?h.i \Ii 05                     Non·IV-0 Case:          [ 1
                                                                                                                                       FILE STAMP
To: (Agency Name and A.CHILD SUPPORT ENFORCEMENT TRANSMllTAL #2" SUBSEQUENT ACTIONS
 Petitioner                IV-D Casa:   ( J TANF
                                                                                   [ ] IV·E FOSTER CARE
                                                                                   [ ) MEDICAID ONLY
                                                                                   [ ] FORMER ASSISTANCE
Respondent
                                                                                   [ ] NEVER ASSISTANCE
                                                         Non-IV-D Cai;;e:          [ ]

                                                                                                                                    FILE SiAMP
To;   (Agency Name and Adijresa)
                                                                               Reepondlng FlPS Code                   State
                                                                               Reepondlng lV-0 Ca13e No. - - - - - - - - - - - - - -

                                                                               Responding Tribunal No.


From:       (Contact Person, A:;,ancy, Address, Phone, Fax, E-main             Initiating FIPS Code                                 State

                                                                               Initiating IV-0 Ce.se No.

                                                                               Initiating Tribunal No.

Send Payments To: (If dlflsnmtfrom above)                                      Payment FJPS Code                                    State
Arkansas Child Support '.;learinghouse
P.O. BOX 8125                                                                  Sank Account                                Routing CodB
Little Rock, AR 72203
                                                                               State with Continuing Exclusive Jurisdiction (CEJ)

ACKNOWLEDGEMEENTS                                                           Return This Form to Initiating State

 [      ]    Request Received and No Additional Information is Necessary

 [      ] Additional lnfomnation Needed (See Remarks)

 [      ]   Remarks/Re~onse




 [      ] Your Case hf'•.




                Date                          PeIBOn Completing Form (Print or Type)                             Telephone Nurnber & ExteMlon


                                                      E-mail:-------------------



Child Support Enforcerrent Transmittal #2 - Subsequent Actions                                           Retum this Page to the 1nitiating Juri$diction

OCSE • F\802 12104 2 of~·




                                                                                                                                      RMR 000093
Page 1 OJ L.
                                                    ARKANSAS Cl:ULD SUFJ>QRT TRACKJNG SYSn:M
                                                           PAnIBNT HISTORY REPORT
                                                          FROM : 07/()Ul 997 TO : 10/1012002


                    Case ID:
                    Payor ID:                       Name:      PHILLIPS C STEVEN                       Doc:ket Numbt:r
                   Payee ID:                         Name:     MACUMBER S CHERI
                  NO of Other Cases Payor s Present: I




__ ____,___,_  ~       .. ---·· -----·-··       ...... .. ...
                                                       ~-----..--_...,.~.....,..,...-....--------,,..--·--~-. ----~. ~-. ~-.---


DISCLAThiER: PURSUANT TO ARK. CODE ANNO § 9-14-807 CHlLD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE Of CHILD SUPPORT ENFORCEMENT THROUGH ITS
STATE DISTRIBUTION UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYM E.NT HISTORY. A REQUEST FOR A CERTIFIED PAY
lUSTORY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR TifEIR ATIORNEY OF RECORD TO THE STATE DISBURSEMENT UNIT, CERTIFIED
PAY HISTORY REQUEST, P. 0. BOX 8128, LITTLE ROCK, AR 72203. UNOFFICIAL COPrES OF CHILD SUPPORT PAYMENT RECORDS MAY BE. AVATLABLE THROUGH TifE LOCAL
COURT Cl.ER KS OFflCE.




2/19/20] 0                                                                                                                                RMR000094
rage 2 011..

               Receipt Type                            RCT Status LookUp

 Code      Descrlptl1m                          Code        Description
  00    Regular collection                       H       Hold
  01    Prior Collection                         I       ldr;:utifierl
  02    LRS Collection                           M       Manual Distribution
  03    State Revenue Collection                 0       Out OfBal1mce
  04    ESD Collection                           R       Research
  0:5   Advance (Undistributed Excess)           s       SHEF Special Handling
  11    Increaw R.egtllar Collection~            x       Refund
  12    Increase Advanoe
   13   Increase E'SD
   14   Im.-rease IRS
   15   Increase State Revenues
   16   Jm:rease Prior Collections
  21    Decrease Regular Collections
  22    Decreiu;c Advance
  23    Decrease ESD
  24    Decrease  m.s
  25    Decrease State Rcvcm1e
  26    Decrease Prior Colloorions




                           lndiCJ1.tor LookUp                                            DISB. Hold LookUp

 Code         Des-crlption                                     Code              Description
 AAC        Applied To Another C<1se (s)                          A            Address Hold
 HOL        On Hold                                               D            Dail}' Disbursement Hold
 RNN        Refunded To NCP                                        [           6 Month Hold
 IUN        Identified But Undistributed                           F           Future Hold
 RSC        Research, Sfief, Out Of Balance.                       L           Less Than Zero Dollar Ho!d
                                                                  w            Welfare Diiroihution Hold
                                                                   p           Deceased Hold
                                                                   E           Footer Care Hold




DISCLAIMER: PURSUANT TO ARK.. CODE ANNO§ 9-14-807 CHfi,D SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE Of CHILD SUPPORT ENFORCEMENT THROUGH ITS
ST A TE DISTRIBUTION UNlT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTIFTED PAY
HISTORY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR THEIRATIORNEY OF RECORD TO THE STATE DISBURSEMENT UNIT, CERTIFIED
PAY HISTORY REQUEST, P. 0. BOX 8128, UTILE ROCK, AR 71203. lJNOFFlCIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AVAILABLE THROUGH THE LOCAL
COURT CLERKS OFFICE.



2/19/2010                                                                                                                               RMR 000095
        ;r-
        !1
        .1
        ..i~ s
        iiI         u s       A    N
                                            T EXA S    C   0 M PT R 0 L L E R           n/       P   U 8 L IC   A   C C 0 U NT S
        ,,
        :I
        •'     c    0     M   B    s                         P.O. Sox 135 2 8 .   A U S T IN.   TX 78 71 1·352 8

I:_M·-·-..n~            - ---- -
              February 26, 2010




              Dear Mr. Phillips:

              The Comptroller' s Judiciary Section is in receipt of your claim and supporting documentation
              submitted on January 12, 2010, requesting wrongful imprisonment compensation. The claim has been
              approved for the following amount and pursuant to Section 103.15 l (a), Texas Civil Practice and
              Remedies Code, the payment will be mailed within 30 days of the date of this letter.

                        Lump-sum payment: $806,666.67

              In addition. as compensation for child support payments under Section 103.052(a)(2), Texas Civil
              Practice and Remedies Code, a lump-sum payment will be paid on your behalf to the Texas Attorney
              General's Office for payment to the Oklahoma disbursement unit. This payment will be made within
              30 days of the date of this letter in accordance with Section 103.151(a), Texas Civil Practice and
              Remedies Code. The Comptroller will give you notice of the payment amount.

              If you have any questions or need additional information, please contact the Comptroller's Judiciary
              Section by e-mail at leonard.higgins @cpa.state.tx.us or by phone at 1-800-53 1-5441, extension 6-
              6 100.




                    -t 1-t-;r:-
              Leo d Higgins
              Comptroller's Judiciary Section




                                                                                                                      RMR 000096
                                                                                       HECEtVED
                                                                                         Vt/\1 05 2.0\G
                                                                                           p>""economy (there wasn't any child support).

Furthermore, and definately the most frustrating issue of all is that I did not have an order of
child support set up before Steven became entangled in the terrible web of the Texas prison
system. Both our hands were tied. Thank God he never gave up on proving his innocence.

My sincere effort has been put into arriving at a reasonable amount owed, and that it reflects a.
modest amount owed to these children by the state of Texas, accruing during the period of tme
that their father was wrongfully imprisoned.

Originally, I had attempted to arrive at a total by multiplying a dollar amount to} each child.
now realize that the most common way to come to a more suitable amount is to look at the
amount paid each month for two children. I have looked at child support charts that go back as
far as 1990.

 I realize that the child support for~ates that only $100 per month was ordered
to be paid. Steven was in the milit~ years old, and I thought $100 a month was a
lot of money.

So, what I have done is this, I begin with the year 1982 and end with the year 1997. 1997 being
the year that ·the second child turned 18. Every third year I increase the amount of child
support, as I would have done had I had the opportunity to go before a judge and ask for an
alteration in the payment because of Steven's increased eamings, cost of living adjustments,
etc.

1982-1985 is 3 years     36 months @ $500 per month       =    $18,000 (two children)
1985-1988 is 3 years     36 months @ $650 per month =          $23,400 (two children)
1988-1992 is 3 years     36 months @ $800 per month =          $28,800 (two children) ·
1992-1994 is 2 years     24 months @ $900 per month =          $21,600 (two children)
1994-1997 is 3 years     36 months @ $575 per month =          $20.700 (one child)
                                                            $ 112,500 sub- total
1997 payments made total $220                                       - 220
                                                            $112,280 total due

As I stated earlier, I did not keep 15 years worth of receipts or bills, etc. but one could etimate
t hat over that period of time one could expect to spend approximately $8,000 per child on
health care, dental and orthodontia.

At last, that brings the final total to $128,280.

My greatest hope is that you will not hesitate. This money is for two very special young adults
who did not deserve to be so wronfully deprived of the financial and emotional support of their
father. These children are still "counting on me" to " see it through", and I am counting on you
to take positive action with this letter and the attached documents.




                                                    2




                                                                                              RMR 000098
.,   I   '   ~




             Please, feel free to contact me at any time.




             cz:-;o  i;_'Jlf~~~
               Su~ac~mber
             Cheryl




                                                            3




                                                                RMR000099
Page I v.         L

                                                                   ARKANSAS C HI LD SUPPORT T RACKING SYSTEM
                                                                          PAYMENT HISTORY REPORT
                                                                         FROM : 01101/1976 TO: 11/23/2009


                             Case ID:
                             Payor ID:                             Name:     ~ILLIPS c STEVW                   Docket Number:
                             Payee ID:                             Name:      MACUMBER S CHERI
                            NO of Other                            1


Collection before 0810111997

           Receipt Number     Receipt Date   Receipt Type   Receipt Amount    Check NO
   03/ 1411997 0025 0077       03/ 1211997       00
t i / ,1811997 0003 0016       04/16/1997        00

"!..!: /




DISCLAIMER: PURSUANT TO ARK. CODE ANNO§ 9-14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF CHILD SUPPORT ENFORCEMENT THROUGH ITS
ST ATE DJSTRIBUTION UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HI STORY. A REQUEST FOR A CERTIFIED PAY
HISTORY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR THEfR ATTORNEY OF RECORD TO THE STATE DISBURSEMENT UNIT, CERTIFIED
PAY HISTORY REQUEST, P. 0 . BOX 8128, LITTLE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORTPAYMENT RECORDS MAYBE AVAILABLE THROUGH THE LOCAL
COURT CLERKS OfFICE.




11 /23/2009                                                                                                                        RMR OOOlOO
Page 2 (_,,   ~


                  Receipt Type                         RCT Status Look Up

 Code       Description                         Code        Description
   00   Regular collection                       H       Hold
   01   Prior Collection                         I       Identified
  02    IRS Collection                           M       Manual Distribution
  03    State Revenue Collection                 0       Out Of Balance
  04    ESD Collection                           R       Research
  05    Advance (Undistributed Excess)           s       SHEF Special Handling
  11    Increase Regular Collections             x       Refund
  12    Increase Advance
  13    Increase ESD
  14    Increase IRS
  15    Increase State Revenues
  16    Increase Prior Collections
  21    Decrease Regular Collections


·3·
        Decrease Advance
 ·L     Decrease ESD
  24    Decrease IRS
  25    Decrease State Revenue
  26    Decrease Prior Collections




                           Indicator Look Up                                          DISB. Hold LookUp

 Code            Description                                   Code            Description
 AAC          Applied To Another Case (s)                        A          Address Hold
 HOL          On Hold                                            D          Daily Disbursement Hold
 RNN          Refunded To NCP                                     I         6 Month Hold
 !UN          Identified But Undistributed                        F         Future Hold
 RSC          Research , Shef, Out Of Balance                     L         Less Than Zero Dollar Hold
                                                                  w         Welfare Distribution Hold
                                                                  p         Deceased Hold
                                                                  E         Foster Care Hold




DISCLAIMER: PURSUANT TO ARK. CODE ANNO§ 9-14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF CHILD SUPPORT ENFORCEMENT THROUGH ITS
STATE DISTRIBUTION UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTIFIED PAY
HISTORY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR THEIR ATTORNEY OF RECORD TO THE STATE DISBURSEMENT UNIT, CERTIFIED
PAY HISTORY REQUEST, P. 0. BOX 8128, LITTLE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AVAILABLE THROUGH THE LOCAL
COURT CLERKS OFFICE.




] 112312009                                                                                                                          RMR 000101
Page I \,~ L
                                                   ARKANSAS CIULD SUPPORT TRACKING SYSTEM
                                                          PAYMENT HISTORY REPORT
                                                         FROM : 07121/1979 T O : 11123/2009

                                                                                                                               --·---~

                   Case ID:
                   Payor ID:                       Name:        PHILLIPS C STEVEN                      Docket Number:
                   Payee ID:                       Name:        MACUMBER S CHERI
                   NO of Other




- - - - -------- --
DISCLAIM ER: PURSUANT TO ARK. CODE ANNO § 9-14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF CHILD SUPPORT ENFORCEMENT THROUGH ITS
STATE DISTRIBUTION UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTJFIED PAY
HISTORY MUST BE JN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR THEIR ATTORNEY OF RECORD TO THE STA TE DISBURSEMENT UNIT, CERTIFIED
PAY HISTORY REQUEST, P. 0. BOX 8I28, UTILE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AVA ILABLE THROUGH THE LOCAL
COURT CLERKS OFFICE.




1112312009                                                                                                                          RMR000102
Page 2 or   L

--..----···-------·
                Receipt Type                         HCT Status LookUp

 Code       Description                       Code        Description
  00    Regular collection                     H       Hold
  01    Prior Collection                       I       ldentified
  02    IRS Collection                         M       Manual Distribution
  03    State Revenue Collection               0       Out Of Balance
  04    ESD Collection                         R       Research
  05    Advance (Undistributed Excess)         s       SHEF Special Handling
  11    Increase Regular Collections           x       Refund
   12   Increase Advance
   13   Increase ESD
   14   Increase IRS
   15   Increase State Revenues
   16   Increase Prior Collections
    1   Decrease Regular Collections
        Decrease Advance
        Decrease ESD
  24    Decrease IRS
  25    Decrease State Revenue
  26    Decrease Prior Collections



                         Indicator LookUp                                          DISB. Hold LookUp

 Code          Description                                   Code           Description
 AAC        Applied To Another Case (s)                        A         Address Hold
 HOL        On Hold                                            D         Daily Disbursement Hold
 RNN        Refunded To NCP                                    I         6 Month Hold
 !UN        Identified But Undistributed                       F         Future Hold
 RSC        Research , Shef, Out Of Balance                    L         Less Than Zero Dollar Hold
                                                               w         Welfare Distribution Hold
                                                                p        Deceased Hold
                                                                E        Foster Care Hold




DISCLAIMER: PURSUANT TO ARK. CODE ANNO § 9-14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF CHILD SUPPORT ENFORCEMENT THROUGH ITS
ST ATE DISTRIBUTION UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTIFIED PAY
HISTORY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR THEIR ATTORNEY OF RECORD TO THE STATE DISBURSEMENT UNIT, CERTJFlED
PAY HISTORY REQUEST, P. 0. BOX 8128, LITTLE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AVAILABLE THROUGH THE LOCAL
COURT CLERKS OFFICE.




1112312009                                                                                                                          RMR 000103
RMR 000104
This is a legal document. Signing this legal document gives you certain rights and responsibilities. Signing this
document is voluntary. You should consult an attorney if you have concerns about signing this legal document. If you
are not sure that the man named in this Acknowledgment is the biological father of the child, you should not sign this
document. You may want to get a genetic test. The biological father who signs this Acknowledgment becomes the
legal father of the child when this document is filed with the Department of State Health Services, Texas Vital
Statistics. This document requires an Entity Code completed in the lower right corner by an individual certified by the
Office of the Attorney General to administer Acknowledgments of Paternity.
                           Benefits, Rights, And Responsibilities Of Paternity
Establishing parentage makes it easier for a child to receive benefits such as social security, military and veteran's
benefits, health care coverage and life insurance, as well as inheritance.
Both parents have parental rights and duties as provided by state law. Either parent has the right to seek p1imary
custody of the child. A parent not living with the child may have the right to visit and maintain a relationship with the
child, either as both parents agree or as ordered by a court. This Acknowledgment has the same effect as a court
order establishing paternity. By signing this Acknowledgment, you may be ordered to pay child support and medical
support.
This document may be completed before the birth of the child, at the time of birth, or at any time after the birth of the
child. If this document is signed before the birth of the child, it is binding for any child born no later than 300 days
after the signature date on this document. When this Acknowledgment is properly filed with Texas Vital Statistics, it
creates a parent-child relationship between the man and child. Establishment of paternity is required for a father's name
to be entered on a birth certificate.
                         Child support services can be obtained through the
          Office of the Attorney General, Child Support Division or by hiring an attorney.

                                         Denial Of Paternity
If a child's mother is married to a man other than the biological father at the time of birth or within 300 days of the
ending of the marriage, the (ex) husband is presumed to be the legal father. To complete this document for a child that
has a presumed father, the presumed father must deny paternity by completing the Denial of Paternity section. The
mother must agree that the presumed father is not the biological father by also signing the denial section. The
acknowledgment section must also be completed by the biological father and mother, or the denial will not be accepted.
Upon the filing of this document, the presumed father is legally determined not to be the father of the child. His legal
duty to support the child is removed. Likewise, his legal right of custody or visitation with the child is terminated.

                                           Change Of Mind
If any party to this document changes his/her mind about acknowledging or denying paternity, he/she may file a suit to
rescind this document. This has to be done within sixty (60) days after this legal document is filed with Texas Vital
Statistics or before the first hearing date in a proceeding involving the child, including child support, whichever occurs
firsl. After si..xty (60) days, or first hearing date, a lawsuit is required to challenge this document. Fraud, duress, or
material mistake of fact in signing this form must be proven during the lawsuit. The suit must be brought within four
(4) years of the file date of this document.

                                       If A Party Is A Minor
If a party to this document is a minor on the date the document is signed, the lawsuit required to challenge the
document must be filed within four (4) years of the date the party became an adult


All parties must receive oral notice of the above information before completing this Acknowledgment. You can receive
oral notice of the information by calling 1-866-255-2006 and selecting option 1, "Notice of Rights and Responsibilities
of a Parent."
If you have questions, you may call the Paternity Opportunity Program at 1-866-255-2006.




                                                                                                          RMR 000105
•                                                                   STATE OF TEXAS
                                                               ACKNOWLEDGMENT OF PATERNITY
       This ts a legal document. Type or Print in black Ink. Parents are to be given a copy of th is completed document.
                                                                                                                                                                 •
       We declare under penalty of perjury that Steven                                                       Charles                      Phillips
                                                                      -==0~
                                                                         io~lo~~ic~a~IF~
                                                                                      ·~~ha'>-:-~r.~-.1~~~-=:.::::,~
                                                                                                                   11i~dtricd to someone oohcr than the biological fodocr or if, during the f binh     sociol security n1~              Presumed l'mher'• addre.Este es un documento legal. Finnar este documento legal le otorga ciertos derechos y responsabilidades. Firmar este documento
es voluntario. Debe consultar un abogado si tiene preocupaciones sobre la firma de este documento legal. Si no tiene la seguridad
de que el hombre que se menciona en este Rcconocimiento es el papa biol6gico del nifio*, no debe firmar este documento. Usted
quizas desee pedir una prueba genetica. El papa biol6gico que firma este Reconocimiento se convierte en el papa legal del
nifio cuando se presenta este documento ante la Oficina de Estadisticas Vitales de Texas del Departamento Estatal de
Servicios de Salud (Department of State Health Services, Texas Vital Statistics). Este documento requiere que una persona
certificada por la Procuraduria General para administrar el Reconocimiento de Paternidad escriba un C6digo de Entidad en el !ado
derecho al pie de la pagina.
                            Beneficios, Derechos y Responsabilidades de la Paternidad
El establecer la patemidad facilita que un nifio reciba beneficios tales como Seguro Social, beneficios de las fuerzas armadas y de
veteranos, cobertura de seguro medico y seguro de vida, al igual que una herencia.
Segun las leyes estatales ambos padres tienen derechos y deberes patemales. Cualquiera de los dos padres tiene derecho a intentar
obtener la custodia principal de! nifio. Un padre que no vive con el nifio puede tener derecho a las visitas ya mantener una
relaci6n con el niiio, ya sea si los dos padres estiin de acuerdo o si lo ordena la carte. Este reconocimiento tiene el mismo efecto
que una orden de la corte que establece la paternidad. Al firmar este Reconocimiento a usted se le puede ordenar que pague
manutenci6n de nifios y manutenci6n medica.
Se puede llenar este documento antes del nacimiento del nifio, en el momento del nacimiento o en cualquier momenta despues del
nacimiento. Si este documento se firma antes del nacimiento de! nifio, queda vigente para cualquier nifio que nazca dentro de un
lapso de 300 dfas despues de la fecha en que se firm6. Cuando este Reconocimiento se presenta correctamente ante la Oficina de
Estadfsticas Vitales de Texas (Texas Vital Statistics) crea una relaci6n padre e hijo entre el hombre y el niiio. Se requiere el
establecimiento de patemidad para que el padre de un nifio aparezca en el acta de nacimiento.
Se pueden obtener los servicios de manutenci6n de nifios a traves de la Divisi6n de la Procuraduria General para la
Manutenci6n de Ninos o contratando a un abogado.
                                                   Negaci6n de Paternidad
Si la mama de un nifio esta casada con un hombre que no es el papa biol6gico al momento de! nacimiento o se convierte en mama
antes de que t:ranscurran 300 dfas de termiriar el matrimonio, se presume que el (ex) esposo es el padre legal. Para llenar este
documento para un nifio que tiene un presunto padre, el presunto padre debe negar la paternidad llenando la secci6n de Negaci6n
de Patemidad. La mama debe estar de acuerdo en que el presunto padre no es el papa biol6gico firmando tambien la secci6n de
negaci6n. La secci6n de reconocimiento tambien debe ser completada por el papa biol6gico y la mama o de lo contrario no se
aceptara la negaci6n. Al presentar este documento se determina legalmente que el presunto padre no es el papa del nifio y su deber
legal de mantener al nifio termina. Asimismo, su derecho legal de tener custodia o visitas con el niiio desaparece.
                                                     Cambia de Opinion
Si una de las partes de este documento cambia de opinion sobre el reconocimiento o negaci6n de patemidad, el/ella pueda entablar
una demanda para rescindir el documento. Esto se tiene que hacer dentro de Los sesenta (60) dfas despues de que este documento
legal fue presentado ante la Oficina de Estadisticas Vitales o antes de la primera audiencia en el procedimiento que tiene que ver
con el niiio, incluyendo la manutenci6n de nifios: Lo que ocurra primero. Si se cambia de opinion cuando ya pasaron los sesenta
(60) dfas o la fecha de la primera audiencia, se debera entablar una demanda para desafiar el documento. Durante la demanda se
debera probar fraude, coacci6n o error material de los hechos al firmar el formulario. La demanda se debe entablar dentro de los
cuatro (4) afios desde haber presentado el documento.
                                          Si una de las partes es menor de edad
Si una de las partes a este documento es menor de edad en la fecha en que fue firmado, la fecha requerida para desafiar el
documento debe ser antes de que transcurran cuatro (4) afios de que la persona se convirti6 en adulto.



Todas las partes deben recibir notificaci6n oral de la informaci6n aquf mencionada antes de llenar el Reconocimiento de
Paternidad. Usted puede recibir notificaci6n oral de la informaci6n llamando al 1-866-255-2006 y eligiendo la opci6n l, "A viso de
Derechos y Responsabilidades como Padre".
Si tiene alguna pregunta puede Hamar al Programa de Oportunidad en la Patemidad al 1-866-255-2006.
*Nota del traductor: Para prop6sitos de esta traducci6n el termino "nifio" puede indicar tanto un nifio como una nifia.




                                                                                                                RMR 000107
                      I U ·   J...>J.C.:1..JCOJ.~""t        r .   J. " J.




 • !'#    ~l :
•   ,. ~, • .;!::
;.~ ~~"   .. . \:~
    ('     .:. ,it'

;~t ~: '1~ ~·( .




                                                   RMR 000109
                                                                                        . PURI OF ROOtl E COUNTY, .l\RKANS/\S
                                                                                            .$}:;~-
                                                                                                                                                           PLAINTI FF


                                                                                                                                                            DEFENDANT

                                                                                    .DECREE OF DIVORCE-·-·-· ···· - - ·


              NOW, on this 2nd day of February, 1978, comes on fo.r                                                                 h~ar\ll9: tQe · il~P~!! .s tyle~
                                                                                                                                         ;      ..   "l.·"t:.         ,,. .. ,         ....

              cause, and same i.s submit t ed upon the ora 1 testimony                                                              of.: pJ.a:jn_t,,iffr:;~.~?,.J..~:t~p;~~~;.J~n.;~~·./":;l~
                                                                                                                                                     :.':.~,...;.;:ft~:·~·.~):~!·.::.r:~·-:·;· ,..,.:.:;.::                 iit> the .defe11di1nt be and he hereby is di recte.d to return
                 ·:~L:~~i~~ee::~oxes:        of. her
                                ;.::<        REVENUE PROCESSING DIVISION



            FLAG
TP#·   c




                                     RMR 000112
.,




                                                                                August 12, 20 I 0


       Dear Susan Combs,

      My family and I are in desperate need of your help, encouragement, and advice. Our
      story is somewhat unbelievable, and it seems that it will be an ongoing nightmare if we
      do not receive some cooperation from our state governments, and federal if necessary. I
      pray that you will read this letter with compassion and sincerity, for we no longer know
      what to do to resolve this dilemma between two state governments, that involves two
      very innocent children.

      I will try to make this as simply stated as possible; even though the timeline covers more
      than three decades:

      In 1975, I married Steven Charles P~in our hometown of Harrison,
      Arkansas. I was sixteen years old o. . . . . _ w ben I gave birth to our daughter,
                              We agreed to a divorce in 1978 and a court order was set for
     child support for          Although the marriage was dissolved, our relationship had not
     ended. I gave birth to Steven's son,                          n                 Due to the
     fact that we were not married at the time, there was no court order for child support for
     - - I was only nineteen when - w a s born, and I had no idea how important a
     ~er would be in the legal system of2010.

      Steven moved to the state of Texas to make a new start, and I remained in Arkansas with
      the two children. Then, in 1983 Steven was arrested. falsely accused, and ultimately
      wrongfully imprisoned in the state of Texas until the latter part of 2008. He has been
      exonerated, he is being monetarily compensated, and his life is moving forward. His
      story is accessible via the internet.

      However, what you do not see in the press/news/internet are the two children's stories.
      As I stated earlier, a child support order was and is in effect f o - b u t I never
      petitioned the courts for an order fo~ I contacted the state of Texas to see if
      there was any kind of fund for children of prisoners, to no avail. I opened child support
      cases with the Department of Child Support Enforcemeot in Arkansas, for both children.
      There was oothing they couJd do for these children but to wait unti1 he was released. 1
      was to stay in touch with their office to keep the children's cases open. I did keep their
      cases open until they reached the ages of 18, and then I just gave up hope that they would
      ever see their Father outside of those prison walls.

      Miraculously he, with the help of DNA testing, the Innocence Project and many others




                                                                                          RMR000113
too numerous to mention, was released

In speaking with the Office of Child Support Enforcement of Arkansas, I have learned
that somewhere around 1998, their office went to a new computerized registry, and due to
the fact that both children were over 18, their cases did not get included in the registry.

As I understand it, the state of Texas uses the office of the Attorney General to collect and
disburse child support payments. Whereas, the state of Arkansas has its own division of
Child Support Enforcement and is not under the administration of the Attorney General.
So, l have been unsuccessful with Texas and Arkansas at working together to solve this
dilemma.

I have written to and have spoke with a judiciary member, Leonard Higgins of the
comptroller's office for the state of Texas. He states that the state of Texas will not
consider paying the child support that is due to these two children without a court order
for child support, as well as an actively open case with the Office of Child Support. Keep
in mind that these two "children" are no"9an-ears old. Of course there is not an
open case!

I will go on to say that this Mr. Leonard Higgins with the comptroller's office in Texas,
bas been rude, with no empathy or assistance. He even stated that "Ifyou are looking for
a source of income, you might get it from Steven, he bas plenty!" This type of response
has not been typical of any of the many people that I have spoken to in both Texas and
Arkansas, most have been empathetic and willing to do what they can. I have enclosed a
copy of the letter that I sent to Mr. Higgins stating the amount that I had calculated to be
due to these children.

I am not looking for an income. I am now 51 years old and a retired teacher. I am not
wealthy but I am very comfortable. I am remarried and I have 4 children andl5
grandchildren. This money from child support/state of Texas is not for me. It is for two
children who did without so much and did absolutely nothing to deserve this neglect
Along with the shame and humiliation, the teasing, and the loneliness of having to do
witlwut their Falher, who was uJtimate1y wrongfully found guilty ofa terribJe crime.

Lives are being mended, relationships restored, and now that their Father is on the other
side of the bars and razor wire, and in a new light, these children still cannot get a "'break
or ray ofjustice"'.

I refuse to sue their Father for Child Support. This is an error on the part of the state of
T exas. If I work with the State of Arkansas, that is what they do; ..Enforce".

As J bring this letter to a close, I pray that what you hold in your hands will not be tossed
aside. But that you will look to the list of names to which this letter will be delivered and
contact just one that you know and work together to help these children. Will you be the
one to help or will you say ..This is someone else's problem''?




                                                                                       RMR 000114
Enclosures


Cc:
President Barack Obama
First Lady Michelle Obama
Vice President Joe Biden
The Honorable George W. Bush
Laura Bush
The Honorable George H.W. Bush
Barbara Bush
The Honorable Wm. J. Clinton
Sec. of State Hillary Clinton
Speaker of the House Nancy Pelosi
The Honorable Jimmy Carter
Rosalynn Carter

Senator Kit Bond (MO)
Senator Claire McCaskill (MO)
Congressman Roy Blunt (MO)

Governor Rick Perry (TIC)
Attorney General Greg Abbott (TX)
Senator Kay Bailey Hutchison (TX)
Senator John Comyn (TX)

Congressman John Boozman (AR)
Senator Mark Pryor (AR)
Senator Blanche Lincoln (AR)
Governor Mike Beebe (AR)
Bruce Campbell (AR)
Representative Kay Hopper (AR)
Representative John Burris (AR)
Senator Randy Laverty (AR)
Senator John Key (AR)




                                    RMR 000115
Representative Roy Ragland (AR)
Chief Justice Jim Hannah (AR)
Justice Don Corbin {AR)
Justice Robert Brown (AR)
Justice Ron Sheffield (AR)
Justice Jim Gunter (AR)
Justice Paul Danielson (AR)
Justice Elana Wills (AR)
Hon. John Putman (AR)
Hon. Gary Isbell (AR)
Hon. Shawn Womack (AR)
Hon. Gordon Webb (AR)

U.S. Dept. of Health & Human Services/Admin. For Children & Families
Office of Child Support Enforcement: Administrator Dan McDonald (AR)

Oprah Winfrey
Dr. Phil McGraw




                                                                       RMR 000116
                                                                           May 3, 2010

State ofTexas Comptroller
Judiciary Section
Attn: Leonard Higgins
P.O. Box 13528
Austin, TX 78711-3528

Re: Steven Chartes Phillips
SSN:-

To Whom it may Concern,

This document Is my effort to detail the events and a time period that have created a child
support payment that is severely in a state of arrears, and owed by the state ofTexas.

Beginning with the years otlll and -      two children were born to Steven and !llvseff. (see
two attached documents) Our marriage ended In 1978 (see the attached divorce decree).
Our second child was born in    , out of wedlock. The divorce decree acknowledges one child
for a child support orde

 Here, I must acknowledge and point out that there Is no child support order  for the second
child. Steven and I were not at odds with each other prior to his incarceration, so he just paid
to me cash that I might need. We had no reason to believe that he would soon be In prison for
the rest of the childs young life.

When the children were ages 6 and 3, their father, Steven Chartes Phillips wa_s wrongfully
incarcerated for twenty-six years in the state of Texas. He was found innocent due to DNA
testing and released In late 2008.

During that time, both the state of Texas and the state of Arkansas, in reference to child
support, were unable to assist with child support for prisoners. However, child support cases
were opened with the Child Support Enforcement Unit of Arkansas for both children. A total of
$220 was paid In 1997 on one case. (see attached payment history documents) This amount
will show as a ~uctlon within my calculations as to what is due.

Once the children became 18, I had given up hope. The children wol"!dered if the nightmare
would be over and their father would ever be free. Please, keep !" mind this incarceration
covers a span of 26 long years. So, I did not keep receipts, medical bill receipts, dental bills,
pharmacy bills, health insurance costs, education, etc. I did not keep the child support cases
open, I did not petition the courts to increase child support order to keep up with the changing

                                                1




                                                                                           RMR 000117
,.




     economy (there wasn't any child support).

     Furthermore, and definately the most frustrating issue of all ls that I did not have an order of
     child support set up before Steven became entangled in the terrible web of the Texas prison
     system. Both our hands were tied. Thank God he never gave up on proving his innocence.

     My sincere effort has been put Into arriving at a reasonable amount owed. and that it reflects a
     modest amount owed to these children by the state of Texas, accruing during the period of tme
     that their father was wrongfully imprisoned.                        ·

     Originally, I had attempted to arrive at a total by multiplying a dollar amount for each child. I
     now realize that the most common way to come to a more suitable amount ls to look at the
     amount paid each month for two children. I have looked at child support charts that go back as
     far as 1990.

      I realize that the child support for - a t e s that only $100 per month was ordered
     to be paid. Steven was In the mil~years old, and I thought $100 a month was a
     lot of money.

     So, what I have done is this, I begin with the year 1982 and end with the year 1997. 1997 being
     the year that the second child turned 18. Every third year I increase the amount of child
     support, as I would have done had I had the opportunity to go before a judge and ask for an
     alteration In the payment because of Steven's increased earnings, cost of living adjustments,
     etc.

     1982-1985 is 3 years     36 months @ $500 per month       =    $18,000 (two children)
     1985~1988 is 3 years     36 months @ $650 per month        =   $23,400 (two children)
     1988-1992 Is 3 years     36 months @ $800 per month        = $28,800 (two children)
     1992-1994 is 2 years     24 months @ $900 per month        = $21,600 (two children)
     1994-1997 is 3 years     36 months @ $575 per month        = $20.700 (one child)
                                                                 $ 112,500 sub- total
     1997 payments made total $220                                       - 220
                                                                 $112,280 total due

     As I stated earlier, I did not keep 15 years worth of receipts or bills, etc. but one could etlmate
     that over that period of time one could expect to spend approximately $8,000 per child on
     health care, dental and orthodontia·.

     At last, that brings the final total to $128,280.

     My greatest hope is that you will not hesitate. This money is for two very special young adults
     who did not deserve to be so wronfully deprived of the financial and emotional support of their
     father. These children are still •counting on me• to •see it through•, and I am counting on you
     to take positive action with this letter and the attached documents.

     Please, feel free to contact me at any time.

                                                         2




                                                                                                 RMR 000118
'    I   '




    Thanking you in Advance,


    Cheryl Sue Macumber




                               3




                                   RMR 000119
                                                                                                                               -
                                                                                                                               '.>'   '




                                                                                              ·. ,       '-
                                                                                        . ,
                                                                                         ~: .
                                                                                         >-
                                                                                               - '""'.
                                                        -'       "".           .   ii                •
                                                                                                              1
                                                                                                              I

                                                                   ~"'-;;'... ·~·~·
. 2~~.~ .::~::·d_;HO::i -:~5J 1:tJ. f"~i~· c.i·
                                   .         '·
                                                   .
                                                  '-f
                                                  R I ( 11
                                                                 .'...:.. - -
                                                             \RD \. i' ! 1:I
                                                                                   .
                                                                                   j                     .
                                                                                                              j'




                                                                                                                  RMR 000120
IT'~ ···:- ··-~--· ·,\-                                           .   N
                                                                                               TEXAS                      COMPT RO LLE R                                              IJ(        PUBLIC                           ACCOUNTS
               : - - - · ·.. -           - · -· -- - -                 - - -··-· 1

               ;
               '
                         C 0                   ' '\        B          S                                                              f"'O 9ox 1.35 28 • AuST•>< . TX 78711·.3528                                                                                    ...~
                                                                                                                                                                                                                                                                   Y,:JI;.:~~"' .
I~·:·:·;:::.::'.;·
               '                               1Y                     •

                     ·: ::-:;""";":·--::.-::::::::::::·:::::·:-:·:·;77,·:::·:.. -:-·'.:·::::--:::-.::-:--;·.7.:-:~ ..~::::· :.::-:-· .·:·; -_··:::-:-·::-" ·-·- .. . ....-:::. ·:··:::·:-:-:~:·:~...~ ·:·: ::·:·::··::·.-··:.. :.::.;,- ·:·::::; ..: "'::::.:::   1.'..t~;0::: ;
                                                                                                                                                                                                                                                                     . . .. . · . : _,:. . .#




                            August 23, 2010



                            Ms. Cheryl Sue Macumber
                                                                                                                                                                                                               c PY
                                                                                                                                                                                                                '
                                                                                                                                                                                                                    .



                            Re: Steven Phillips Wrongful Imprisonment Claim

                            Dear Ms . Macumber:

                            Our office is in receipt of your lelter dated August 12, 20 10, addressed to Ms. Combs. It has bee1l
                            referred to the Judiciary Section for response on behalf of the agency. In your letter, you request
                            assistance with obtnining compensation for child support incurred during the wrongful
                            imprisonment of Mr. Steven Phillips.

                           Under Section l03.052(a)(2), Texas Civil Practice and Remedies CoMs. Cheryl Sue Macumber
,\ugust 23, 20 I0
Page Two


I hope this information is helpful. You may wish to contact an attorney for assistance in
obtaining the required documentation from the Arkansas Child Support Enforcement Office.

Sincerely,


~.__() ;)~ r-:-
Leonard Higgins
Comptroller's Judiciary Section




                                             2
                                                                                   RMR 000122
.
                                                                   CHJLD SUPPORT ENFORCEMENT
                                                                                                  Post Office Box 637
                                                                                           Berryville, Arkansas 726 16
                                                                                               Phone: (870) 423·2979
                                                                                             Toll Free(877) 900-1 5 14
                                                                                                  Fax: (870) 423-4635
                                                                                            http://www.statc.ar.us/dfa



                                                                                                           -RECElV{: D
                                                                                                            SEP C7 2D10
    August 27, 2010                                                                                        JU DlClAHY




    RE:    Child Support Case

    Dear Ms. Macumber,

           I have enclosed a copy of the arrears calculation for the above referenced case. OCSE
    records indicate only two payments received in 1997. The only order that I located was your
    divorce decree, in which he was ordered to pay $1 00 per month for one child,

    Sincerely,


    ~~~is=o~n~~~;;:1r-i::..J11A...•~~i---­
    Child Support Supervisor I




                                                                \.... ./)icr-'   CCt> ievt..   /w    Utr"2-

                                                               /Jrt/4-'??-K,'       If ~~F £1-1 C~x        /t()Ylf3"   r




                                                             /l/       0    ~7PI-- AUG-27-2010 10 :25 Fr om: BO CO CIR CLERK                      870 741 4335                     To:l 870 423 4635




                                                     .
                        TN THE CHANCERY COURT Of BOOllE CIJUNTY, ARKANSl\S

     CllERT SUE PHlllJPS,
              Vs.
     STEVEN CHARLES PHILLIPS ,                                                       DEFENDANT

                                          DECREE OF DIVORCE

     NOW, on this 2nd day of rebruary, 1978, come' on for hearing t he abova styled
     causo, ond same Is subm1ttnd upon the oral testimony of plafntfff and witness on
     ht!r bl!half, the      off'icfal 1'tle, st;itement of counsel and other mDttcrs and things
     before    t~e    Court, from al l   or whfch    the Court finds:

     That the parties hereto arc residents of noono County, Arkansas, the defendnnt
     presently being in t he       ~l11tary   servfco 1n Germany; that       th~   defendant was duly
     n~t1fied       b.Y publkotion ond by Attorney Ad L1tom,       ~iich   pl'oof of publication and
     Repor t of Attorney Ad Litein being filed herein: that tho              C~urt   has jurisdtct1on of
     the parties and subject        m~tter.


     That    th~    plofntiff has alleged and established by competent testimony just and
     proper grounds for divorce and a decree of absol ute divorce should be entered in
     Mr     favor .

     That to thts marr fa9e was born one chf1d, namel                                th ~t   said child   ts

     presently in t he care and custody of the phfnt11f and she                i~    fit nnd proper pcrscm
     to continue the core and custody of sold child. subject to the defendont ' s right of
     reasonable visftat1on w1th said ch11d, That the dofendnnt shall pay to the pla1ntf ff
     for    the support of said chf 1~ the sum of $100.00 each month.

     That the defendant shoul~ return invned1atcly to p1atnt1ff three boxes of her personal
     items. which sbc loft in Germany.

     IT IS, TiiEREFORE , BY TltE COURT, Cons idered. Ordered. Adjudged and Df!creed that
     pl ofntf ff, Chert Sue Philli ps, 9hould be and she fs hereby granted o decree of
     absolute divorce from t he defendant, Steven Char les Ph11l1ps: that the plaintiff 1s
     awarded the care and custody of the minor child of the parties , subject to defendant's
     r19ht of reasonable vts1tot1on           w1~h   safd child; that the defendant shoul d be ond
     he is hereby ordered to        ~ay   to the plo1nt1ff for the cupport of sa1d child, the sum



                                                                                                                    RMR000124
AUG-27-2010 10:25 From:BO CO CIR CLERK                  870 741 4335                   To:l 870 423 4635




     of $100,00 per month; that the defendnnt be and he hereby is directed to return
     1irmed1ately to   t~e   pla1nt1ff throo boxes of her   person~l   items, which she left
     in Germany.




                                                     N11oml Puller, CIG
                                                     R~                                   Cheri S. Phillips VS Steven~
                                  Docket# E 77-337 Case# -

                      1978                                             1979
        Amount Due Amoun t Paid     Balance              Amount·Due Amount Paid   Balance
J an                                 $0.00     Jan             $100.00              $1 00.00
Feb         $100.00                $100.00     Feb             $100.00              $100.00
Mar         $100.00             ,; $100.00     Mar             $100.00              $100.00
Apr         $100.00                $100.00     Apr             $100.00              $1 00.00
May         $100.00                $100.00     May             $100.00              $100.00
Jun         $1 00.00               $100.00     Jun             $100.00              $100.00
Jul         $100.00                $100.00     Jul             $100.00             $100.00
Aug         $100.00                $100.00     Aug             $100.00             $100.00
Sep         $100.00                $100.00     Sep             $100.00             $100.00
Oct         $100.00                $100.00     Oct             $100.00             $100.00
Nov         $100.00                $100.00     Nov             $100.00             $100.00
Dec         $100.00                $100.00     Dec             $100.00             $1 00.00
TOTAL     $1 ,100.00      $0.00 $1 ,100.00     TOTAL         $1,200.00    $0.00   $1,200.00


                       1980                                           1981
        Amou nt Due Amount Paid    Balance              Amount Due Amount Paid    Balance
Jan         $100.00                  $100.00   Jan             $100.00             $100.00
Feb         $1 00.00                $100.00    Feb             $100.00              $100.00
Mar         $100.00                 $100.00    Mar             $100.00             $1 00.00
Apr         $1 00.00                $100.00    Apr             $100.00             $100.00
May         $100.00                 $100.00    May             $100.00             $100.00
J un        $100.00                 $100.00    Jun             $100.00             $100.00
Jul         $1 00.00                $100.00    Jul             $100.00              $100.00
Aug         $100.00                 $100.00    Aug             $100.00             $100.00
Sep         $100.00                 $100.00    Sep             $100.00             $1 00.00
Oct         $100.00                 $100.00    Oct             $100.00              $100.00
Nov         $1 00.00                $1 00.00   Nov             $100.00             $100.00
Dec         $100.00                 $100.00    Dec             $100.00             $100.00
TOTAL     $1 ,200.00      $0.00    $1,200.00   TOTAL         $1 ,200.00   $0.00   $1,200.00


                      1982                                           1983
        Amount Due Amount Paid     Balance              Amount Due Amount Paid    Balance
Jan        $100.00                  $100.00    Jan             $100.00              $100.00
Feb        $100.00                  $100.00    Feb             $100.00              $100.00
Mar        $1 00.00                 $100.00    Mar             $100.00              $100.00
Apr        $100.00                  $100.00    Apr             $100.00              $100.00
May        $100.00                  $100.00    May             $100.00              $100.00
Jun        $100.00       .          $100.00    Jun             $100.00              $100.00
Jul        $100.00                  $100.00    Jul             $100.00              $100.00
Aug        $100.00                  $100.00    Aug             $100.00              $100.00
Sep        $100.00                  $100.00    Sep             $100.00              $100.00
Oct        $100.00                  $100.00    Oct             $100.00              $100.00
Nov        $100.00                  $100.00    Nov             $100.00              $100.00
Dec        $100.00                  $100.00    Dec             $100.00              $100.00
TOTAL     $1,200.00       $0.00    $1,200.00   TOTAL         $1 ,200.00   $0.00   $1 ,200.00




                                                                                    RMR 000126
                       1984                                            1985
        Amount Due Amount Paid      Balance             Amount Due Amount Paid     Balance
Jan         $100.00                   $100.00   Jan          $100.00                 $100.00
Feb         $100.00                   $100.00   Feb          $100.00                 $100.00
Mar         $100.00                   $100.00   Mar          $100.00                 $100.00
Apr         $100.00                   $100.00   Apr          $100.00                 $100.00
May         $100.00                   $100.00   May          $100.00                 $100.00
Jun         $100.00                   $100.00   Jun          $100.00                 $100.00
Jul         $100.00                   $100.00   Jul          $100.00                 $100.00
Aug         $100.00                   $100.00   Aug          $100.00                 $100.00
Sep         $100.00                   $100.00   Sep          $100.00                 $100.00
Oct        $100.00                    $100.00   Oct          $100.00                 $100.00
Nov         $100.00                   $100.00   Nov          $100.00                 $100.00
Dec        $100.00                    $100.00   Dec         $100.00                  $100.00
TOTAL     $1,200.00         $0.00   $1,200.00   TOTAL      $1,200.00      $0.00    $1,200.00


                      1986                                             1987
        Amount Due Amount Paid      Balance             Amount Due Amount Paid     Balance
Jan         $100.00                   $100.00   Jan         $100.00                  $100.00
Feb         $100.00                   $100.00   Feb         $100.00                  $100.00
Mar         $100.00                   $100.00   Mar         $100.00                  $100.00
Apr         $100.00                   $100.00   Apr         $100.00                  $100.00
May         $100.00                   $100.00   May         $100.00                  $100.00
Jun         $100.00                   $100.00   Jun         $100.00                  $100.00
Jul         $100.00                   $100.00   Jul         $100.00                  $100.00
Aug         $100.00                   $100.00   Aug         $100.00                  $100.00
Sep        $100.00                    $100.00   Sep         $100.00                  $100.00
Oct         $100.00                   $100.00   Oct         $100.00                  $100.00
Nov         $100.00                   $100.00   Nov         $100.00                  $100.00
Dec         $100.00                   $100.00   Dec         $100.00                  $100.00
TOTAL     $1,200.00         $0.00   $1,200.00   TOTAL     $1,200.00       $0.00    $1,200.00


                      1988                                             1989
        Amount Due Amount Paid      Balance             Amount Due Amount Paid     Balance
Jan         $100.00                   $100.00   Jan         $100.00                  $100.00
Feb         $100.00                   $100.00   Feb         $100:00                  $100.00
Mar         $100.00                   $100.00   Mar         $100.00                  $100.00
Apr         $100.00                   $100.00   Apr         $100.00                  $100.00
May         $100.00                   $100.00   May         $100.00                  $100.00
Jun         $100.00     .             $100.00   Jun         $100.00                  $100.00
Jul         $100.00                  $100.00    Jul         $100.00                  $100.00
Aug         $100.00                  $100.00    Aug        $100.00                   $100.00
Sep         $100.00                   $100.00   Sep         $100.00                  $100.00
Oct         $100.00                  $100.00    Oct         $100.00                  $100.00
Nov         $100.00                   $100.00   Nov         $100.00                  $100.00
Dec         $100.00                  $100.00    Dec         $100.00                  $100.00
TOTAL     $1,200.00         $0.00   $1,200.00   TOTAL     $1,200.00       $0.00    $1,200.00




                                                                                  RMR 000127
                       1990                                               1991
        Amount Due Amount Paid         Balance             Amount Due Amount Paid     Balance
Jan         $100.00                      $100.00   Jan      :   $100.00                 $100.00
Feb         $100.00                      $100.00   Feb          $100.00                 $100.00
Mar         $100.00                      $100.00   Mar          $100.00 ~               $100.00
Apr         $100.00               '"     $100.00   Apr          $100.00                 $100.00
May         $100.00                      $100.00   May          $100.00                 $100.00
Jun         $100.00                      $100.00   Jun          $100.00                 $100.00
Jul         $100.00                      $100.00   Jul          $100.00                 $100.00
Aug         $100.00                      $100.00   Aug          $100.00                 $100.00
Sep         $100.00                      $100.00   Sep          $100.00                 $100.00
Oct         $100.00                      $100.00   Oct          $100.00                 $100.00
Nov         $100.00                      $100.00   Nov          $100.00                 $100.00
Dec         $100.00                      $100.00   Dec          $100.00                 $100.00
TOTAL     $1,200.00      $0.00         $1,200.00   TOTAL      $1,200.00    $0.00      $1,200.00


                      1992                                                1993
        Amount Due Amount Paid         Balance             Amount Due Amount Paid     Balance
Jan         $100.00                      $100.00   Jan         $100.00                  $100.00
Feb        $100.00                       $100.00   Feb         $100.00                  $100.00
Mar         $100.00                      $100.00   Mar         $100.00                  $100.00
Apr        $100.00                       $100.00   Apr         $100.00                  $100.00
May        $100.00                       $100.00   May         $100.00                  $100.00
Jun        $100.00                       $100.00   Jun         $100.00                  $100.00
Jul         $100.00                      $100.00   Jul         $100.00                  $100.00
Aug        $100.00                       $100.00   Aug         $100.00                  $100.00
Sep         $100.00                      $100.00   Sep         $100.00                  $100.00
Oct        $100.00                       $100.00   Oct         $100.00                  $100.00
Nov        $100.00                       $100.00   Nov         $100.00                  $100.00
Dec        $100.00                       $100.00   Dec         $100.00                  $100.00
TOTAL     $1,200.00      $0.00         $1,200.00   TOTAL     $1,200.00      $0.00     $1,200.00


                      1994                                               1995
        Amount Due Amount Paid         Balance             Amount Due Amount Paid     Balance
Jan        $100.00                      $100.00    Jan                                    $0.00
Feb                                        $0.00   Feb                                    $0.00
Mar                                        $0.00   Mar                                    $0.00
Apr                                        $0.00   Apr                                    $0.00
May                                        $0.00   May                                    $0.00
Jun                                        $0.00   Jun                                    $0.00
Jul                                        $0.00   Jul                                    $0.00
Aug                                        $0.00   Aug                                    $0.00
Sep                                        $0.00   Sep                                    $0.00
Oct                                        $0.00   Oct                                    $0.00
Nov                                        $0.00   Nov                                    $0.00
Dec                                        $0.00   Dec                                    $0.00
TOTAL       $100.00       $0.00         $100.00    TOTAL         $0.00       $0.00        $0.00




                                                                                     RMR 000128
            ~Amount Due
                                   1996                                                                                                   1997
                              Amt Paid                Balance                                [Amount Due                          Amt Paid              Balance
Jan                                                         $0.00              Jan                                                                            $0.00
Feb                                                         $0.00             'Feb                                                                            $0.00
                                                 ;·
Mar                                                         $0.00              Mar                                                        $110.00          -$110.00
~pr                                                         $0.00              Apr                                                        $110.00          -$110.00
May                                                         $0.00              May                                                                            $0.00
Jun                                                         $0.00              Jun                                                                            $0.00
Jul                                                         $0.00              Jul                                                                            $0.00
Aug                                                         $0.00              Aug                                                                            $0.00
Sep                                                         $0.00              Sep·                                                                           $0.00
Oct                                                         $0.00              Oct                                                                            $0.00
Nov
-  .                                                        $0.00              Nov                                                                            $0.00
De.c                                                        $0.00              Dec                                                                            $0.00
TOTAL             $0.00              $0.00                  $0.00 - ·---       TOTAL
                                                                              -·---------·
                                                                                                             $0.00                        $220.00          -$220 . 00
                          L                                                                                                                         I



                                   1998
                                                            -·--·-··------

                                                                             -t--·-··-
                                                                                --
                                                                                             ·-----~   - - · ··---·-··-···-·     ······

                                                                                                                                        1999
        I Amount Due      Amt Paid
                                             I
                                                      Balance                                Amount Due                          Amt Paid               Balance
Jan                            ;                            $0.00             Jan                                                                             $0.00
Feb                                                         $0.00             Feb                                                                             $0.00
Mar                                                         $0.00             Mar                                                                             $0.00
Apr                                                         $0.00             Apr                                                                             $0.00
May                                                         $0.00             May                                                                             $0.00
Jun                                                         $0.00             Jun                                                                             $0.00
Jul                                                         $0.00             Jul                                                                             $0.00
Aug                                                         $0.00             Aug                                                                             $0.00
Sep                                                         $0.00             Sep                                                                             $0.00
Oct                                                         $0.00             Oct                                                                             $0.00
Nov                                                         $0.00             Nov -                                                                           $0.00
Dec                                                         $0.00             Dec                                                                             $0.00
TOTAL             $0.00              $0.00                  $0.00             TOTAL                          $0.00                          $0.00             $0.00
        I
        I
                                                                                                                        -------
        I                                                                                                   -·-···-···-· ..•   ······
        i                      2000                                                                                                     2001        I
        !Amount Due Amt Paid                          Balance                                Amount Due                         Amt Paid                Balance
Jan                                                         $0.00             Jan                                                                             $0.00
.Feb                                                        $0.00             Feb                                                                             $0.00
 Mar                                                        $0.00             Mar                                                                             $0.00
                                                            $0.00            -~Apr                                                                            $0.00
 Apr
 May                                                        $0.00             May                                                                             $0.00
Jun                                  .                      $0.00             Jun                                                                             $0.00
Jul                                                         $0.00             Jul                                                                             $0.00
 Aug                                                        $0.00             Aug                                                                             $0.00
 Sep                                                        $0.00             Sep                                                                             $0.00
 Oct                                                        $0.00             Oct                                                                             $0.00
 Nov                                                        $0.00             Nov                                                                             $0.00
 Dec                                                        $0.00             Dec                                                                             $0.00
TOTAL             $0.00             $0.00                   $0.00             TOTAL                          $0.00                         $0.00              $0.00




                                                                                                                                                        RMR 000129
                      2002                                                2002
        Amount Due Amt Paid        Balance                Amount Due    Amt Paid    Balance
Jan                                       $0.00   Jan                                     $0.00
Feb                                       $0.00   Feb                                     $0.00
Mar                                       $0.00   Mar                                     $0.00
Apr                             ,J        $0.00   Apr                                     $0.00
May                                       $0.00   May                                     $0.00
Jun                                       $0.00   Jun                                     $0.00
Jul                                     . $0.00   Jul                                     $0.00
Aug                                       $0.00   Aug                                     $0.00
Sep                                       $0.00   Sep                                     $0.00
Oct                                       $0.00   Oct                                     $0.00
Nov                                       $0.00   Nov                                     $0.00
Dec                                       $0.00   Dec                                     $0.00
TOTAL         $0.00     $0.00             $0.00   TOTAL         $0.00       $0.00         $0.00


                      2003                                               2004
        Amount Due Amt Paid      Balance                  Amount Due    Amt Paid    Balance
Jan                                    $0.00      Jan                                     $0.00
Feb                                    $0.00      Feb                                     $0.00
Mar                                    $0.00      Mar                                     $0.00
Apr                                    $0.00      Apr                                     $0.00
May                                    $0.00      May                                     $0.00
Jun                                    $0.00      Jun                                     $0.00
Jul                                    $0.00      Jul                                     $0.00
Aug                                    $0.00      Aug                                     $0.00
Sep                                    $0.00      Sep                                     $0.00
Oct                                    $0.00      Oct                                     $0.00
Nov                                    $0.00      Nov                                     $0.00
Dec                                     $0.00~    Dec                                     $0.00
TOTAL        $0.00      $0.00           $0.00     TOTAL        $0.00        $0.00         $0.00


                      2005                                               2006
        Amount Due Amt Paid      Balance                  Amount Due Amt Paid       Balance
Jan                                    $0.00      Jan                                     $0.00
Feb                                    $0.00      Feb                                     $0.00
Mar                                    $0.00      Mar                                     $0.00
Apr                                    $0.00      Apr                                     $0.00
May                                    $0.00      May                                     $0.00
Jun                                    $0.00      Jun                                     $0.00
Jul                      .             $0.00      Jul                                     $0.00
Aug                                    $0.00      Aug                                     $0.00
Sep                                    $0.00      Sep                                     $0.00
Oct                                    $0.00      Oct                                     $0.00
Nov                                    $0.00      Nov                                     $0.00
Dec                                    $0.00      Dec                                     $0.00
TOTAL        $0.00      $0.00          $0.00      TOTAL        $0.00        $0.00         $0.00




                                                                                      RMR 000130
                         2007                                                  2008
        Amount Due Amount Paid          Balance                 Amount Due Amount Paid     Balance
Jan                                          $0.00     Jan                                     $0.00
Feb                                 '        $0.00     Feb                                     $0.00
Mar                                          $0.00     Mar                                     $0.00
Apr                                          $0.00     Apr                                     $0.00
May                                        . $0.00     May                                     $0.00
Jun                                          $0.00     Jun                                     $0.00
Jul                                          $0.00     Jul                                     $0.00
Aug                                          $0.00     Aug                                     $0.00
Sep                                          $0.00     Sep                                     $0.00
Oct                                          $0.00     Oct                                     $0.00
Nov                                          $0.00     Nov                                     $0.00
Dec                                          $0.00     Dec                                     $0.00
TOTAL          $0.00        $0.00            $0.00     TOTAL           $0.00      $0.00        $0.00


                         2009                                                  2010
        Amount Due Amount Paid          Balance                Amount Due Amount Paid     Balance
Jan                                         $0.00      Jan                                    $0.00
Feb                                         $0.00      feb                                    $0.00
Mar                                         $0.00      Mar                                    $0.00
Apr                                         $0.00      Apr                                    $0.00
May                                         $0.00      May                                    $0.00
Jun                                         $0.00      Jun                                    $0.00
Jul                                         $0.00      Jul                                    $0.00
Aug                                         $0.00      Aug                                    $0.00
Sep                                         $0.00      Sep                                    $0.00
Oct                                         $0.00      Oct                                    $0.00
Nov                                         $0.00      Nov                                    $0.00
Dec                                         $0.00      Dec                                    $0.00
TOTAL         $0.00         $0.00           $0.00      TOTAL           $0.00     $0.00        $0.00

                                                  oo
      THAT THE AMOUNT OF$ \ 5$ l1)50 ::.--- IS DUE AND OWING AS ARREARS FOR
THE PERIOD OF doh 19'12  TO A~D INCLUDING Gu~ .;l.O.\D




SUBSCRIBED AND SWORN TO BEFORE ME A NOTARY PUBLIC THIS _ _ _ _ DAY OF
- - - - - - - ' 20 _ _ .

My Commission Expires:


                                                       Notary Public




                                                                                          RMR 000131
 Pagel ot 2
                                                                   ARKANSAS CHILD SUPPORT TRACKING SYSTEM
                                                                          PAYMENT HISTORY REPORT
                                                                         FROM : Ol/OU1994 TO : 08/27/2010


                            Case ID:
                            Payor ID:                              Name:         PHILLIPS C STEVEN          Docket Number:
                            Payee ID:                              Name:         MACUMBER S CHERI
                           NO ofOlher                o 1s Present: I

Collection before 08/01/1997

    Receipt'Number           Receipt Date   Receipt Type   Receipt Amount        Check NO
   03/14/ 1997 0025 0077      0311211997        00                     l l0.00
   04/18/1997 0003 0016       04116/1997        00                     l l0.00




- - ------ - ----
DISCLAIMER: PURSUANT TO ARK. CODE ANNO§ 9-14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF CHILD SUPPORT ENFORCEMENT THROUGH ITS
STATE DISTRIBUTION UNIT SHALL BE CONSfDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTIFIED PAY
HISTORY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PAR.ENT OR THEIR ATTORNEY OP RECORD TO THE ST ATE DISBURSEMENT UNIT, CERTIFIED
PAY HISTORY REQUEST, P. 0. BOX 8128, LITTLE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AVAILABLE THROUGH THE LOCAL
~OURT CLERKS OFFICE.




8/27/QO lO                                                                                                                         RMR000132
 Page 2 of2


               Receipt Type                            RCT Status LookUp

    Code     Description                        Code         Description
     00  Regular collection                      H       Hold
     01  Prior Collection                        I       Identified
     02  IRS Collection                          M       Manual Distribution
     03  State Revenue Collection                0       Out Of Balance
     04  ESD Collection                          R       Research
     05  Advance (Undistributed Excess)          s       SHEF Special Handling
     11  Increase Regular Collections            x       Member Refund
     12  Increase Advance                        y       Other Party Refund
     13  Increase ESD
     14  Increase IRS
     15  Increase State Revenues
     16 Increase Prior Collections
     21  Decrease Regular Collections
     22  Decrease Advance
     23  Decrease E;SD
     24  Decrease IRS
     25  Decrease State Revenue
     26  Decrease Prior Collections



                         Indicator LookUp                                             DISB. Hold LookUp

 Code            Description                                   Code            Description
 AAC          Applied To Another Case (s)                         A         Address Hold
 HOL          On Hold                                             D         Daily Disbursement Hold
 RNN          Refunded To NCP                                     I         6 Month Hold
 IUN          Identified But Undistributed                        F         Future Hold
 RSC          Research , Shef, Out Of Balance                     L         Less Than Zero Dollar Hold
 OPR          Other Party lt'efund                                w         Welfare Distribution Hold
                                                                  p         Deceased Hold
                                                                  E         Foster Care Hold




                                                                                                                                ----"--·-
DISCLAIMER: PURSUANT TO J\RK. CODE ANNO§ 9-14-807 CHILD SUPPORT PAYMENT RECORD ISSUED BY THE OFFICE OF CHILD SUPPORT ENFORCEMENT THROUGH ITS
STATE DISTRIBUTION UNIT SHALL BE CONSIDERED THE OFFICIAL PUBLIC RECORD OF THE CHILD SUPPORT PAYMENT HISTORY. A REQUEST FOR A CERTIFIED PAY
HISTORY MUST BE IN WRITING FROM THE CUSTODIAN, NON-CUSTODIAL PARENT OR THEIR ATTORNEY OF RECORD TO THE STATE DISBURSEMENT UNIT, CERTIFIED
PAY HISTORY REQUEST, P. 0. BOX 8128, LITTLE ROCK, AR 72203. UNOFFICIAL COPIES OF CHILD SUPPORT PAYMENT RECORDS MAY BE AVAILABLE THROUGH THE LOCAL
COURT CLERKS OFFICE.
"
8/27/2010                                                                                                                          RMR 000133
--·-----------·- - -                . ....   ____________ --- - ---- -- -- -- - ---·--- -
      s u s
   ,.           N
                    "                  TEXAS        COMPTROLLER         of   PU B LI C     A C COUNTS

      c   0         R    s
  "
              ·"'    ·- -4·--- "'



      October 6. 2010


                                                                              coP'f
      Re: Steven Phil lips Wrongful Imprisonment Claim

      Dear Ms. Macumber:

      Our office is in recei pt of the chil                                               SINKIN UWFlllM
                                              HY.i Wert Waodlann Arnnne
                                             .~n,\ntonio, Texas mt2-MGi
                                           Tel 210-i~·6000 f,u 2IO-ia6-2i7i
                                                                                                            l~llllE\\' ROSS
                                                                                                               S.Ul Sl!rJ8
                               TELECOPY COVER SHEET
             If there is a problem with transmission, please call 210-732-6000 for retransmission.


TO:         Susan Combs                                         FAX: (512) 936-6184
            Texas Comptroller of Public Accounts
            Comptroller's Judiciary Section

FROM:       Steven A. Sinkin (by dlf)                           DATE: Thursday, May 23, 2013

RE:         Cause No. 2013-CI-08709
            Cheri Sue Phillips v. Steven Charles Phillips
            In the 438 1h District Court of Bexar County, Texas
            REGISTRATION AND ENFORCEMENT OF SUPPORT ORDER UNDER
            UIFSA
            Our File No. 5898

Number of pages including this cover page: 7


      This message is intended only for the use of the individual or entity to which it is
      addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL and
      exempt from disclosure under applicable law. If the reader of this message is not the
      intended recipient, or the employee or agent responsible for delivering the message to the
      intended recipient, you are hereby notified that any dissemination, distribution or copying
      of this communication is strictly prohibited. If you have received this communication in
      error, please notify us immediately by telephone, and return the original to us by mail
      without making a copy. Thank you.


   Discussion: Enclosed please find the Request for Registration and supporting documents,
   filed in District Court late yesterday. Please note paragraph 6 of the Request for Registration.




                                                                                                     RMR 000135
                                                                                                  ..   ·------ · - - -- --


                                                                                                         FUed
                                                 SINKIN IAWFIRM                                          13 May 22 P5:28
                                                JO~ \fest lfood~1n Arcaue                                Donna Kay McKinney
                                                                                                         Dlstr1ct Cleric
                                               San Antouiu,-Tew iS!l~·U$°                                Bexar District
                                             Tel :ua-mrona fat ~Jo.1~~iii                                Accepted by:
                                                                                                         Deborah Garay

                                                                                                                   .l\JIB!Mlll~
                                                                                                                     Xllllllim

                                                 May22, 2013

     Hon. Donna K. McKinney
     Bexar County District Clerk
     Paul Elizondo Tower
     101 WNueva, Suite217
     San Antonio, TX 78205-3411

     Re:    Cause No. E-77-337
            Cheri Sue Phillips v. Steven Charles Phillips
            In the Chancery Court of Boone County, Arkansas
            REQUEST FOR REGISTRATION OF SUPPORT ORDER UNDER UIFSA
            Our File No. 5898                               ·

     Dear Sir or Madam:

            This is a formal request under   the provisions of the Uniform Interstate Family Support Act
     ("UIFSA"), Texas Family Code §§ 159.001 et seq., for registration and enforcement of the enclosed

     "Decree of Divorce" issued by the Chancery Court of Boone County, Arkansas on February 7, 1978.

     1.     Please· register and enforce the enclosed "Decree of Divorce."

     2.     I am enclosing 3 copies of the judgmen~ one of which is a certified copy, of that judgment
            dated February 7, I 978, which remains in effect. 1his is the controlling Order.

     3.     I enclose one original and one true copy .of sworn statement of the person requesting
            registration that as of May 13, 1013, the amount owed as arrearage wider the judgment is
            $301,199.26.

     4.     The following information is provided concerning the Obligor:

                   Name: Steven Charles Phillips
                   Addres
                   Date of Birth:
                   Social Security Number:

     5.          arty seeking registration oftrus final judgment is Cheryl Sue Mac~mber o-
                                                                            and the Sfukin Law Finn, 105 West
            Woodlawn, SaJ.I Antonio, T~xas, 782 12 .




.I
                                                                                                        RMR000136
      6.     The party seeking registration of this final judgment also asserts a child support lien against
             any and all fimds due obligor by reason of Sec. 103.001, et seq, Texas Civil Practice and
             Remedies Code.

      7.


            Ifyou have any questions regarding the above, please feel free to contact me at YOU! earliest
      convenience.

                                                         Sincerely yours,



                                                        /)/J_sc=_d
                                                        ~       uuU.11
                                                         Attorney

     . SAS/dlf
       Enclosures
     . Copy: Susan Combs, Texas Comptroller of Public Accounts
             Comptroller's Judiciary Section
             P.O. Box 13528
             Austin, TX 78711-3528
             Via Fax: 512-936-6184 and
             Email_: judiciary@cpastate.tx..us




I
 I
 I




Ii
.!




                                                                                                    RMR000137
                                                                           . . -· ........_.........   - - - - - --- - -



                                 REGISTRATION INFORMATION
... Obligor:       Name:          Steven Charles Phlllips
                   Address:


                   Da~ofbirth: - .
                   Social Secunty~
                                               . .


    Obligee:      Name:           Cheryl Sue Macumber
                  Address:

           The order to be registered is the "Decree ofOivorte" issued by the Chancery Court ofBoone
    County, Arkansas on February 7, 1978.
           The order is registered in the following states: None.
           Descriptionand location ofany property not exempt from eJ(ecuti.00: all property not exempt
    under the by law.

                                              Verlftcation
    X             I am the party seeking registration.
                  I am the custodian of the records for this order.
   I have personal knowledge that the following is true and com:ct: The child support m:re&.rage$ duo

   ood~~~~orm~~Z!Zl~3i::L



   SIGNE)) wder oath before me on May      1£ 2013.



                                                                RHOMDA F Hll.L
                                                                NOTARY PUBLIC
                                                      WAStlll'lGTON COUNTY, ARKANSAS
                                                      MY COMMISSION EXPIRES 411/2019
                                                           M'I COMM. If i371ell3




                                                                                                           RMR 000138
                                                                                                                                                                                                 -
                                                                                                                                                                                      .. :'·
                                                                                                                                                                                          ;        ..   ·~




                                       IN THE CHANCERY COURT OF BOOtlE COU.HTY, A.RKANSl\S

   CHERI SU£ PHILLIPS,
                                                                                                                                                                            PLA!IITIFF                                N"\
                     Vs.                                                                                                                                                        . . t1--'~v.-
  STEVEN CHARLES                           ·PH I L~I PS ,
                                                                                                                                                                            OEFEllDA/tT

                                                                                 DECREE OF DIVORCE

  NOl4, on this 2nd' day of February, 1978, comes on f9r hearing the above s tyled
  cause, and same is subm1tted upon t he oral testim0ny of pl.a int1ff and witness on
  her behalf, the                                official file, statement of counsel and other matters and things
  before the Court, ·from all of which th~ Court finds:

  T.ha t t.he parties hereto are resi dents of lloone Coun ty, Arkansas, the defenda.nt
  presen t l y being i n the mil itary service in Gennany; that the defendant was duly
  noti fied by · ~ublication and by Attorney Ad lite~. ~ch · proof of publication and
     ...                                                                ~    ~




  Re port of .Attorney Ad litem ·being fill!$! h~rein: that t he Court has' jurisdlitiori ' of ·
            ~      . .              , . . ,,._,.,"' . ·. : :. . ... :; :: ·· ·.·       t' ·.    :· .: . · .      ': .' ~ ~ -;. ·.      ~ ..                  ... : ·:·   . ..         .       ·. ~ ..;:: ~ :.; . .. ...:
  the pa rties and s ubject matter:
    ·       ~·        ··· -.: :·      ::- ,. .,,;;. :'i :: .;· ·.:-:.:r;               ~.                     : ..": ~              ...:.     ~   .,..                              . . :-, ..: ~. ;"    .: ';        ,   ... :...
  That tne' p~-airitfff.. has ·aHege-d·                                                                                                                            -
of $100.00 per montli; that the. defend'   .




                           CLERK'S CERTWICATE
        STATE OF ARKANSAS } ~
           Coumy ofBoooc




                                                .·   :




                                                         RMR 000141
                                            SINKIN IAW FIRM
                                            105Wes t Woodlawn Avenue
                                         San Anto nio, Texas 78212-3457
                                        Tel 2 10-732-6000 Fax 2 10-736- 2 m


STEVEN A. SINKIN                                                                                       ANDREW ROSS

                                                                                         R ECElVE£rsiNJCJN
      7004 2510 0003 8 6 51 1252                     May24, 2013
                                                                                          MAY 3 0 2013
          Susan Combs
          Comptroller's Judiciary Section
                                                                                         JUDICIARY
          Texas Comptroller of Public Accounts
          P.O. Box 13528
          Austin, Texas 78711-3528
          Via Telccopier (512) 936-6184

          Re:      Cause No. 2013- CI-08709
                   Jn the Interest o                     Minor Child
                   In the 438th Judicial District Court of Bexar County, Texas
                   Our File No. 5898

          Dear Ms. Combs:

          Enclosed, please find an original Notice of Child Support Lien. It is my understanding that Steven
          Phillips is receiving payments pursuant to TCPRC § 103 - Compensation to Persons Wrongfully
          Imprisoned. Accordingly, immediately upon receipt of this lien, any payments to Steven Phillips
          must be immediately frozen. Additionally, please provide the address of the Obligor to this office
          as required by§ 157.314(d)(l). For your convenience, you may fax the address infonnation to the
          above number.

          Thank you for your prompt attention to this matter. Please contact my legal assistant, Gloria Suarez,
          if you have any questions.

          Until our next communication, I remain

                                                                Very truly yo,urs,./

                                                              ~i;;r;;(
          /gs
          cc:      Cheryl Macumber
                   Steven Phillips, via 1st Class Mail and CMRRR #7004 2510 0006 4745 4564




                                                                                                    RMR 000142
                                                                                         RECEIVED
                                                                                          MAY 3 0 2013
                                   Ca use No. 2013-CI-08709
                                                                                         JUDICIARY
Jn the Inter est                              §                      In the District Court
                                              §
                                              §                     438'h Judicial District
                                              §
M inor Child                                  §                      Bexar County, Texas


                                  Notice of Child S upport Lien

TO:    Susan Combs
       Comptroller's Judiciary Section
       Texas Comptroller of Public Accounts
       P.O. Box 13528
       Austin, Texas 78711-3528


 Obligor: Steven Phillips                             Obligee: C heryl Macumber

 Address:                                             Child and Date of Birth:



                                                      OAG Case No: None




Current monthly child support obligation (if any).                                            $0
This amount is separate and in addition to the past
due support set forth herein:
 Amount of child-support auears:                                  $301,199.26 as of May 3, 2013
 Date of order or writ that determined arrears:                                     July 2, 1978
Manner in which the child support arrears were        The court order establishing the child
determined:                                           support obligation, payments made in
                                                      compliance with the court order and the
                                                      interest rate applicable at the time
                                                      payments were due

Rate of interest on arrears:                          Interest rate in effect at time obligation
                                                      accrued until 12/ 31/200 1; thereafter at 6
                                                      percent




                                                                                       RMR000143
The lien is asserted by Cheryl Macumber, Obligee, and the Sinkin Law Firm, 105 West
Woodlawn, San Antonio, Texas 78212-3457.

This child support lien attaches to all nonexempt real and personal property of Steven Phillips
and any payments due by the State of Texas to Steven Phillips including but not limited to any
claims, compensation, settlements, judgments, payments or recovery under TCPRC § 103.001,
§ 103.052, § 103.053, § 103.151 and § 103.152 that Steven Phillips has against the State of Texas.
Any ordered child support not timely paid in the future constitutes a final judgment for the
amount due and owing, including interest, and accrues up to an amount that may not exceed the
lien amount pursuant to Texas Family Code§ 157.313(10). By the signature set forth below, I
certify that a copy of this Notice of Child Support Lien has been provided to the Obligor.

The Obligor is notified that he may dispute the arrearage amount by filing suit under Texas
Family Code§ 157.323.

It is anticipated that additional arrears will accrue, and, on judicial foreclosure of this lien, the
Court will be requested to confirm all amounts then due.

                                                Sinkin Law Firm
                                                105 West Woodlawn Avenue
                                                San Antonio, Texas 78212-3457
                                                (210) 732-6000 Telephone
                                                (210) 736-2777 Telecopier

                                                By:      .~CAJ/
                                                        Steven A. Sinkin
                                                        State Bar No. 18438700
                                                        Andrew Ross
                                                        State Bar No. 24070529
                                                        Sam Sinkin
                                                        State Bar No. 24076901




                                                                                              RMR 000144
                                         Verification

STATE OF TEXAS               §
COUNTY OF BEXAR              §

Before me, the undersigned notary, on this day personally appeared Steven A. Sinkin, a person
whose identity is known to me. After I administered an oath to him, upon his oath he deposes and
states he is competent to make this verification, has personal knowledge of the facts and
statements contained in this Notice of Child Support Lien and the facts and statements contained
in this document are true and correct.


                                           Steven A. Sinkin


Swo




                                           (Not~ Public in an                   Texas

                                           ~--j




                                                                                        RMR 000145
                                                   GREG           ABBOTT



                                                           June 3, 2013


Steven A. Sinkin                                                              Via Certified Mail, Return Receipt Requested
Sinkin Law Firm
105 West Woodlawn Avenue
San Antonio, Texas 78212-3457

       Re:       Notice of Child Support Lien: Cause No. 2013-CI-08709; Cheri S. Phillips v. Steven C.
                 Phillips, , 438th Judicial District, Bexar County, Texas

Dear Mr. Sinkin:

        The Comptroller of Public Accounts ("the Comptroller") is in receipt of your letter dated
May 24, 2013 and the Notice of Child Support Lien attached thereto. This letter is to inform you that the
Comptroller is not able to comply with your request to freeze annuity payments made pursuant to
Chapter 103 of the Texas Civil Practice and Remedies Code to Steven Phillips for the reasons set forth
herein.

         The State of Texas and its agencies, including the Comptroller, possess sovereign immunity from
liability, suit, and any attempts to control State action. The Comptroller is immune from writs of
garnishment, judgment liens, and attachment proceedings because such actions subject the Comptroller
to suit and interfere with the Comptroller's ability to carry out her statutory duties. See Tex. Prop. Code
Ann.§ 43.002(b); Morris v. Tex. Dep't of Corr., 762 S.W.2d 667, 669-670 (Tex. App.-Tyler 1988, no
pct.); Wallace County Water Control and Improvement v. Abendorth, 142 Tex. 320, 322-23 (Tex. 1944).

       furthermore, the Comptroller is statutorily obligated to make annuity payments under
Chapter 103 of the Texas Civil Practice and Remedies Code, and the Comptroller's statutory authority to
withhold payments is also governed by the Government Code. The Comptroller's authority to withhold
payments does not include the authority to withhold payment in response to a private child support lien.
Tex. Gov't Code Ann.§ 403.055.

        However, based on the contents of your letter, it appears that your client is seeking payment for
past-due child support from Steven Phillips, who receives compensation for time spent wrongfully
imprisoned pursuant to Chapter 103 of the Texas Civil Practice and Remedies Code. Please be advised
that in addition to annuities paid to wrongfully imprisoned individuals, Chapter 103 also provides a
mechanism for the payment of certain child support obligations. Section 103.052(a)(2) permits payment
to be made by the Comptroller to the state disbursement unit for distribution to a child support obligee
for child support that became due and interest on child support arreagcs that accrued during the time the
wrongfully imprisoned individual was in prison.


             POST OFHO: Box   12548, AUSTIN, TEXAS 78711-2548   TEL:   (512)463-2100   wrn: WWW.TEXASATTORNEYGENERAL.GOV
                                 An Equal Employme/lf Opportunity Employer· Pril//ei/ 011 Recydetl Paper


                                                                                                                   RMR 000146
Steven Sinkin
Sinkin Law Firm
.June 3, 20.13
Page 2

        To be able to make such payments, the Comptroller must receive sufficient information, such as
the information required by Section 103.05l(a)(6), to accurately detennine the amount of compensation
owed to a child support obligee. Once the Comptroller verifies that amount with the child support
service provider of the state from which the divorce decree was issued, the Comptroller is able to issue a
lump-sum payment pursuant to Section 103.052(c). Section 103.052(c), requires that any compensation
for child support payments that Mr. Phillips is owed, be paid on his behalf to the state disbursement unit
for distribution to the obligee under the child support order.

       Feel free to contact me if you would like to discuss this procedure in greater detail.

                                                             Sincerely,

                                                             ~12~
                                                             Erika R. Sams, Assistant Attorney General
                                                             Financial Litigation, Tax, and Charitable Trusts
                                                             Division
                                                             Telephone: 512-475-2952
                                                             Facsimile: 512-477-2348
                                                             Erika.Sams@texasattorneygeneral.gov
                                                             Attorney for Susan Combs, Comptroller of Public
                                                             Accounts.for the State o.fTexas

ERS:lje

Cc:    Client




           POST OFFICE Box 12548, A llSTIN, TEXAS 78711-2548 TEL: (512)463-2100 WEB: WWW .TEXASA'ITOl!Nl•:YGENEl!AI..(;()y
                              !111 Eq1111/ Employment Opportunity Employer· Printed 011 Recycled Paper


                                                                                                                   RMR 000147
                                                         ..,.......        ~   ,.
                                                         uonr1a Kay 1Vl£K1nney

                                                        District Clerk              Bexar County




                                                       FAX TRANSMISSION COVER SHEET

                                                                      Date: JULY 2, 2013



IA1t    I   Al llF"'l   I\   r-""'"''.11.   r-..-..-
 v.
 1      1..1"\Urv-\ CJ..JVVf-\KU;:)

Fax#: 512-477-2348

From: ROSANNE MEDELLIN
District Clerk's Office
Recording Department
Tel: (210) 335-2577                                    Fax #: (210) 335-0536


Page 1 of 5 including coversheet

Comments: ORDER ON CASE#2013~CI-08709



       This Information in this facslm!le Is privileged and confidential and intended only for the use of the above named recipient, their
       agent or someone designated by recipient to represent recipient. Dissemination. distribution or copying of this/these dowm~nts is
       pror11b1teci without perm1ss1on or me recipient. Ir you have received this transmission In error, please notify sender at above Tel
       number and please retLJrn this miss-received transmission to the address below via the U.S. Postal Service.




                Paul Elizondo Tower, 101 W. Nueva, Suite 217, San Antonio, Texas 78205
                                          www.bexar.org/ de




                                                                                                                      RMR 000148
                                                                      H8tJ\13S3Cl
                                                    No.   :w1:H..:1-os109
          l n the Interest                                      §                          In the District Court
                                                               §
                                                               §                          438'h Judicial District
                                                               §
                                                               §                           Bexar County, Texas

                             Order· Regtstering Judgment Uuder UIFSA aud on Arrears

                  On June 28, 2013, came on to be heard this c3se all matters of law and fact were submitted

         to.the Court. The Court finds it has jurisdiction of the parties and the subject matter of this case. All

         perSons enticied to notice were properly notified. A record of the argumonts and evidence was made.

                  The Court finds that on or about May 30, 2013, Steven Phillips was duly and properly served

         with process in this cause, that the return has beoo on file for over ten (I 0) days, tht1t Steven Phillips .

         has not answered and has wholly made default.

                  The Court finds that on or about May30, 2013, Steven Phillips was served via certified mail,

         return receipt requested, and regular mail the Notice of Applicntion for Judicial Writ of Withholding.

         A verified morion to stay was not filed within ten days by Steven Phillips.

                 . 1T IS ORDERED that the "Decree of DivoJce" issued by the Chancery Court of Boone

         County, Arkansas on Febr0ary 7, 1978 and filed in this cause be and is registered and is a fi nal

         judgment of this Court und.er the provisions of the lh1ifonn Interstate Family Support Act.

                  n   lS ORDERED that Cheryl Macumber is granted and rendered an order for child support

         o.rrearages, including accrued interest   again~!   Steven Philljps In the amount of $304,861.74 as of

         June 28th, 20 \ 3, the date ofrendition of this judgment, such judgment bearing interest at I0 percent

         interest compounded :mnually until the date the judgment is pajd, and is rendered on June 28, 2013.

         Attorney's Fees

                  r 1· 18 OROE llED that a judgment for attom~y' s fees of$30,400.00 is taxed as costs against




90/G0   3:)'Vd
               Steven Phiiiips, and Stever• Phillips i:s ORDERED to p         writs of income withholding as remedies for the collection of unpaid child support.

                   IT IS fURTll.ER ORDE RED that CJ1cr yl Macumber is entitled to foreclose all child

         support liens issued in this case.

                   Order/or Withholding

                   IT IS ORDERED that in addition to all other remedies available for enforcement, the

         arrearages enumerated above shall be payable through ajudicinl writ of withholding from earnings

         for child support within two years or less as mandated by the Texas Family Code. IT JS FURTHER

         OlIDERED that the judicial writ of withholding from eamings for child support shall be binding

         on Stev()n 'Phiiiip8' 8 present employer and all subsequent employers.

                   lT IS ORDER EO that all child support payments be made to:

                                                  Sinkin Law Finn
                                                !05 '."lett \1.Jccd!~·.~·~
                                               San Antonio, TX 78212

                   JT IS ORDERED that Steven Philli·ps's address for service i

                                        . IT l S FURTH'ER ORDE RED that Steven PhHlips shall notify in

          writing this Court; the Sinkin Law Finn nt 105 West Woodlawn, San Antonio, Texas 78212-3457,

          teiecopier (2iUJ i 36-27n; and the State Case Registry within seven (7) days of any change in

          aciciress or empioyrnent.

                   lT I S ORDER ED that this Order on Arrears is a final and appealable order.

                   Signed this Date: J\me .Z&', 2013.


                                                                 J udge Presiding




                                                 H~'V353~                           '3ES0SEE0\:Z
90/170   39\;;ld
        Approved as to Form & Substance:

        Sinkin Law Firm
        105 West Woodlawn
        San Antonio, Texas 782 J2-3457
        (2 l 0) 732·6000 Telephone
        (210) 736-2777 Telecopicr

        By:~~
         Steven A. Sin~
                State Bar No. l 8438700
                Andrew Ross
                State Bar No. 24070529
                Sitm Sinki11
                State Bar No, 24076901
        Attorneys ror Cheryl Macumber




                                                         9£S0S££0TZ:   8r:s1 ET0Z:/Z:0/L0
S0/S0   39\?d
                                           H8CJ\73S3CJ
                                                                         RMR 000152
 OB-06-' 13 14:54     FRO~-     BxCo                                                             T-026 P0001/0007 F-029


                                       Donna Kay M£Kinney

                                     District Clerk                       Bexar County




                                   FAX TRANSMISSION COVER SHEET

                                                    Date: July 6, 2013



TO: Laura Edwards
Fax #: 512-477-2348

From: ROSANNE MEDELLIN
District Clerk's .Qffice
Recording Department
Tel: (210) 335-2577      Fax#: (210) 335-0536


Page 1of7 including coversheet

Comments: ORDERS ON CASE#2013CI08709



    This information in this facsimile is privileged and conf!dential and intended only for the use of the above named recipient, their
    agent or someone designated by recipient to represent recipient. Dissemination, distribution or copying of this/these documents is
    prohibited withqut permission of the recipient. If you have received this transmission in error, please notify sender at above Tel
    number and ple'ase return this miss-received transmission to the address below via the U.S. Postal Seivlce.




          Paul Elizondo Tower, 101 W. Nueva, Suite 217, San Antonio, Texas 78205
                                    www.bexar.org/dc




                                                                                                                RMR 000153
08-06-'13 14: 54 FROM- BxCo                                                          T-026 P0002/0007 F-029
                                                                                                   F.118(1
                                                                                                   13 July 29 P9:49
                                                                                                   Donna Kay McKinney
                                                                                                   Dl&trict Clark
                                                                                                   B$X8r 01st11ot
                                       Cause Number 2013-Cl-08709                                  Accepted by:
                                                                                                   Monica Hernandez
       IN TilE INTEREST OF                          §              IN me DISllUCT COURT
                                                    §
                                                    §              43gm JUDICIAL DISTRICT
                                                    §
       A MlNOR CBILD                                §              BEXAR COUNTY, TEXAS

                       RESPONDENT'S AMENDED MOTION FOR NEW TRIAL

        Respondent asks the court to gtant a new trial in the interest ofJustice and fairness.

                                                A. Introdnction

          1. Petitioner is Cheryl Macumber; :Respondent. is Steven Phillips.

          2. l.'etitioner sued respondent for the registration of a judgment under UIFSA.
                                                    B. Pacts

          3. the Petitioner and Respondent were divorced by court order on February 7, 1978 in the
        Challcery Court of Boone County, AR in Cause Number B-77-337: The Court ordered the
        divorce and Mr. Phllllps to pay $100 per month in child support.

          4. Jn 1982, Mr. Phillips was wrongfully con'\>ioted of rapo in Dallas, TX and sentenced to
        30 years in prison. He was later exonerated on October 1, 2008. As a part ofhls compensation
        by the Stare ofTexas for those years lost due to no fault of his own, he receives child snpport
        compensation benefits.

            5. On May 22, 2013, Ms. Macumber filed a petition to register the 1978 Arkansas judgment
        iii Texas. Citation was issued, sen;ed via certified mail and Mr. Phillips do not answer. This
        Court signed a no-answer default judgment on June 28, 2013. Mr. Phillips now files this
        Motion for New t rlaL

           6. Respondent attaches affidavits to this rn.otion as Exhibits A-B to establish facts not
        1:1pparent from the record and incorporates them by reference.
                                     C. Service of Citation Was Defective

          7. ·If~a comt signs a default judgment against a respondent who was not properly served, the
        respondent is deprived of due process. See Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80, 86-
        87 (198.8); LBL Oil Co. v. Int '/ Power Servs., inc., 777 S.W.2d 390, 390-91(Tex.1989).

         · 8. Defects in citation are fatal and a no-answer default judgment cannot stand without strict
        compliance of the rule.s of citation. Primate Consrr.. Inc. v. Silver, 884 S.W.2d 151, 1.52 (Tex.
        1994).

          9. Texas 'Rule of Civil Procedure 99(b)(l I) requires that the citation contain the address of




                                                                                                    RMR 000154
08-06- 1 13 14: 54 FROM-    Bx Co                                                        T-026    P0003/0007 F-029




            the court clerk. The citation in this case does not contain the address of the court clerk. This
            is a futal d                                ilnle·tautt judgment be overturned and a new trial
            had.

            l 0. Texas Rule of Civil Procedure 99(b)(7) requires the citation $how the naines of the
            par_ti~s. The citation did not correctly name the petitioner. The citation lists the petitioner as
            Cheri S. Phillips and the petitioner's correct name is Cheryl Maccuruber.

                                               D. Mistake or Accident
             1L When a respondent does not file an answer because of a mistake or an accident, the
          court should set aside the default judgment and grant a new trial if the respondent can meet the
          reqt:iirements of Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124j 126 (Tex. 1939).
          Craddock requires the respondent to do all of the following:

                 a.     Demonstrate that the failute to file an answer was not intentional or the result of
                        conscious indifference, but was a mistake or an accident. Dolgencorp of Tex.,
                        Inc. v. Lerma, 288 S.W.3d 922, 925 (Tex. 2009); In re R.R.• 209 S.W.3d 112,
                        114 (fex. 2006); Estate of Pollack v. McMurrey, 858 S.W.2d 388, 391 (Tex.
                        1993); Craddock, 133 S.W.2d at 126.

                 b.     Set up a. meritorious defense. Dolgencorp, 288 S.W.3d at 927; In re lLR., 209
                        S.W.3d at 114; Ivy v. Carrell, 407 S.W.2d 212, 214 (Tex. 1966); Craddock~ 133
                        S.W.2d at 126. Respondent must allege facts that constitute a defense to
                        petitioner's cause of action and must support the allegations with affidavits or
                        other evidence that set up, not prove, a prima :facie defense. Dolgencorp, 288
                        S.W.3d at 928; Estate ofPollack. 858 S.W.2d at 392; Ivy, 407 S.W.2d at 214.

                 c.     Demonstrate that granting a new trial will not cause delay or otherwise injure
                        petitioner. Dolgencorp, 288 S.W.3d at 925; In ~e R.R., 209 S.W.3d at 114-15;
                        Craddock, 133 S.W.2d at 126.
             12. The court should grant a new trial because respondent's failure to answer was not
          intentional, but was accidental. Mr. Phillips received the certified mail from the court clerk but
          set it aside, never opened it, and it became :mixed up with and lost among other legal paperwork
          from other cases. Mr. Phillips di~ uot believe that he was being served with a lawsuit.
             13. A1so, Mr. Phillips did not have reason to believe he was being sued because he had been
          in talks with the Attorney General and the Texas Comptroller's Office about his outstanding
          child support and believed it would be handled through the Attorney General's Office. Jn re
          R.R.• 209 S.W.3d at 115 (Respondent failed to answer a termination suit because she had been
          in conract with CPS concerning her child. This negated conscious indifference.). Had Mr.
          Phllli ps known he was being sued he would have answered and appeared.
             14. The court should grant a new trial because respondent has the following meritorious
          defenses.




                                                                                                        RMR 000155
         08-06-'1 3 14:54 FROM -      B~Co                                                       T-0 26 P0004/0007 F-029




                   a. The attorney fees awarded in tWs case are neither necessary nor rensonable. This Court
- - - - ----awa:rded1hei>etitimrer..n ltmney OWi' $30,000 in attorney fees, I he record lS void of auy
             action taken by the petitioner other tJ1an filing a petition for registration and filing a default
             judgment. This does not support an award that large.
                        b~ Becaw;c Mr. Phillips was wrongfully .incarcerated, this is a case of first impression and
                   precedent of this natlll•e should not be made without full considex"atlon by the Court.
                          c. The Petitioner filed this suit under UlFSA outside of the statute of limitations period.
                    The Petitioner wishes to enforce a child support otder by registering it under UlFSA. UlFSA
                    § l59.604(b) of the Texas Family Code stat.es that the statute of limitations for a petition for
                    arrell!ases by registration of a child support order is the longer of Texas law or the issuing
                    state: 'fhls order was issued by Arkansas, which has a 5-year statute of limitations (see Ark.
                    Rev. S~t. Ann.§ 9-14-236 (2010)), and Texas has a 10-year statute of limitations. Tex:. Fam.
                    Code §i l 57.005(b). The Texas limitati011s period applies. This suit must be filed on or before
                    the child turns 28.

                         · The Arkansas order was issued in 1978 nnd name~~ the child of the maniage.
                    Therefore the latest conceivable date tWs suit 9ould be---~ 2006. This suit was not
                    filed witil 2013. This suit was filed outside the statute of HmU.ations period. Limitation~ is a
                    meritorious defense.

                       14. the court should grant a new trial because a new trial will not cause delay or otherwise
                    injure petitioner. Respondent is ready for trial and willing to reimburse petitioner for all
                  . reasonable expenses incurred in obtaining the default judgment.
                                                                E. Prayer
                       IS. Respondent prays this Court set this Motion for a hearing. Respondent further pr-ays
                    that i11 the interest of j ustlce and fairness> the court to grant a new trial.

                                                                         Respectfully Submitted,

                                                                         STICKELS AND ASSOCIATES, P.C.


                                                                                  7/2
                                                                         Tim Robinson, J.D.
                                                                         SBN 24069040
                                                                         770 N. Fielder Rd.
                                                                         Arlington, TX 76012
                                                                         Phone: 817-479-9282
                                                                         Fax: 817-622-8071
                                                                         ti..tn.robinson@stickelslaw.com




                                                                                                                RMR000156
OB-06- 1 13 14: 54 FROM-   Bx Co                                                       T-02~    P0005/0007 F-029




                                          CERTIFICATE OF SERVICE

              . I hei·eby certify that a true and correct copy of the foregoillg Motion was served by

        facsimile to all known counsel record on the   -2.!?/-   day of~ 2013.


                 '                                                 r-?fo
                                                             Tim Robinson




                                                                                                    RMR 000157
         OB-06-'13 14:54 FRO M- BxCo                                                                         T-026 P0006/0007 F-029

                 'f-~1-t? /
           ·'·. ~     :)           .'·
           NCP Name::              STEYEN PHILLIPS
+-~~--P~1:nrn....-~-f"1:lmwn:-.llT.ll'"'77.m'lJrR

                                                                                                     .                          .           0
                                                                                                             •.                 ~           ~!.
                                                                                                 .                              ~       ~~·;t.        'e
                                                       I
                                                       I                                                                            ~    '9". 'eY. (° f,/!
                                                       f                                                 .                                 ;Q " ;,.(.: ('\ tf;>
            IN THB INTEREST OF                         ;                       § IN THE 43gTH JU                         1§1:.~ay;ocytJrf(ICTION
                           \
           3.       This Court has continuingjurlsdic~ion of the children the subject of this suit becaust-ofprior proceedings.
                                                                         ClllLDREN
           4.       The following chllc;I is the sabj~ct of this suit:
             Name                                      ·f       Sn                   DOB             Birthplace
                                                       'i'      p                    -
                                                                                                     HARRISON, AR

                    No property, other than personal effects, ls owned by any child the subject of this suit.
                                                       ' PERSONS ENTITLED TO NOTICE
           5.        The mother of tho child is cikRYL MACUMBER. The ATTORNEY OENBRAL will serve CHERYL.
          . MACJMBER with this pleading, by an~ through her attomey of record, pursuant to Rule 21a, Texas Rules of Civil
           Procedur.111.
            6.      The father of the child is STEYEN PHILLIPS. The AlTO~EY GENERAL will serve STEVEN PHILLIPS with
           thi8 pleading) by ~nd through his attorney of record, pursuant to Rule 2la, Texas Rules of Civil Procedure.
                                         .                                PRAYER
                    The ATTORNBY GENERAL prays that tho Court grnnt nil relief requested herein. TI1e ATTORNBY
         _JENERAL'prays for general relief.                                                 ,


                                                       ,~
                                                        ~                                                             .......


                                                       1                  Document scanned as
                                                                                filed.




                                                                                                                                        RMR 000158
OB-06- 13 14:54
       1
                       FRO~-   BxCo                                                        T-026 P0007/0007 F-029




 Respectfully submjtted,

 Greg Abbott
 Attorney General of Texas

 Daniel T. Hodge 1
 First Assistant Attorney General


      ~
 Randolph V. Gonzalez - SBN: 08131200
                                      -
 Melissa Ramos Munoz- S:SN: 00786186
 Attorney of Record
 Child Support Division
 C!ffLD SUPPORT UNIT 0201
 J460 NORTHEAST PARKWAY
 SAN ANTONIO TX 78218
 Telephone No. 210-804·6416:
 Fax No. 2.10-930~3625      ·

                                              CERTlFICATE OF Sl!;RVlCE
         l oertify~at
                    true.and correcfcopy of the foregoing has been served on the below listed parties or their
 representatives su tto te 2 la, T.~xas Rules of Civil Procedure, on the 2911' day of July, 2013.
                   .                      ~


           RANDOLPH V. GONZALEZ ;;
           Attorney ofRecord

  Party;                                                         Attorney for Party:
  CHERYL MACVMBBR                                                STEPHEN A SINKlN
                                                                 Sinkin Law Fittn
                                                                 105 W. Woodlawn Avenue
                                                                 San Antonio, TX 78212

  STEVEN PHILLIPS                                                TIM ROBlNSON
                                                                 Stickels and Associates, P.C.
                                                                 770 N. FieldE:r Rd.
                                                                 Arlington, TX 76012




                                                                                                       RMR 000159
    S    U    S      A N
                                  TEXAS      COMPTROLLER                  oj     PUBLIC     ACCOUNTS

    C 0 M B S                                     P.O . Box 13528 •   AUSTIN.   TX 78711·3528




September 10, 2013



Mr. Steven C. Phillips



Dear Mr. Phillips:

In 2009, the Comptroller approved your application for wrongful imprisonment compensation filed under
Chapter 103 of the Texas Civil Practice and Remedies Code ("the Tim Cole Act"). In addition to
compensation for time spent wrongfully imprisoned, the Tim Cole Act also provides compensation to
wrongfully imprisoned individuals for child support payments owed by the person on whose imprisonment
the claim is based that became due and interest on child support arrearages that accrued during the time
served in prison but were not paid. As a part of your 2009 application, you sought compensation for child
support owed to Ms..Cheryl Macumb~r.

In 2009, the Comptroller was unable to satisfy your claim for Ms. Macumber's child support because the
Comptroller did not have sufficient information to detennine the amount owed. In addition, Section
103.052(c) requires that child support payments under the Tim Cole Act be made through the state
disbursement unit, and the Arkansas state disbursement unit was unwilling to accept Ms. Macumber's
payment because they had no records of child support owed. Now, in light of new information and the
registration of the child support order in Texas, which permits the Texas state disbursement unit to distribute
the payment to Ms. Macumber, the Comptroller can satisfy your administrative claim and pay to Ms.
Macumber, via the Texas state disbursement unit, amounts payable under Section 103.052(a)(2) of the Tim
Cole Act.

The Comptroller has determined that $18,593.23 is payable under Section i03.052(a)(2) of the Tim Cole Act
to Ms. Macumber. The attached spreadsheet details the calculation of this amount. The payment will be
paid on your behalf in a Jump-sum payment to the Texas state disbursement unit for distribution to Ms.
Macumber. Please be advised that this amount of $18,593.23 in past due child support and interest (which
includes all interest that is due) is the proper amount of child support that has been calculated in accordance
with appropriate Jaw, and is the only amount that the Comptroller is statutorily authorized to pay. Any other
amounts ordered to be paid by you to Ms. Macumber are your obligation to pay or dispute.

Pursuant to Section 103 .051(d) of the T im Cole Act, you have 30 days in which you may file an application
to cure. If you have any questions or need additional information, please contact the Comptroller's Judiciary
Section by e-mail at Jeonard.higgins @cpa.state.tx .us or by phone at 1-800-531 -5441, extension 6-6100.


s~
LValdif~t-
Compuoller's Judiciary Section

cc: Tim Robinson

                                                                                                RMR000160
                                                PHILLIPS-MACUMBER-Child Supp Cale (final)




                   monthly   EOM               Principal      EOM          EOM                EOM
                   support   principal         that accrues   interest     interest           arrears
                             balance           interest       accrual      balance            total              NOTES:

                                     $100.00                                          $0.00               $100.00 Payment Due Date• 14th of month
                                     $200.00                                          $0.00              $200.00
                                     $300.00                                          $0.00               $300.00
                                     $400.00                                          $0.00               $400.00
                                     $500.00                                          $0.00               $500.00
                                     $600.00                                          $0.00               $600.00
                                     $700.00                                          $0.00               $700.00
                                     $800.00                                          $0.00               $800.00
                                     $900.00                                          $0.00               $900.00
                                   $1,000.00                                          $0.00             $1,000.00
                                   $1,100.00                                          $0.00             $1,100.00
                                   $1,200.00                                          $0.00             $1,200.00
                                   $1,300.00                                          $0.00             $1,300.00
                                   $1,400.00                                          $0.00             $1,400.00
                                   $1,500.00                                          $0.00             $1,500.00
                                   $1,600.00                                          $0.00             $1,600.00
                                   $1,700.00                                          $0.00             $1,700.00
                                   $1,800.00                                          $0.00             $1,800.00
                                   $1,900.00                                          $0.00             $1,900.00
                                   $2,000.00                                          $0.00             $2,000.00
                                   $2,100.00                                          $0.00             $2,100.00
                                   $2,200.00                                          $0.00             $2,200.00
                                   $2,300.00                                          $0.00             $2,300.00
                                   $2,400.00                                          $0.00             $2,400.00
                                   $2,500.00                                          $0.00             $2,500.00
                                   $2,600.00                                          $0.00             $2,600.00
                                   $2,700.00                                          $0.00             $2,700.00
                                   $2,800.00                                          $0.00             $2,800.00
                                   $2,900.00                                          $0.00             $2,900.00
                                   $3,000.00                                          $0.00             $3,000.00
                                   $3,100.00                                          $0.00             $3,100.00
                                   $3,200.00                                          $0.00             $3,200.00
                                   $3,300.00                                          so.co             $3,300.00
                                   $3,400.00                                          $0.00             $3,400.00
                                   $3,500.00                                          $0.00             $3,500.00
                                   $3,600.00                                          $0.00             $3,600.00
                                   $3,700.00                                          $0.00             $3,700.00
                                   $3,800.00                                          $0.00             $3,800.00
                                   $3,900.00                                          $0.00             $3,900.00
                                   $4,000.00                                          $0.00             $4,000.00
                                   $4,100.00                                          $0.00             $4,100.00
                                   $4,200.00                                          $0.00             $4,200.00
                                   $4,300.00                                          $0.00             $4,300.00
                                   $4,400.00                                          $0.00             $4,400.00
                                   $4,500.00                                          $0.00             $4,500.00
                                   $4,600.00                                          $0.00             $4,600.00
                                   $4,700.00                                          $0.00             $4,700.00
                                   $4,800.00                                          $0.00             $4,800.00
                                   $4,900.00                                          $0.00             $4,900.00
                                   $5,000.00                                          $0.00             $5,000.00
                                   $5,100.00                                          $0.00             $5,100.00
                                   $5,200.00                                          $0.00             $5,200.00
                                   $5,300.00                                          $0.00             $5,300.00
                                   $5,400.00                                          $0.00             $5,400.00
                                   $5,500.00                                          $0.00             $5,500.00
                                   $5,600.00                                          $0.00             $5,600.00
                                   $5,700.00                                          $0.00             $5,700.00
                                   $5,800.00                                          $0.00             $5,800.00
                                   $5,900.00                                          $0.00             $5,900.00
                                   $6,000.00                                          $0.00             $6,000.00
                                   $6,100.00                                          $0.00             $6,100.00
                                   $6,200.00                                          $0.00             $6,200.00
                                   $6,300.00                                          $0.00             $6,300.00
                                   $6,400.00                                          $0.00             $6,400.00
                                   $6,500.00                                          $0.00             $6,500.00
                                   $6,600.00                                          $0.00             $6,600.00
                                   $6,700.00                                          $0.00             $6,700.00
                                   $6,800.00                                          $0.00             $6,800.00
                                   $6,900.00                                          $0.00             $5,900.00




OAG Confldentlal                                                9/9/2013                                                                            Page 1


                                                                                                                                           RMR 000161
                                PHILLIPS-MACUMBER--Child Supp Cale - (final)



                    $7,000.00                                         $0.00     $7,000.00
                    $7,100.00                                         $0.00     $7,100.00
                    $7,200.00                                         $0.00     $7,200.00
                    $7,300.00                                         so.oo     $7,300.00
                    $7,400.00                                         so.oo     $7,400.00
                    $7,500.00                                         $0.00     $7,500.00
                    $7,600.00                                         so.oo     $7,600.00    Unless otherwise indicated,
                    $7,700.00                                         $0.00     $7, 700.00   EOM interest entry for each line
                    $7,800.00                                         $0.00     $7,800.00    represents interest accruals from
                    $7,900.00                                         $0.00     $7,900.00    15th of previous month through
                    $8,000.00                                         $0.00     $8,000.00    date in Column A.
                    $8,100.00                                         $0.00     $8,100.00
                    $8,200.00          s100.oo·'                      $0.00     $8,200.00
                    $8,300.00                                         $0.83     $8,300.83    one month's interest on 3/14 accrual
                    $8,400.00                                         $2.50     $8,402.50    one month's interest on 3/14 and 4/14
                    $8,500.00          $400.00                        $5.00     $8,505.00    etc.
                    $8,600.00          $500.00                        $8.33     $8,608.33
                    $8,700.00          $600.00                       $12.50     $8,712.50
                    $8,800.00          $700.00"                      $17.50     $8,817.50
                    $8,900.00          $800.00                       $23.33     $8,923.33
                    $9,000.00                                        $30.00     $9,030.00
                    $9,100.00                                        $37.50     $9,137.50
                    $9,200.00                                        $45.83     $9,245.83
                    $9,300.00                                        $55.00     $9,355.00
                    $9,400.00                                        $65.00     $9,465.00
                    $9,500.00                                        $75.83     $9,575.83
                    $9,600.00                                        $87.50     $9,687.50
                    $9,700.00        $1,600.00                      $100.00     $9,800.00
                    $9,800.00        $1,700.00                      $113.33     $9,913.33
                    $9,900.00        $1,800.00                      $127.50    $10,027.50
                   $10,000.00        $1,900.00                      $142.50    $10,142.50
                   $10,100.00        $2.000.00                      $158.33    $10,258.33
                   $10,200.00        $2,100.00                      $175.00    $10,375.00
                   $10,300.00        $2,200.00                      $192.50    $10,492.50
                   $10,400.00        $2,300.00                      $210.83    $10,610.83
                   $10,500.00        $2,400.00                      $230.00    $10,730.00
                   $10,600.00        $2,500.00                      $250.00    $10,850.00
                   $10,700.00        $2,600.00                      $270.83    $10,970.83
                   $10,800.00        $2,700.00                      $292.50    $11,092.50
                   $10,900.00        $2,800.00                      $315.00    $11,215.00
                   $11,000.00                                       $338.33    $11,338.33
                   $11,100.00                                       $362.50    $11,462.50
                   $11,200.00                                       $387.50    $11,587.50
                   $11,300.00                                       $413.33    $11,713.33
                   $11,400.00                                       $440.00    $11,840.00
                   $11,500.00                                       $467.50    $11,967.50
                   $11,600.00                                       $495.83    $12,095.83
                   $11,700.00                                       $525.00    $12,225.00
                   $11,800.00                                       $555.00    $12,355.00
                   $11,900.00                                       $585.83    $12,485.83
                   $12,000.00                                       $617.50    $12,617.50
                   $12,100.00                                      $650.00     $12,750.00
                   $12,200.00                                       $683.33    $12,883.33
                   $12,300.00                                       $717.50    $13,017.50
                   $12,400.00                                      $752.50     $13,152.50
                   $12,500.00                                      $788.33     $13,288.33
                   $12,600.00                                       $825.00    $13,425.00
                   $12,700.00                                      $862.50     $13,562.50
                   $12,800.00                                      $900.83     $13,700.83
                   $12,900.00                                       $940.00    $13,840.00
                   $13,000.00                                      $980.00     $13,980.00
                   $13,100.00                                     $1,020.83    $14,120.83
                   $13,200.00                                     $1,062.50    $14,262.50
                   $13,300.00                                     $1,105.00    $14,405.00
                   $13,400.00                                     $1,148.33    $14,548.33
                   $13,500.00                                     $1,192.50    $14,692.50
                   $13,600.00                                     $1,237.50    $14,837.50
                   $13,700.00                                     $1,283.33    $14,983.33
                   $13,800.00                                     $1,330.00    $15,130.00




OAG COnfldentlal                                   9/9/2013                                                                          Page 2



                                                                                                                         RMR 000162
                                                                   PHILLIPS-MACUM8 £11-Chlld S           'Cfrexae a!onq>tralur of :Juhli.c J\cnnnde
                U.Mftl     lll'1"fJ9la u, au       ,,...._.,NO.
0'18U 0001 901 - 1 1 IMCIOltUU 901
NYJNI Am.ICY• IU-40......l QINll.._LU • STAB   ~
                                                               12 9.5 9 69 2 3
,.,     D81CTUJt   naw    P1Vl   -....om    T9!I DGUM1             tia.a... n
                    ... Ul10e


TO      TX STATE DISPUISfREJIT UNIT
        NCPtSTEVEM CHARL!S PHILLIPS ID
        CP• CltUYL MCUMle:I
        PO IDlC 65'417
        SAfll ANTOMJD, TX 7&265-9417




                                  Special Collections SOU
                                  PO Box 659417
                                  San Antonio, TX 78265-9417




                                                                                 RMR 000164
                                  ATTORNEY GENERAL OF TEXAS
                                                    GREG                ABBOTT



                                                        September 26, 2013


The Honorable Gloria Saldana                                                                                Via Federal Express Overnight
438 111 Civil District Com1
100 Dolorosa, 211d Floor
San Antonio, Texas 78205

          Re:      Cheri S. Phillips v. Steven C. Phillips, Cause No. 2013CI08709

Dear Judge Saldana:

       The Comptroller of Public Accounts of the State of Texas ("the Comptroller") hereby
advises the Court of a recent action taken by the Comptroller related to the issue of child support
and ce11ain arrearnges owed by Steven Phillips to Cheryl Macumber, the parties in the above-
referenced lawsuit. On September 10, 2013, the Comptroller granted Mr. Phillips' application for
child support payments and interest under the "Tim Cole Act." Tex. Civ. Prac. & Rem.
Code § 103.052(a)(2).

        The Tim Cole Act gives the Comptroller the duty and the concomitant discretion to
determine the amount of compensation owed to the applicant for time spent wrongfully
imprisoned. Tex. Civ. Prac. & Rem. Code§ 103.051(b). Compensation includes "child support
payments owed by the person on whose imprisonment the claim is based that became due and
interest on child support arrearages that accrued during the time served in prison but were not
paid." Tex. Civ. Prac. & Rem. Code § 103.052(a)(2). Review of the Comptroller's decision is
only available by mandamus to the Texas Supreme Court. Tex. Civ. Prac. & Rem.
Code§ 103.051(e).

        The Comptroller determined that Mr. Phillips is entitled to child support compensation in
the total amount of $18,593 .23. This sum represents the amount of child support arrearages and
interest that accrued during Mr. Phillips' time spent in prison from June 4, 1982 to October 23,
1996 and again from May 14, 1997 to December 28, 2007. Tex. Civ. Prac. & Rem.
Code § 103.052(a)(2). To determine the amount owed under section 103.052(a)(2), the
Comptroller applied the relevant Arkansas laws that govern child support obligations, arrearages,
and interest. Tex. Fam. Code § 159.604. On September 11, 2013, the Comptroller issued a
warrant for $18,593.23 to the Texas state disbursement unit, as required by section l 03.052(c) of
the Tim Cole Act, to be distributed to Ms. Macumber.




  Pos·1   OFFICE Box   125'18, AlJ!-iTJN, TEXAS 78711-2548           Tl::L (S12) 1!6)·2100 WEB                WWW TEX.ASATTOHNEYGENERAL GOV
                                       An ]·,'qua! J·:mployment Opporlm11ty Fmployer l'riuted w1 Necycled Fapc:1




                                                                                                                                 RMR 000165
The Honorable Gloria Saldana
438111 Civil District Court
September 26, 2013
Page 2




        Counsel for Mr. Phillips and Ms. Macumber made the Comptroller aware of the default
judgment in the above:...referenced lawsuit in which Mr. Phillips was ordered to pay $304,861.74
in child support arrearages, including accrued interest, to Ms. Macumber. Because the
Comptroller in fulfilling her statutory duty under the Tim Cole Act has determined the amount
due for child support obligations, arrearages, and interest, the Comptroller wanted to advise all
interested paiiies and the Court that the amount of $18,593.23 has been paid and is the only
8amount the Comptroller is statutorily authorized to pay.

        The Comptroller is unaware of the precise calculation underlying the default judgment of
$304,861.74, other than the unchallenged representation by Ms. Macumber. This amount, if
properly due and owing, cannot, as explained above, be recovered under the Tim Cole Act.
Accordingly, any amounts ordered to be paid by Mr. Phillips under the Order Registering
Judgment under UIFSA on Anears, signed by this Court on June 28, 2013, are solely Mr.
Phillips' obligation.

       For the Court's information, Mr. Phillips' monthly annuity payment for his time spent
wrongfully imprisoned is not subject to garnishment. Pursuant to the Order for Turnover Relief,
signed by this Court on July 30, 2013, those monthly payments are currently being sent to Tim
Robinson, counsel for Mr. Phillips.


                                                                                       Respectfully,
                                                                                        /'          '        V.J
                                                                                        'lt.A/'fn-, fl.              ,/~t'rvv·)
                                                                                       Erika R. Sams, Assistant Attorney General
                                                                                       Financial Litigation, Tax, and Charitable Trusts
                                                                                       Division
                                                                                       Telephone: 512-475-2952
                                                                                       Facsimile: 512-477-2348
                                                                                       Erika.Sams@texasattorneygeneral.gov


CC:       Client
          Steven Sinkin
          Tim Robinson




  P 0 ST 0 FF 1CE B 0 X.   I ZS                                 TIM ROBINSON
                              ATTORNEY AT LAW
                             6204 SHERBERT DRIVE
                        NORTH RICHLAND HILLS, TX 76180



                                        October 9, 2013

Texas State Comptroller of Public Accounts
ATTN: Judiciary Section
P.O. Box 13528
Austin, TX 78711-3528
Via US Mail

RE: Steven Phillips Compensation Claim

Dear Sir or Madam

        Enclosed please find an application to cure and supportive documentation. Enclosed is a
schedule that closely tracks the court order. The judgment amount through June of 2013 was
determined by the Court to be $304,861.74 and ordered to accrue interest at 10% compounded
annually. To date the interest accrued is $7,621.54 for a total judgment amount of $312,483 .28.
Through February of 1983 (the month Mr. Phillips was incarcerated) the amount owed was
$7,743.71. That makes a total request of $304,739.57 due Mr. Phillips under the Tim Cole Act.
Please note that the judgment only states that the judgment amount is for child support and child
support arrearages and for no other causes of action Ms. Macumber may have had against Mr.
Phillips. l eagerly await your response.



                                                           Respectfully Yours,



                                                           Tim Robinson

CC: Erika Sams via email




Phone: 81 7-408-9777           Email: tim.robinson@lawyer.com                Fax: 817-393-4932

                                                                                       RMR 000167
                                                                           STATE OF TEXAS
                                                                        COMPTROLLER'S OFFICE




                                                                           Alternate phooe nu111ber
                                                                                                          =         Mail completed form and documentation to:
                                                                                                                    COMPTROLLER'S J UDICIARY SECTION
                                                                                                                                 P.O. Box 13526
                                                                                                                              Austin. TX 78711-3528
                                                                                                                Call 1-800-531 -5441, ext 6·5985 or (512) 936-5985



                                                                                                      •
     A verified copy of pardon I court order showing actual innocence and justifying application.


     A written statement from Texas Department of Criminal Justice verifying length of incarceration in a State priQ,k\


     A written statement verifying the length of incarceration from any Texas County or Municipality where incar .
     the charges for which claimant is eligible to make the claim.

     If applicable, a written statement from Texas Department of Criminal Justice verifying length of lime spent on parole .                       Enclosed

     If applicable, a wrttten statement from the Texas Department of Public Safety verifying registration as a sex offender and length of
                                                                                                                                                   Enclosed
     registration.
     A certified copy each child support order , if applicable, under which child support payments became due during the time the
     daimant served in prison and copies of the official child support payment records described by Section 234.009, Family Code.                  Enclosed
     for that riod.
     For proof of birth date provide a copy of birth certificate, or state driver's license, or state ID, or a notarize CJI      ~
                                                                                                                                                                • ..,, / _J


                                                                  CLAIMANT'S CERTIFICATION


       1._ Steven Phillips         ~                                            , do hereby certify that rhe amount requested is due and payable
       pursuant to Chapter 103 of the Texas Civil Practice and Remedies Code and I will immediately notify the Comptroller's Judiciary Section in writing
       of an chan es or conditions which will di uar this        ent.
                  Claimant Signature                                                                     Date


      ~~~~~ ~~~                      e . (J ,                                                                       10 o ·1              I3

                                                                                                           817-408-9777
     Address/City/Slate/zip code

      6204 Sherbert Drive North Richland Hills, TX
     76180


   I approve this request for payment and to the best of my knowledge this request for payment is true and correct This payment
· JOrnplies w ith Chapter 103 of the Texas Civil Practice and Remedies Code.

           Approved by·                                                                                                Oate
sign i..
here'

                                                                                                                                            RMR 000168
08- 2 4 - 2013 2:59 PM 16786 160181                                                                                   1 8173834 832 Pg 2/9




                            Texas Department of Criminal Justice
                                                                                                                      Brad Livin9$ton
                                                                                                                      Executive Olrecror



       September 15, 2009

       Steven Charles Phillips



       RE: Phillips, Steven Charles

       Dear M!. Stone,

       The files of this Agency have been reviewed en offender Stever. Charles Phillips,
       pursuant to your request.

       Offender Phillips was received into TDCJ custody on 2-22-1983 from Dallas County on eight 10-year
       sentences, two-30-year sentences, and a 40-year sentence. Offender Phillips is charged with Aggravated
       Assault (4cts.), Burglary of a Habitation (3cts.), Indecency W/Child, Aggravated Rape, and Aggravated
       Sexual Abuse (2cts.) by the 2041h and 194th Judicial District Courts, under cause numbers
       F&Z-82743-NKQ, F82-79130-JKQ, F82-86748-NKQ, F82-6&990-JKQ, F82-77699-QKQ,
       F82-8705 l-JKQ, F82-79140..JKQ, FS.2-86866-NXNKQ, F82-77700-QKQ, F82-77162-NKMKQ,
       F82-17161-N.KM. Offender Phllips is charged for offenses occurring on 5-15-1 982, 4-22-1982, and
       5-14-1982, with sentencing ·on 6-1 1-1984, 8-24-1983, and 8-27-1 982. Offender Phillips was released
       from TDCJ custody on 12-28-2007 on mandatory supervision.

       On I0-27-2008 the Court of Criminal Appeals issued mandates on cause numbers F82-79 140-JKQ,
       F82-8686Ex parte Phillips, Not Reported in S.W.3d (2008)



                                                                   826 (Tex.Crim.App.1967). Applicant was convicted of two
                   2008 WL 4417288                                 aggravated sexual abuse causes, sentenced to forty and thirty
    Only the W estlaw citation is currently available.             years' imprisonment, indecency with a child, sentenced to ten
                                                                   years' imprisonment, burglary of a habitation, sentenced to
   UNDER TX R RAP RULE 77-3, UNPUBLlSHED                           thirty years' imprisonment, and aggravated rape, sentenced
  OPINIONS MAY NOT BE CITED AS AUTHORITY.                          to ten years' imprisonment. The Fifth Court of Appeals
                                                                   affirmed his convictions for one of the aggravated sexual
                      OPINION                                      abuse cases and the burglary of a habitation. Phillips v. State,
                   Do Not Publish                                  No. 05-83-1058-CR (Tex.App.-Dallas, delivered October 26,
          Court of Criminal Appeals of Texas.                      1984) and Phillips v. State, No. 05-82-0I260-CR (Tex.App.-
                                                                   Dallas, delivered January 4, 1984). Applicant pleaded guilty
     Ex parte Steven Charles PHILLIPS, Applicant.
                                                                   to the other causes and no appeal was taken from those.
         Nos. AP-76010, AP-76013, AP-76011,
                                                                  Applicant contends that he has newly discovered evidence
       AP-76014, AP-76012. I Oct. 1, 2008.
                                                                  that he is actually innocent of these offenses. The trial court
On Applications for Writs of Habeas Corpus, Cause Nos.            has determined that no rational jury would have convicted
F82-77700-Q; F82-77162-Q; F82-79140-Q; F82-86866-Q,               Applicant in light of the new evidence, which was previously
In the 204th District Court from Dallas County and Cause          unavailable to Applicant. The evidence, obtained pursuant to
No. F82-77161-M, In the 194th District Court from Dallas          post-conviction DNA testing and investigation, indicates that
County.                                                           it was another individual, and not Applicant, who committed
                                                                  at least one of these offenses. Applicant is entitled to relief. Ex
Attorneys and Law Firms                                           parte Elizondo, 947 S.W.2d 202, 209 (Tex.Crim.App.1996).

Robert Udashen, for Steven Charles Phillips.
                                                                   Reliefis granted. The judgments in Cause Nos. F82-77700-Q;
                                                                   F82-77162-Q; F82-79140-Q and F82-86866-Q in the 204th
Opinion
                                                                   District Court of Dallas County and Cause No. F82-77161-M
                                                                   in the l 94th District Court of Dallas County are set aside, and
                            OPINION                                Applicant is remanded to the custody of the Sheriff of Dallas
                                                                   County to answer the charges against him.
PERCURIAM.

* 1 Pursuant to the provisions of Article I 1.07 of the            Copies of this opinion shall be sent to the Texas Department
Texas Code of Criminal Procedure, the clerk of the trial           of Criminal Justice-Correctional Institutions Division and
court transmitted to this Court these applications for writs       Parole Division.
of habeas corpus. Ex parte Young, 418 S.W.2d 824,


 End of Document                                               © 2013 Thomson Reuters. No claim to original US. Government Works.




                        '
                        :
                            -. _,. '.··
                            ~
                                          .,   -. -
                                          ·"'> :._. '




                                                                                                                      RMR 000170
RMR 000171
                                                              No. 2013-Cl·08709
                                                                                                                                       - : .... ;;-:--_t· "'
                  Jn the I ntcrest                                       §                              In th e Di~~_ictG<>.u_r;t:,:~.
                                                                         §                                           ".,I                                . ' ,.)(°'

                                                                                                                 .~u~,i~i·~\~.isf\:i·~·' :>:~: '~
                                                                                                             0
                                                                         §                            438'
                                                                         §                                       ,, · ·-:          "    .... ·· .              . •• , r;
                  Minor C hild                                           §                             Bexai-'1Jo'11nt:y~ -fcxis                               .: ~~ u
                                                                                                                    ,
                                                                                                                   .. ..·;   :   ..~", --::-\ ..· ..\~~
                                        Order Registering Judgment Under UlFSA and on Ar rears .,h                                 -·.. --·"·                  ,.$
                                                                                                       ' . '{-,.... :\. •:-.:·:·~·~59"
                          On June 28, 2013, came on to be heard this case all matters of law and fact were submitted

                  to the Court . The Court finds it has jurisdiction of the parties and the subject matter of this case. All

                  persons entitled to notice were properly noti fied. A record of the arguments and evidence was made.

                          The Court finds that on or about May 30, 2013, Steven Phillips was duly ar:d properly served

                  with process in this cause, that the return has been on fi le for over ten (I 0) days, that Steven Phillips

                  has not answered and has wholly made default.

                          The Court finds that on or about May30, 201 3, Steven Phillips was served via certi fied mail,

                  return receipt requested, and regu lar mail the Noti ce of Application for Judicial Writ of Withholding.

                  A veri fied motion to stay was not fi led within ten days by Steven Phillips.

~/''                      IT IS 0 RD ERED that the "Decree of Divorce" issued by the Chancery Court of Boone

2                 County, Arkansas on February 7, I 978 and filed in this cause be and is registered and is a final
8
/                 judgment of this Cou11 under the provisions of the Unifonn Interstate Family Support Act.
 ~
(:)
l                         IT IS ORDERED that C h eryl Macum ber is granted and rendered an order for child support
 3
v                 arrcarages, including accrue                Steven Phillips, and Steven Phillips is ORDERED to pay those fees by cash, cashier's check or

                money order directly to Steven A. Sin kin at the Sinkin Law Firm, 105 West Woodhl\~/n,;Sai},'~\,
                                                                                                        . ..       .   '""i) 'qh
                Antonio, Texas 78212. The attorneys may enforce this order for fees in the attorneys' own narne and                """':/
                                                                                                                       ·.-7 .        t~
                                                                                                                                      u
                utilize all child support enforcement remedies for the collection of these altoi~iey'.s kes: Such               .;":~JI

               judgment bearing interest at the maximum rate provided by law from June 28'\ 2013, until paid.              ,5~f'
                       In the event of an unsuccessful appeal (direct or indirect) to the Court of Appeals by Steven

               Phillips an additional judgment of $25,000.00 for attorney's fees is granted in favor of Steven A.

               Sin kin and the Sinkin Law Finn against Steven Phillips. In the event of an unsuccessful petition

                for review or indirect appeal to the Supreme Court of Texas by Steven Phillips, an additional

               judf.,'111ent of $17 ,500.00 for attorney's fees is granted in favor of Steven A. Sin kin and the Sinkin

               Law Firm and against Steven Phillips. In the event the petition for review or indirect appeal to the

                Supreme Court of Texas by Steven Phillips is granted and ultimately unsuccessful, an additional

               judgment of $15,000.00 for attorney's fees is granted in favor of Steven A. Sinkin and the Sink in

                Law Firm and against Steven PhiHips. In the event of the filing of a petition for bankruptcy by

               Steven Phillips, an additional judgment of$7 ,500.00 for attorney's fees is granted in favor of Steven

               A. Sinkin and the Sinkin Law Fim1 and against Steven Phillips for the collection of child support.

               The attorneys may enforce this order for foes in the attorneys' own name and utilize all child support

               enforcement remedies for collection of these attorney fees. Such judgment bearing interest at the

v              maximum rate provided ·oy law.
0
L.                     IT IS ORDERED that Cheryl Macumber is awarded a judgment of$359.59 against Steven
4
8               Phillips i'or costs of court incurred in the course of this lawsuit, with interest at the maximum rate
7
9
               provided by iaw from the date of this judgment until paid, for which let execution issue.
p
G                                                                                           '·
                       1T IS ORDERED that Cheryl Macumber is entitled to issue child support liens, levies and


/t   Case Number 2013CI08709                          Document Type ORDER REGISTERING JUDGMENT UNDER UIFSA AND ON ARREAR~
0
                                                                                                               P:ige2of5


                                                                                                               RMR 000173
              writs of income withholding as rcmc           Approved as to Form & Substance:

           Sinkin Law Firm
           I 05 West Woodlawn
           San Antonio, Texas 78212-3457
           (2 l 0) 732-6000 Telephone
           (210) 736-2777 Telecopier

           By:~~
            Steven A.        S-in_k_i_n_~-=~-----

                 State Bar No. 18438700
                 Andrew Ross
                 State Bar No. 24070529
                 Sam Sinkin
                 State Bar No. 24076901
           Attorneys for Cheryl Macumber




~/
2
8
/
2
0
l
.PS
v
i6
l
 4
99
I?
G
Q
SCase Number   2013CI08709                    Document Type ORDER REGISTERING JUDGMENT UNDER UIFSA AND ON   ARREAR~

                                                                                           Page 4 of5


                                                                                            RMR 000175
         CERTIFIED COPY CERTIFICATE STATE OF TEXAS
         I, DONNA. KAY r1l(;JChild Support Paymnets
Monthly Principal and Interest- Compounded Monthly
                                            '.- · - - - · - -·· --~~-~ -   -;""---·----·--------~---·!


                                            !Yearly Interest Rate:         i
                                            r-~-------------·~·-~-..._-----1
                                                                                                10%\
                                            [Monthly lnterest_~~te:        I_________0.83333%[

            Month         Monthly Payment             Interest                       Total
               Mar-78 ~·
                                   100.00                            -                      100.00
               Apr-78              100.00                         0.83                      200.83
               May-78:             100.00                         1.67                      302.51
                Jun-78             100.00                         2.52                      405.03
                 Jul-78            100.00                         3.38                      508.40
               Aug-78              100.00                         4.24                      612.64
               Sep-78              100.00                         5.11                      717.75
               Oct-78              100.00                         5.98                      823.73
               Nov-78              100.00                         6.86                      930.59
               Dec-78              100.00                         7.75                    1,038.35
                Jan-79             100.00                         8.65                    1,147.00
               Feb-79              100.00                         9.56                    1,256.56
               Mar-79              100.00                        10.47                    1,367.03
               Apr-79              100.00                        11.39                    1,478.42
               May-79              100.00                        12.32                    1,590.74
               Jun-79              100.00                        13.26                    1,704.00
                 Jul-79            100.00                        14.20                    1,818.20
               Aug-79              100.00                        15.15                    1,933.35
               Sep-79              100.00                        16.11                    2,049.46
               Oct-79              100.00                        17.08                    2,166.54
               Nov-79              100.00                        18.05                    2,284.59
               Dec-79              100.00                        19.04                    2,403.63
                Jan-80             100.00                        20.03                    2,523.66
               Feb-80              100.00                        21.03                    2,644.69
               Mar-80              100.00                        22.04                    2,766.73
               Apr-80              100.00                        23.06                    2,889.79
               May-80              100.00                        24.08                    3,013.87
               Jun-80              100.00                        25.12                    3,138.98
                 Jul-80            100.00                        26.16                    3,265.14
               Aug-80              100.00                        27.21                    3,392.35
               Sep-80              100.00                        28.27                    3,520.62
               Oct-80              100.00                        29.34                    3,649.96
               Nov-80              100.00 i                      30.42     i              3,780.38
               Dec-80              100.00                        31.50                    3,911.88
               Jan-81              100.00                        32.60                    4,044.48
               Feb-81              100.00                        33.70                    4,178.18




                                                                                                    RMR 000177
     Mar-81     100.00   34.82 l     4,313.00
      Apr-81    100.00   35.94       4,448.94
     May-81     100.00   37.07       4,586.02
      Jun-81    100.00   38.22       4,724.23
       Jul-81   100.00   39.37:      4,863.60
     Aug-81     100.00   40.53       5,004.13
     Sep-81     100.00   41.70       5,145.83
     Oct-81     100.00   42.88       5,288.71
     Nov-81     100.00   44.07       5,432.79
     Dec-81     100.00   45.27       5,578.06
      Jan-82    100.00   46.48       5,724.54
     Feb-82     100.00   47.70       5,872.25
     Mar-82     100.00   48.94       6,021.18
     Apr-82     100.00   50.18       6,171.36
     May-82     100.00   51.43       6,322.79
     Jun-82     100.00   52.69       6,475.48
       Jul-82   100.00   53.96       6,629.44
     Aug-82     100.00   55.25       6,784.69
     Sep-82     100.00   56.54       6,941.23
     Oct-82     100.00   57.84       7,099.07
     Nov-82     100.00   59.16       7,258.23
     Dec-82     100.00   60.49       7,418.71
      Jan-83    100.00   61.82       7,580.54
     Feb-83     100.00   63.17      Feb-85        100.00      99.13      12,095.04
Mar-85         100.00     100.79      12,295.83
 Apr-85        100.00     102.47     12,498.30
May-85         100.00     104.15     12,702.45
 Jun-85        100.00     105.85     12,908.31
  Jul-85       100.00     107.57     13,115.87
Aug-85         100.00     109.30     13,325.17
Sep-85         100.00     111.04     13,536.22
 Oct-85        100.00     112.80     13,749.02
Nov-85         100.00     114.58     13,963.59
Dec-85         100.00     116.36     14,179.96
 Jan-86        100.00     118.17     14,398.12
 Feb-86        100.00     119.98     14,618.11
Mar-86         100.00     121.82     14,839.93
Apr-86         100.00     123.67     15,063.59
May-86         100.00     125.53     15,289.12
Jun-86         100.00     127.41     15,516.53
  Jul-86       100.00     129.30     15,745.83
Aug-86         100.00     131.22     15,977.05
Sep-86         100.00     133.14     16,210.19
Oct-86         100.00     135.08     16,445.28
Nov-86         100.00     137.04     16,682.32
Dec-86         100.00     139.02     16,921.34
 Jan-87        100.00     141.01     17,162.35
Feb-87         100.00     143.02     17,405.37
Mar-87         100.00     145.04 I   17,650.42
Apr-87         100.00     147.09     17,897.50
May-87         100.00     149.15     18,146.65
Jun-87         100.00     151.22     18,397.87
  Jul-87       100.00     153.32     18,651.19
Aug-87         100.00     155.43     18,906.61
Sep-87         100.00     157.56     19,164.17
Oct-87         100.00     159.70     19,423.87
Nov-87         100.00     161.87 i   19,685.73
Dec-87         100.00     164.05 i   19,949.78
Jan-88         100.00     166.25     20,216.03
Feb--88        100.00     168.47     20,484.50
Mar-88         100.00     170.70     20,755.20
Apr-88         100.00     172.96:    21,028.16
May-88         100.00 i   175.23     21,303.40
Jun-88         100.00     177.53     21,580.93
  Jul-88       100.00     179.84     21,860.77
Aug-88         100.00     182.17     22,142.94
Sep-88         100.00     184.52     22,427.46
Oct-88         100.00     186.90     22,714.36
Nov-88         100.00     189.29 l   23,003.65
Dec-88
           -   100.00     191.10 I   23,295.34




                                              RMR 000179
     Jan-89    100.00   194.13     23,589.47
-
    Feb-89     100.00   196.58 i   23,886.05
    Mar-89     100.00   199.05     24,185.10
    Apr-89     100.00   201.54     24,486.64
    May-89     100.00   204.06     24,790.70
    Jun-89     100.00   206.59     25,097.29
      Jul-89   100.00   209.14     25,406.43
    Aug-89     100.00   211.72     25,718.15
    Sep-89     100.00   214.32     26,032.47
    Oct-89     100.00   216.94     26,349.41
    Nov-89     100.00   219.58     26,668.98
    Dec-89     100.00   222.24     26,991.23
    Jan-90     100.00   224.93     27,316.15
    Feb-90     100.00   227.63     27,643.79
    Mar-90     100.00   230.36     27,974.15
    Apr-90     100.00   233.12     28,307.27
    May-90     100.00   235.89     28,643.16
    Jun-90     100.00   238.69     28,981.86
      Jul-90   100.00   241.52     29,323.37
    Aug-90     100.00   244.36 i   29,667.73
    Sep-90     100.00   247.23 l   30,014.97
    Oct-90     100.00   250.12     30,365.09
    Nov-90     100.00   253.04     30,718.13
    Dec-90     100.00   255.98     31,074.12
    Jan-91     100.00   258.95     31,433.07
    Feb-91     100.00   261.94     31,795.01
    Mar-91     100.00   264.96     32,159.97
    Apr-91     100.00   268.00     32,527.97
    May-91     100.00   271.07 \   32,899.03
    Jun-91     100.00   274.16     33,273.19
     Jul-91    100.00   277.28     33,650.47
    Aug-91     100.00   280.42     34,030.89
    Sep-91     100.00   283.59     34,414.48
    Oct-91     100.00   286.79     34,801.27
    Nov-91     100.00   290.01     35,191.28
    Dec-91     100.00   293.26     35,584.54
    Jan-92     100.00   296.54     35,981.08
    Feb-92     100.00   299.84     36,380.92
    Mar-92.    100.00   303.17     36,784.09
    Apr-92     100.00   306.53     37,190.63
    May-92     100.00   309.92     37,600.55
    Jun-92     100.00   313.34     38,013.89
     Jul-92    100.00   316.78 i   38,430.67
    Aug-92     100.00   320.26 j   38,850.93
    Sep-92     100.00   323.76     39,274.68
    Oct-92     100.00   327.29     39,701.97
    Nov-92     100.00   330.85     40,132.82




                                           RMR 000180
r           Dec-92           100.00        334.44 !   40,567.26
            Jan-93           100.00       338.06      41,005.32
            Feb-93           100.00       341.71      41,447.03
           Mar-93            100.00       345.39      41,892.43
            Apr-93           100.00       349.10      42,341.53
           May-93            100.00       352.85 i    42,794.38
            Jun-93           100.00       356.62      43,251.00
             Jul-93          100.00       360.42      43,711.42
           Aug-93            100.00       364.26      44,175.68
~-
           Sep-93            100.00       368.13      44,643.81
            Oct-93           100.00       372.03 !    45,115.85
           Nov-93            100.00       375.97      45,591.81
           Dec-93            100.00       379.93      46,071.74
            Jan-94             -          383.93      46,455.67
           Feb-94              -          387.13 i    46,842.80
           Mar-94              -          390.36 !    47,233.16
           Apr-94              -          393.61      47,626.77   i

I          May-94              -          396.89      48,023.66   i
            Jun-94             -          400.20 i    48,423.86
             Jul-94            -          403.53      48,827.39
           Aug-94              -          406.89'     49,234.28
           Sep-94              -          410.29      49,644.57
           Oct-94              -          413.70      50,058.28
           Nov-94              -          417.15      50,475.43
           Dec-94              -          420.63      50,896.06
            Jan-95 1           -          424.13 !    51,320.19
           Feb-95              -          427.67      51,747.86
           Mar-95              -          431.23      52,179.09
           Apr-95              -          434.83      52,613.92
           May-95              -          438.45      53,052.37
           Jun-95              -          442.10      53,494.47
             Jul-95            -          445.79      53,940.26
           Aug-95              -          449.50      54,389.76
           Sep-95              -          453.25      54,843.01
           Oct-95              -          457.03      55,300.03
           Nov-95              -          460.83;     55,760.86
           Dec-95              -          464.67      56,225.54
           Jan-96              -          468.55      56,694.08
           Feb-96              -          472.45      57,166.53
           Mar-96
                       --·
                               -          476.39      57,642.92
           Apr-96              -          480.36      58,123.28
           May-96              -          484.36      58,607.64
    ---·
           Jun-96              -          488.40      59,096.04
            Jul-96             -          492.47      59,588.51
           Aug-96              -          496.57      60,085.08
           Sep-96              -      -
                                          500.71      60,585.78
           Oct-96              -          504.88      61,090.67




                                                              RMR 000181
    Nov-96     -           509.09     61,599.76 !
    Dec-96     -           513.33     62,113.09:
     Jan-97    -           517.61     62,630.70
     Feb-97    -           521.92     63,152.62
    Mar-97     -           526.27     63,678.89
    Apr-97     -           530.66     64,209.55
    May-97     -           535.08     64,744.63
     Jun-97    -           539.54 \   65,284.17
      Jul-97   -           544.03 !   65,828.20
    Aug-97     -           548.57     66,376.77
    Sep-97     -           553.14 I   66,929.91
    Oct-97     -           557.75     67,487.66
    Nov-97     -           562.40 !   68,050.05
    Dec-97     -           s61.08 I   68,617.14
     Jan-98    -           571.81     69,188.95
    Feb-98     -           576.57     69,765.52
                                         -
    Mar-98     -           581.38     70,346.90
    Apr-98     -           586.22     70,933.13
    May-98     -           591.11     71,524.24
    Jun-98     -           596.04     72,120.27
      Jul-98   -           601.00     72,721.27
    Aug-98     -           606.01     73,327.28
    Sep-98     -           611.06     73,938.34
    Oct-98     -           616.15     74,554.50
    Nov-98     -           621.29     75,175.781
    Dec-98     -           626.46     75,802.25
     Jan-99    -           631.69 I   76,433.93
    Feb-99     -       -
                           636.95     77,070.88 !
    Mar-99     -           642.26 I   77,713.14
    Apr-99     -           647.61 j   78,360.75
    May-99     -           653.01     79,013.76
    Jun-99     -           658.45     79,672.21
      Jul-99   -           663.94     80,336.14
    Aug-99     -           669.47 [   81,005.61
    Sep-99     -           675.05 I   81,680.66
    Oct-99     -           680.67     82,361.33
    Nov-99     -           686.34     83,047.67
    Dec-99     -           692.06     83,739.74
    Jan-00 1   -           697.83     84,437.57
    Feb-00     -           703.65     85,141.21
I   Mar-00     -           709.51     85,850.72
    Apr-00     -           715.42     86,566.15
    May-00     -           721.38     87,287.53
    Jun-00     -           121.40 I   88,014.93
      Jul-00   -           733.46     88,748.38
    Aug-00     -           739.57     89,487.95
    Sep-00     -   i
                   I       745.73 !   90,233.69




                                              RMR 000182
        Oct-DO    -         751.95       90,985.63
       Nov-00     -         758.21 i     91,743.85
       Dec-00     -         764.53 !     92,508.38
        Jan-01    -         770.90       93,279.28
       Feb-01     -   -
                            777.33
                                    !
                                         94,056.61
       Mar-01     -         783.81       94,840.42
       Apr-01     -         790.34       95,630.75
       May-01     -         796.92 i     96,427.68
        Jun-01    -         803.56       97,231.24
         Jul-01   -         810.26       98,041.50
:      Aug-01     -         817.01       98,858.51
       Sep-01     -         823.82       99,682.33
       Oct-01     -         830.69      100,513.02
       Nov-01     -         837.61      101,350.63
       Dec-01     -         844.59      102,195.22
        Jan-02    -         851.63 !    103,046.84
       Feb-02     -         858.72      103,905.57
       Mar-02     -         865.88      104,771.45
       Apr-02     -         873.10'     105,644.54
       May-02     -         880.37      106,524.91
       Jun-02     -         887.71      107,412.62
         Jul-02   -         895.11      108,307.73
       Aug-02     -         902.56      109,210.29
       Sep-02     -         910.09      110,120.38
       Oct-02     -         917.,67     111,038.05 i
       Nov-02     -         925.32      111,963.36
       Dec-02     -         933.03      112,896.39
        Jan-03    -         940.80      113,837.19
       Feb-03     -         948.64      114,785.84
       Mar-03     -         956.55      115,742.39
       Apr-03     -         964.52      116,706.91
       May-03     -         972.56      117,679.46
       Jun-03     -         980.66      118,660.13
         Jul-03   -         988.83      119,648.96
       Aug-03     -         997.07      120,646.03
       Sep-03     -       1,005.38      121,651.42
       Oct-03     -       1,013.76      122,665.18
       Nov-03     -       1,022.21      123,687.39
       Dec-03     -       1,030.73      124,718.12
--·-
       Jan-04     -       1,039.32      125,757.44
       Feb-04     -       1,047.98      126,805.41
       Mar-04     -       1,056.71      127,862.13
       Apr-04     -       1,065.52      128,927.64
       May-04     -       1,074.40 !    130,002.04
       Jun-04     -       1,083.35      131,085.39
~-
        Jul-04    -       1,092.38      132,177.77
       Aug-04     -       1,101.48      133,279.25



                                                               \
                                                  RMR 000183
'   '•



              Sep-04     -       1,110.66     134,389.91
              Oct-04!    -       1,119.92     135,509.83
             Nov-04      -       1,129.25     136,639.08
             Dec-04      -       1,138.66     137,777.74
              Jan-05     -       1,148.15 :   138,925.88
              Feb-OS     -       1,157.72     140,083.60
             Mar-05      -       1,167.36     141,250.96
              Apr-05     -       1,177.09 i   142,428.05
             May-05      -       1,186.90     143,614.95
              Jun-05     -       1,196.79     144,811.74
               Jul-05    -       1,206.76     146,018.51
             Aug-05      -       1,216.82     147,235.33
             Sep-05      -       1,226.96     148,462.29
         :
              Oct-05     -       1,237.19     149,699.48
             Nov-05      -       1,247.50     150,946.97
             Dec-05      -       1,257.89     152,204.86
              Jan-06     -       1,268.37     153,473.24
             Feb-06      -       1,278.94     154,752.18
             Mar-06      -       1,289.60     156,041.78
             Apr-06      -       1,300.35     157,342.13
             May-06      -       1,311.18     158,653.32
             Jun-06      -   -
                                 1,322.11     159,975.43
               Jul-06    -       1,333.13     161,308.56
             Aug-06      -       1,344.24     162,652.79
             Sep-06      -       1,355.44     164,008.23
             Oct-06      -       1,366.74     165,374.97
             Nov-06      -       1,378.12     166,753.09
             Dec-06      -       1,389.61     168,142.70
              Jan-07     -       1,401.19     169,543.89
             Feb-07      -       1,412.87 i   170,956.76
             Mar-07      -       1,424.64     172,381.40
             Apr-07      -       1,436.51     173,817.91
             May-07      -       1,448.48     175,266.39 I
             Jun-07      -       1,460.55     176,726.94
               Jul-07.   -       1,472.72     178,199.67
             Aug-07      -       1,485.00     179,684.67 i
             Sep-07      -       1,497.37     181,182.04
             Oct-07      -       1,509.85 i   182,691.89
             Nov-07      -       1,522.43     184,214.32
             Dec-07      -       1,535.12     185,749.44
             Jan-08      -       1,547.91     187,297.35
             Feb-08      -       1,560.81     188,858.16
             Mar-08      -       1,573.82     190,431.98
             Apr-08      -       1,586.93 I   192,018.92 r
             May-08      -       1,600.16     193,619.07 '
             Jun-08      -       1,613.49 l   195,232.57
              Jul-08     -       1,626.94     196,859.50




                                                         RMR 000184
           Aug-08     -   1,640.50     198,500.00
r-----·
           Sep-08     -   1,654.17     200,154.17
            Oct-08    -   1,667.95     201,822.12
           Nov-08     -   1,681.85     203,503.97
           Dec-08     -   1,695.87 r   205,199.83
            Jan-09    -   1,710.00     206,909.83
            Feb-09    -   1,124.25 I   208,634.08
           Mar-09     -   1,738.62 i   210,372.70
           Apr-09     -   1,753.11     212,125.80
..______   May-09     -   1,767.72     213,893.52
            Jun-09    -   1,782.45 i   215,675.97
             Jul-09   -   1,797.30     217,473.27
           Aug-09     -   1,812.28     219,285.54
           Sep--09    -   1,827.38     221,112.92
           Oct-09     -   1,842.61     222,955.53
           Nov-09     -   1,857.96 i   224,813.49
           Dec-09     -   1,873.45 i   226,686.94
            Jan-10    -   1,889.06     228,576.00
           Feb-10     -   1,904.80     230,480.80
           Mar-10     -   1,920.67     232,401.47
           Apr-10     -   1,936.68     234,338.15
           May-10     -   1,952.82 i   236,290.97
           Jun-10     -   1,969.09 !   238,260.06
             Jul-10   -   1,985.50     240,245.56
           Aug-10     -   2,002.05     242,247.60
           Sep-10     -   2,018.73     244,266.33
           Oct-10     -   2,035.55     246,301.89
           Nov-10     -   2,052.52     248,354.40
           Dec-10     -   2,069.62     250,424.02
           Jan-11     -   2,086.87     252,510.89
           Feb-11     -   2,104.26     254,615.15
           Mar-11     -   2,121.79     256,736.94
            Apr-11    -   2,139.47     258,876.41
           May-11     -   2,157.30     261,033.72
            Jun-11    -   2,175.28 !   263,209.00
             Jul-11   -   2,193.41 .   265,402.41
           Aug-11     -   2,211.69     267,614.09
           Sep--11    -   2,230.12     269,844.21
           Oct-11     -   2,248.70     272,092.91
           Nov-11     -   2,267.44     274,360.35
           Dec-11     -   2,286.34     276,646.69
            Jan-12    -   2,305.39     278,952.08
           Feb-12     -   2,324.60     281,276.68
           Mar-12     -   2,343.97     283,620.65
           Apr-12     -   2,363.51     285,984.16
           May-12         2,383.20     288,367.36
           Jun-12     -   2,403.06     290,770.42




                                                    RMR 000185
i   ,




         Ju!-12   -   2,423.09    293,193.51
        Aug-12    -   2,443.28    295,636.79
        Sep-12    -   2,463.64'   298,100.43
        Oct-12    -   2,484.17    300,584.60
        Nov-12    -   2,504.87    303,089.47
        Dec-12    -   2,525.75    305,615.21
        Jan-13    -   2,546.79    308,162.01
        Feb-13    -   2,568.02    310,730.02
        Mar-13    -   2,589.42    313,319.44
        Apr-13    -   2,611.00    315,930.44
        May-13    -   2,632.75    318,563.19
        Jun-13    -   2,654.69    321,217.88
         Jul-13   -   2,676.82    323,894.70
        Aug-13    -   2,699.12    326,593.82
        Sep-13    -   2,721.62    329,315.44




                                               RMR 000186
I   s u s             A N
                                     TEXAS       COMPTROLLER                  of      PUB LI C     ACCOUNTS

    c      0      M   B    s                          P.0 . Sox 13528 •   AUSTIN .   TX 7871 1·3528                  ....-::-....
                                                                                                                    ~\\& -S~.-
                                                                                                                   ';~r•.x
                                                                                                                          ----=---
    November 2 1, 2013



    Mr. Tim Robinson
    Attorney at Law
    6204 Sherbert Drive
    North Richland Hills, Texas 76180

    RE:           Steven Phillips Wrongful Imprisonment Child Support Claim - Application to Cure

    Dear Mr. Robinson:

    The Comptroller has completed the review of the application to cure that you submitted on
    behalf of your client, Mr. Steven Phillips. The application to cure was submitted on October 11,
    2013, pursuant to Section 103.051(d) of the Texas Civil Practice and Remedies Code. See Tex.
    Civ. Prac. & Rem. Code Ann.§§ 103.001-.154 ("the Tim Cole Act"). After careful
    consideration of the application to cure, the supporting documentation including the Order
    Registering Judgment under UIFSA and on Arrears issued by the 438th Judicial District Court of
                                    1
    Bexar County on June 28, 2013 and the schedule of child support arrearages, and contemplation
    of the tenns and provisions of the Tim Cole Act, the Comptroller stands by the determination
    conveyed in our letter to Mr. Phillips dated September 10, 2013.

    The Tim Cole Act gives the Comptroller the duty and the concomitant discretion to determine
    the amount of compensation owed to the applicant for time spent wrongfully imprisoned. 2
    Compensation includes "child support payments owed by the person on whose imprisonment the
    claim is based that became due and interesl on child support arrearages lhat accrued during the
    time served in prison but were not paid."3

    The Comptroller determined that Mr. Phillips is entitled to child support compensation in the
    total amount of $18,593.23 payable to Ms. Macumber. This sum represents the amount of child
    support arrearages and interest that accrued during Mr. Phillips's time spent in prison from June
                                                                                        4
    4, 1982 to October 23, 1996 and again from May 14. 1997 to December28, 2007. The amount
    of child support arrearages and interest lhat accrued is based on the Decree of Divorce, signed on
    February 7, 1978, in Boone County, Arkansas. The Decree of Divorce ordered Mr. ~o
    -                           d support to Ms. Macumber for the support of their child-
    -                            who was born on                       o determine the amount owed

    1
      Please note that the Order Registering Judgment does not address the amount payable under the Tim Cole Act
    because it is directed to the total amount of child support allegedly owed by Mr. Phillips to Ms. Macumber.
    2
      See Tex. Civ. Prac. & Rem. Code§ I 03.05 l(b).
    3
      Tex. Civ. Prac. & Rem. Code § l03.052(aX2).
    4
        See id.




                                                                                                          RMR 000187
Mr. Tim Robinson
November21, 2013
Page2

under Section 103.052(a)(2) of the Tim Cole Act, the Comptroller applied the relevant Arkansas
laws that govern child support obligations, arrearages, and interest. 5 To calculate the amount of
child support arrearages and interest that accrned, the Comptroller first determined that: (1) Mr.
Phillips'. obli ation to pay current child support payments terminated bg operation of law upon
the date          should have graduated from high school, May of 1994; (2) none of Mr.
Phillips s c i support payments that became due prior to March 7, l 989 accrued interest, and
all of Mr. Phillips's child support payments that became due after March 7, 1989 accrued interest
at the statutory rate of ten percent (10%) per annum; 7 (3) the ten percent (10%) interest rate in
this case should be calculated as simple inter~rest on child support arrearages
                                                                 9
stopped accruing when -           turned 23 on-

Based upon these principles and applicable law, the Comptroller determined that Mr. Phillips
was entitled to child support compensation in the total amount of $18,593.23 payable to Ms.
Macumber. Therefore, on September 11, 2013, the Comptroller issued a warrant for $18,593.23
to the Texas state disbursement unit, as required by Section 103 .052(c) of the Tim Cole Act, to
be distributed to Ms. Macumber. The amount of $18,593.23 in past due child support and
interest is the proper amount of child support that was calculated in accordance with Arkansas
law, and is the only amoW1t that the Comptroller is statutorily authorized to pay. Any other
amounts ordered to be paid by Mr. Phillips to Ms. Macumber are his obligation to pay or dispute.

Rather than the $ 1.8,593.23 in child support arrearages and interest determined to be payable
w1der Section l03.052(a)(2) of the Tim Cole Act, Mr. Phillips's application to cure seeks from
the Comptroller child support arrearages and interest totaling over $304,739.57. This
$304,739.57 amoW1t appears to be determined based on a chart of alleged child support
arrearages and interest submitted by Ms. Macumber to the Bexar County District Court to
procure an "Order Registering Judgment under UIFSA on Arrears," signed on June 28, 2013 in
Cause No. 2013-CI-08709 in the 438th Judicial District Court of Bexar County. The chart is
labeled "Child Support Paymnets [sic] Monthly Principal and Interest - Compounded Monthly."
The calculation in this chart is incorrect because: ( 1) it compounds the interest when a simple
interest rate is required; (2) it begins interest accrual prior to March 7, 1989, the effective date of
Act 383 of Arkansas, 1989 Regular Session, which authorized the accrual of interest on child
support arre~t continues to calculate interest accruals beyond
birthday on -                   in contravention of Ark. Code. Ann.§ 9-14-236.




s See Tex. Fam. Code § 159.604.
6
  See Ark. Code. Ann.§ 9-14-327; Ward v. Doss, '.36 1 Ark.153, Fn. l (2005); Mixon v. Mixon, 65 Ark. App. 240
( 1999); James v. James, 52 Ark. App. 29 ( l 996).
7
  See Ark. Act 383 of 1989, Regular Session; Ark. Code. Ann. § l 6-65-1 14; Chism v. Phelps, 228 Ark. 936. 939
( 1958).
8
  See First Nat'/ Bank in Mena v. Nowlin, 509 F.2d 872, 875-76 (81h Cir. 1975); see also In re SW Boston Norel
Venture, LLC, 479 B.R. 2 10, 224-25 (B.A.P. I" Cir. 2012); RFF Family P'ship. LP v. Link Dev., LLC. 2013 WL
450150, *8 (D.Mass. 2013); Grandoe Corp. v. Gander Mountain Co., 2013 WL 3353927, *23 (D. Minn. 2013):
Barbosa v. Jastrzab, 2010 WL 2666947, *4-5 (N.D.N.Y. 2010): Imperial Casualty and hulemnity Co.. v. Bellini,
947 A.2d 886, 894-95 (R.I. 2008); Edwards v. Campbell, 369 S.C. 572, 577-79 (2006).
9
  See Ark. Code. Ann.§ 9-14-236.




                                                                                                      RMR000188
Mr. Tim Robinson
November 21, 2013
Page 3

Consequently, the Comptroller is unable to approve Mr. Phillips's application to cure, and stands
by the determination conveyed in our letter to Mr. Phillips dated September 10, 2013. If you
have any questions or need additional information, please contact the Comptroller's Judiciary
Section by e-mail at leonard.higgins@cpa.state.tx.us or by phone at 1-800-531-5441, extension
6-6100.




Leonard Higgins
Comptroller's Judiciary Section




                                                                                        RMR 000189
  GLENN REGAR               TEXAS COMPTROLLER OF PUBLIC ACCOUNTS



January 7, 2015




Dear Mr. Phillips:

In 2009, the Comptroller approved your application for wrongful imprisonment
compensation filed under Chapter 103 of the Texas Civil Practice and Remedies Code
("the Tim Cole Act"). In addition to compensation for time spent wrongfully imprisoned,
the Tim Cole Act also provides compensation to wrongfully imprisoned individuals for
child support payments owed by the person on whose imprisonment the claim is based
that became due and interest on child support arrearages that accrued during the time
served in prison but were not paid. As a part of your 2009 application, you sought
compensation for child support owed to Ms. Cheryl Macumber.

In 2009, the Comptroller was unable to satisfy your claim for Ms. Macumber' s child
support because the Comptroller did not have sufficient information to determine the
amount owed. In addition, Section 103.052(c) requires that child support payments under
the Tim Cole Act be made through the state disbursement unit, and the Arkansas state
disbursement unit was unwilling to accept Ms. Macumber's payment because they had no
records of child support owed. In 2013, in light of new information and the registration
of the child support order in Texas, which permits the Texas state disbursement unit to
distribute the payment to Ms. Macumber, the Comptroller determined that $18,593.23
was payable under Section 103.052(a)(2) of the Tim Cole Act to Ms. Macumber. This
payment was paid on your behalf in a lump-sum payment to the Texas state disbursement
unit for distribution to Ms. Macumber.

In determining the $18,593.23 payment amount, the Comptroller included a calculation
of simple interest of 10% per annum on all payments that became due after March 7,
1989, based on Arkansas Code section 9-14-233, which became effective on March 7,
1989 and provides that all child support that becomes due and remains unpaid shall
accrue 10% interest per annum. Now, after a subsequent review of the relevant law, the
Comptroller has determined that an additional payment of interest is appropriate.
Arkansas common law and constitution provide for the recovery of 6% simple interest on
payments that became due between June 4, 1982 and December 31, 1987, and Arkansas
Code section 9-12-309(c), which became effective at midnight December 31, 1987,
provides for the recovery of 10% simple interest on payments that became due between
January 1, 1988 and January l, 1999. As a result, the Comptroller has determined that a
total of $25,125.69 is payable under Section 103.052(a)(2) of the Tim Cole Act to Ms.




                                   Comptrol ler. Texas.Gov
Mr. Steven C . Phillips
January 7, 2015
Page Two
Macumber. The attached spreadsheet details the calculation of this amount. Because the
Comptroller has already paid $18,593.23, an additional payment of $6,532.46 has been
made, for a total payment of $25,125.69.

The additional payment of $6,532.46 was paid on your behalf in a lump-sum payment to
the Texas state disbursement unit for distribution to Ms. Macumber. Please be advised
that the new total of $25,125.69 in past due child support and interest (which includes all
interest that is due) is the proper amount of child support that has been calculated in
accordance with appropriate law, and is the only amount that the Comptroller is
statutorily authorized to pay. Any other amounts ordered to be paid by you to Ms.
Macumber are your obligation to pay or dispute.

If you have any questions or need additional information, please contact the
Comptroller's Judiciary Section by e-mail at leonard.higgins@cpa.state.tx.us or by phone
at 1-800-531-5441, extension 6-6100.




Leonard Higgins
Comptroller's Judiciary Section

cc: Matthew F. Wymer




                                     Comptrol ler.Texas.Gov                       RMR 00019 1
                                          Phillips ‐ Macumber ‐ Child Support Calculation




           monthly                 EOM                EOM                EOM         EOM 
           support                 principal          10% int.           6% int.     arrears total
date       obligation    payment   balance            balance            balance                     NOTES:
06/04/82                                                                                             EOM = "end of month"
06/14/82       $100.00                      $100.00              $0.00                               Payment Due Date = 14th of month
07/14/82       $100.00                      $200.00              $0.00
08/14/82       $100.00                      $300.00              $0.00       $0.50         $300.50   Unless otherwise indicated,
09/14/82       $100.00                      $400.00              $0.00       $1.50         $401.50   EOM interest entry for each line
10/14/82       $100.00                      $500.00              $0.00       $3.00         $503.00   represents interest accruals from
11/14/82       $100.00                      $600.00              $0.00       $5.00         $605.00   15th of previous month through 
12/14/82       $100.00                      $700.00              $0.00       $7.50         $707.50   date in first column.
01/14/83       $100.00                      $800.00              $0.00      $10.50         $810.50
02/14/83       $100.00                      $900.00              $0.00      $14.00         $914.00
03/14/83       $100.00                    $1,000.00              $0.00      $18.00       $1,018.00
04/14/83       $100.00                    $1,100.00              $0.00      $22.50       $1,122.50
05/14/83       $100.00                    $1,200.00              $0.00      $27.50       $1,227.50
06/14/83       $100.00                    $1,300.00              $0.00      $33.00       $1,333.00
07/14/83       $100.00                    $1,400.00              $0.00      $39.00       $1,439.00
08/14/83       $100.00                    $1,500.00              $0.00      $45.50       $1,545.50
09/14/83       $100.00                    $1,600.00              $0.00      $52.50       $1,652.50
10/14/83       $100.00                    $1,700.00              $0.00      $60.00       $1,760.00
11/14/83       $100.00                    $1,800.00              $0.00      $68.00       $1,868.00
12/14/83       $100.00                    $1,900.00              $0.00      $76.50       $1,976.50
01/14/84       $100.00                    $2,000.00              $0.00      $85.50       $2,085.50
02/14/84       $100.00                    $2,100.00              $0.00      $95.00       $2,195.00
03/14/84       $100.00                    $2,200.00              $0.00     $105.00       $2,305.00
04/14/84       $100.00                    $2,300.00              $0.00     $115.50       $2,415.50
05/14/84       $100.00                    $2,400.00              $0.00     $126.50       $2,526.50
06/14/84       $100.00                    $2,500.00              $0.00     $138.00       $2,638.00
07/14/84       $100.00                    $2,600.00              $0.00     $150.00       $2,750.00
08/14/84       $100.00                    $2,700.00              $0.00     $162.50       $2,862.50
09/14/84       $100.00                    $2,800.00              $0.00     $175.50       $2,975.50
10/14/84       $100.00                    $2,900.00              $0.00     $189.00       $3,089.00
11/14/84       $100.00                    $3,000.00              $0.00     $203.00       $3,203.00
12/14/84       $100.00                    $3,100.00              $0.00     $217.50       $3,317.50
01/14/85       $100.00                    $3,200.00              $0.00     $232.50       $3,432.50
02/14/85       $100.00                    $3,300.00              $0.00     $248.00       $3,548.00
03/14/85       $100.00                    $3,400.00              $0.00     $264.00       $3,664.00
04/14/85       $100.00                    $3,500.00              $0.00     $280.50       $3,780.50
05/14/85       $100.00                    $3,600.00              $0.00     $297.50       $3,897.50
06/14/85       $100.00                    $3,700.00              $0.00     $315.00       $4,015.00
07/14/85       $100.00                    $3,800.00              $0.00     $333.00       $4,133.00
08/14/85       $100.00                    $3,900.00              $0.00     $351.50       $4,251.50
09/14/85       $100.00                    $4,000.00              $0.00     $370.50       $4,370.50
10/14/85       $100.00                    $4,100.00              $0.00     $390.00       $4,490.00
11/14/85       $100.00                    $4,200.00              $0.00     $410.00       $4,610.00
12/14/85       $100.00                    $4,300.00              $0.00     $430.50       $4,730.50
01/14/86       $100.00                    $4,400.00              $0.00     $451.50       $4,851.50
02/14/86       $100.00                    $4,500.00              $0.00     $473.00       $4,973.00
03/14/86       $100.00                    $4,600.00              $0.00     $495.00       $5,095.00
04/14/86       $100.00                    $4,700.00              $0.00     $517.50       $5,217.50
05/14/86       $100.00                    $4,800.00              $0.00     $540.50       $5,340.50
06/14/86       $100.00                    $4,900.00              $0.00     $564.00       $5,464.00
07/14/86       $100.00                    $5,000.00              $0.00     $588.00       $5,588.00
08/14/86       $100.00                    $5,100.00              $0.00     $612.50       $5,712.50
09/14/86       $100.00                    $5,200.00              $0.00     $637.50       $5,837.50
10/14/86       $100.00                    $5,300.00              $0.00     $663.00       $5,963.00
11/14/86       $100.00                    $5,400.00              $0.00     $689.00       $6,089.00
12/14/86       $100.00                    $5,500.00              $0.00     $715.50       $6,215.50



                                                                 Page 1                                                 RMR 000192
                      Phillips ‐ Macumber ‐ Child Support Calculation


01/14/87   $100.00    $5,600.00          $0.00       $742.50    $6,342.50
02/14/87   $100.00    $5,700.00          $0.00       $770.00    $6,470.00
03/14/87   $100.00    $5,800.00          $0.00       $798.00    $6,598.00
04/14/87   $100.00    $5,900.00          $0.00       $826.50    $6,726.50
05/14/87   $100.00    $6,000.00          $0.00       $855.50    $6,855.50
06/14/87   $100.00    $6,100.00          $0.00       $885.00    $6,985.00
07/14/87   $100.00    $6,200.00          $0.00       $915.00    $7,115.00
08/14/87   $100.00    $6,300.00          $0.00       $945.50    $7,245.50
09/14/87   $100.00    $6,400.00          $0.00       $976.50    $7,376.50
10/14/87   $100.00    $6,500.00          $0.00     $1,008.00    $7,508.00
11/14/87   $100.00    $6,600.00          $0.00     $1,040.00    $7,640.00
12/14/87   $100.00    $6,700.00          $0.00     $1,072.50    $7,772.50
01/14/88   $100.00    $6,800.00          $0.00     $1,105.50    $7,905.50 Ark. Code § 9‐12‐309 takes effect
02/14/88   $100.00    $6,900.00          $0.83     $1,138.50    $8,039.33
03/14/88   $100.00    $7,000.00          $2.50     $1,171.50    $8,174.00
04/14/88   $100.00    $7,100.00          $5.00     $1,204.50    $8,309.50
05/14/88   $100.00    $7,200.00          $8.33     $1,237.50    $8,445.83
06/14/88   $100.00    $7,300.00         $12.50     $1,270.50    $8,583.00
07/14/88   $100.00    $7,400.00         $17.50     $1,303.50    $8,721.00
08/14/88   $100.00    $7,500.00         $23.33     $1,336.50    $8,859.83
09/14/88   $100.00    $7,600.00         $30.00     $1,369.50    $8,999.50
10/14/88   $100.00    $7,700.00         $37.50     $1,402.50    $9,140.00
11/14/88   $100.00    $7,800.00         $45.83     $1,435.50    $9,281.33
12/14/88   $100.00    $7,900.00         $55.00     $1,468.50    $9,423.50
01/14/89   $100.00    $8,000.00         $65.00     $1,501.50    $9,566.50
02/14/89   $100.00    $8,100.00         $75.83     $1,534.50    $9,710.33
03/14/89   $100.00    $8,200.00         $11.67     $1,567.50    $9,779.17
04/14/89   $100.00    $8,300.00         $24.17     $1,600.50    $9,924.67
05/14/89   $100.00    $8,400.00         $37.50     $1,633.50   $10,071.00
06/14/89   $100.00    $8,500.00         $51.67     $1,666.50   $10,218.17
07/14/89   $100.00    $8,600.00         $66.67     $1,699.50   $10,366.17
08/14/89   $100.00    $8,700.00         $82.50     $1,732.50   $10,515.00
09/14/89   $100.00    $8,800.00         $99.17     $1,765.50   $10,664.67
10/14/89   $100.00    $8,900.00        $116.67     $1,798.50   $10,815.17
11/14/89   $100.00    $9,000.00        $135.00     $1,831.50   $10,966.50
12/14/89   $100.00    $9,100.00        $154.17     $1,864.50   $11,118.67
01/14/90   $100.00    $9,200.00        $174.17     $1,897.50   $11,271.67
02/14/90   $100.00    $9,300.00        $195.00     $1,930.50   $11,425.50
03/14/90   $100.00    $9,400.00        $216.67     $1,963.50   $11,580.17
04/14/90   $100.00    $9,500.00        $239.17     $1,996.50   $11,735.67
05/14/90   $100.00    $9,600.00        $262.50     $2,029.50   $11,892.00
06/14/90   $100.00    $9,700.00        $286.67     $2,062.50   $12,049.17
07/14/90   $100.00    $9,800.00        $311.67     $2,095.50   $12,207.17
08/14/90   $100.00    $9,900.00        $337.50     $2,128.50   $12,366.00
09/14/90   $100.00   $10,000.00        $364.17     $2,161.50   $12,525.67
10/14/90   $100.00   $10,100.00        $391.67     $2,194.50   $12,686.17
11/14/90   $100.00   $10,200.00        $420.00     $2,227.50   $12,847.50
12/14/90   $100.00   $10,300.00        $449.17     $2,260.50   $13,009.67
01/14/91   $100.00   $10,400.00        $479.17     $2,293.50   $13,172.67
02/14/91   $100.00   $10,500.00        $510.00     $2,326.50   $13,336.50
03/14/91   $100.00   $10,600.00        $541.67     $2,359.50   $13,501.17
04/14/91   $100.00   $10,700.00        $574.17     $2,392.50   $13,666.67
05/14/91   $100.00   $10,800.00        $607.50     $2,425.50   $13,833.00
06/14/91   $100.00   $10,900.00        $641.67     $2,458.50   $14,000.17
07/14/91   $100.00   $11,000.00        $676.67     $2,491.50   $14,168.17
08/14/91   $100.00   $11,100.00        $712.50     $2,524.50   $14,337.00
09/14/91   $100.00   $11,200.00        $749.17     $2,557.50   $14,506.67
10/14/91   $100.00   $11,300.00        $786.67     $2,590.50   $14,677.17
11/14/91   $100.00   $11,400.00        $825.00     $2,623.50   $14,848.50
12/14/91   $100.00   $11,500.00        $864.17     $2,656.50   $15,020.67



                                          Page 2                                              RMR 000193
                            Phillips ‐ Macumber ‐ Child Support Calculation


      01/14/92   $100.00   $11,600.00        $904.17     $2,689.50   $15,193.67
      02/14/92   $100.00   $11,700.00        $945.00     $2,722.50   $15,367.50
      03/14/92   $100.00   $11,800.00        $986.67     $2,755.50   $15,542.17
      04/14/92   $100.00   $11,900.00      $1,029.17     $2,788.50   $15,717.67
      05/14/92   $100.00   $12,000.00      $1,072.50     $2,821.50   $15,894.00
      06/14/92   $100.00   $12,100.00      $1,116.67     $2,854.50   $16,071.17
      07/14/92   $100.00   $12,200.00      $1,161.67     $2,887.50   $16,249.17
      08/14/92   $100.00   $12,300.00      $1,207.50     $2,920.50   $16,428.00
      09/14/92   $100.00   $12,400.00      $1,254.17     $2,953.50   $16,607.67
      10/14/92   $100.00   $12,500.00      $1,301.67     $2,986.50   $16,788.17
      11/14/92   $100.00   $12,600.00      $1,350.00     $3,019.50   $16,969.50
      12/14/92   $100.00   $12,700.00      $1,399.17     $3,052.50   $17,151.67
      01/14/93   $100.00   $12,800.00      $1,449.17     $3,085.50   $17,334.67
      02/14/93   $100.00   $12,900.00      $1,500.00     $3,118.50   $17,518.50
      03/14/93   $100.00   $13,000.00      $1,551.67     $3,151.50   $17,703.17
      04/14/93   $100.00   $13,100.00      $1,604.17     $3,184.50   $17,888.67
      05/14/93   $100.00   $13,200.00      $1,657.50     $3,217.50   $18,075.00
      06/14/93   $100.00   $13,300.00      $1,711.67     $3,250.50   $18,262.17
      07/14/93   $100.00   $13,400.00      $1,766.67     $3,283.50   $18,450.17
      08/14/93   $100.00   $13,500.00      $1,822.50     $3,316.50   $18,639.00
      09/14/93   $100.00   $13,600.00      $1,879.17     $3,349.50   $18,828.67
      10/14/93   $100.00   $13,700.00      $1,936.67     $3,382.50   $19,019.17
      11/14/93   $100.00   $13,800.00      $1,995.00     $3,415.50   $19,210.50
      12/14/93   $100.00   $13,900.00      $2,054.17     $3,448.50   $19,402.67
      01/14/94   $100.00   $14,000.00      $2,114.17     $3,481.50   $19,595.67
      02/14/94   $100.00   $14,100.00      $2,175.00     $3,514.50   $19,789.50
      03/14/94   $100.00   $14,200.00      $2,236.67     $3,547.50   $19,984.17
      04/14/94   $100.00   $14,300.00      $2,299.17     $3,580.50   $20,179.67
      05/14/94   $100.00   $14,400.00      $2,362.50     $3,613.50   $20,376.00 H.S. Graduation
      06/14/94             $14,400.00      $2,426.67     $3,646.50   $20,473.17
      07/14/94             $14,400.00      $2,490.83     $3,679.50   $20,570.33
      08/14/94             $14,400.00      $2,555.00     $3,712.50   $20,667.50
      09/14/94             $14,400.00      $2,619.17     $3,745.50   $20,764.67
      10/14/94             $14,400.00      $2,683.33     $3,778.50   $20,861.83
      11/14/94             $14,400.00      $2,747.50     $3,811.50   $20,959.00
      12/14/94             $14,400.00      $2,811.67     $3,844.50   $21,056.17
      01/14/95             $14,400.00      $2,875.83     $3,877.50   $21,153.33
      02/14/95             $14,400.00      $2,940.00     $3,910.50   $21,250.50
      03/14/95             $14,400.00      $3,004.17     $3,943.50   $21,347.67
      04/14/95             $14,400.00      $3,068.33     $3,976.50   $21,444.83
      05/14/95             $14,400.00      $3,132.50     $4,009.50   $21,542.00
      06/14/95             $14,400.00      $3,196.67     $4,042.50   $21,639.17
      07/14/95             $14,400.00      $3,260.83     $4,075.50   $21,736.33
      08/14/95             $14,400.00      $3,325.00     $4,108.50   $21,833.50
      09/14/95             $14,400.00      $3,389.17     $4,141.50   $21,930.67
      10/14/95             $14,400.00      $3,453.33     $4,174.50   $22,027.83
      11/14/95             $14,400.00      $3,517.50     $4,207.50   $22,125.00
      12/14/95             $14,400.00      $3,581.67     $4,240.50   $22,222.17
      01/14/96             $14,400.00      $3,645.83     $4,273.50   $22,319.33
      02/14/96             $14,400.00      $3,710.00     $4,306.50   $22,416.50
      03/14/96             $14,400.00      $3,774.17     $4,339.50   $22,513.67
      04/14/96             $14,400.00      $3,838.33     $4,372.50   $22,610.83
      05/14/96             $14,400.00      $3,902.50     $4,405.50   $22,708.00
      06/14/96             $14,400.00      $3,966.67     $4,438.50   $22,805.17
      07/14/96             $14,400.00      $4,030.83     $4,471.50   $22,902.33
      08/14/96             $14,400.00      $4,095.00     $4,504.50   $22,999.50
      09/14/96             $14,400.00      $4,159.17     $4,537.50   $23,096.67
      10/14/96             $14,400.00      $4,223.33     $4,570.50   $23,193.83
5/96 ‐10/23/96                             $4,241.96     $4,580.08   $23,222.04 interest for 9 days (10/15 to 10/23)
                                                                                RELEASED ON PAROLE ON 23RD



                                                Page 3                                              RMR 000194
                             Phillips ‐ Macumber ‐ Child Support Calculation


4/96 ‐ 11/14/96             $14,400.00         $45.54       $23.42        $68.96   interest for 22 days (10/24 to 11/14)
       12/14/96             $14,400.00        $109.70       $56.42       $166.12   No amounts between 10/23/96
       01/14/97             $14,400.00        $173.87       $89.42       $263.29   and 5/13/97 count towards CPA total.
       02/14/97             $14,400.00        $238.04      $122.42       $360.46   2 payments of $110 apply to this time.
       03/14/97             $14,400.00        $302.20      $155.42       $457.62
      3/xx/1997   $110.00   $14,400.00        $192.20                            During this period out of prison, 
       04/14/97             $14,400.00        $256.37      $188.42       $444.79 Phillips owes $427.69.
        4/xx/97   $110.00   $14,400.00        $146.37
       05/13/97             $14,400.00        $208.40      $219.29       $427.69 interest for 29 days 
                                                                                 TAKEN INTO CUSTODY ON 14TH
      05/14/97              $14,400.00      $4,244.10     $4,581.15   $23,225.25 interest for 1 day (5/14)
      06/14/97              $14,400.00      $4,306.13     $4,614.15   $23,320.27
      07/14/97              $14,400.00      $4,370.30     $4,647.15   $23,417.44
      08/14/97              $14,400.00      $4,434.46     $4,680.15   $23,514.61
      09/14/97              $14,400.00      $4,498.63     $4,713.15   $23,611.77
      10/14/97              $14,400.00      $4,562.80     $4,746.15   $23,708.94
      11/14/97              $14,400.00      $4,626.96     $4,779.15   $23,806.11
      12/14/97              $14,400.00      $4,691.13     $4,812.15   $23,903.27
      01/14/98              $14,400.00      $4,755.30     $4,845.15   $24,000.44
      02/14/98              $14,400.00      $4,819.46     $4,878.15   $24,097.61
      03/14/98              $14,400.00      $4,883.63     $4,911.15   $24,194.77
      04/14/98              $14,400.00      $4,947.80     $4,944.15   $24,291.94
      05/14/98              $14,400.00      $5,011.96     $4,977.15   $24,389.11
      06/14/98              $14,400.00      $5,076.13     $5,010.15   $24,486.27
      07/14/98              $14,400.00      $5,140.30     $5,043.15   $24,583.44
      08/14/98              $14,400.00      $5,204.46     $5,076.15   $24,680.61
      09/14/98              $14,400.00      $5,268.63     $5,109.15   $24,777.77
      10/14/98              $14,400.00      $5,332.80     $5,142.15   $24,874.94
      11/14/98              $14,400.00      $5,396.96     $5,175.15   $24,972.11
      12/14/98              $14,400.00      $5,461.13     $5,208.15   $25,069.27
                            $14,400.00      $5,498.39     $5,227.31   $25,125.69 interest accrual for 18 days
                                                                                 TOTAL  Tim Cole Act Amount Owed




                                                 Page 4                                               RMR 000195
                               'Cfiexae '1Iontptro1ur of 'ublic J\ccounh~
                                                                                                                                     ~~NO.


 010615 0001 902 tl"50157 7>0000C677Jt 001
 PAVDll MECY : SU-465-4561 a..TRDU.ER - STATE FUCM.                                                                            132252074
 PAY                                                                                                                                     ...nr.46

 TO                   TX STATE DISPURSatENT UNIT
                      NCP•STEVEJI CHARLES PHILLIPS ID
                      CP• CHERYL MACUMBER
                      PO IOX 659417
                      SAN ANTONIO, TX 71265-9417

 VOID AFTH
 OIVJl/2017




 -    -   -   -   -    -   -    •   -   • •• -   • .... r • • • • • • -   • ..-•--• • • • • • -   • -   -   •   • • .--   ••   • •   •




...

              TX SC11e Disbursement Unit
              NCP:~ Charles Phillips ~
              PO Box 659417
              San Amooio, Texas 78265-9417


                                                                                                                    RMR000196